

Exhibit 10.1


AMENDMENT NO. 5, dated as of December 7, 2018 (this “Amendment”). Reference is
made to the Credit Agreement dated as of October 7, 2015, as amended and
restated as of November 16, 2015, as further amended as of December 16, 2015, as
further amended as of December 8, 2016, and as further amended as of August 14,
2017, among MATCH GROUP, INC. (formerly known as THE MATCH GROUP, INC.), a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement, as
lenders (the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Agent”) and Collateral Agent and the various other parties thereto (as further
amended, restated, modified and supplemented from time to time prior to the date
hereof, the “Credit Agreement”, and the Credit Agreement, as amended by this
Amendment, the “Amended Credit Agreement”). Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Amended Credit Agreement.
W I T N E S S E T H :
WHEREAS, the Borrower has notified the Agent that it desires to obtain
Replacement Revolving Facility Commitments (such Replacement Revolving Facility
Commitments, the “2018 Revolving Commitments” and the Revolving Loans
thereunder, the “2018 Revolving Loans”) to replace the existing Revolving
Commitments outstanding immediately prior to the Amendment No. 5 Effective Date
(as defined below) in full (the “Existing Revolving Commitments”; the Revolving
Loans thereunder, the “Existing Revolving Loans”) pursuant to Section 2.20(c) of
the Credit Agreement and which shall have the terms, rights and obligations as
set forth in the Amended Credit Agreement;
WHEREAS, pursuant to Section 2.20(c) of the Credit Agreement, Lenders and other
persons that would be permitted assignees of a Revolving Commitment pursuant to
Section 9.05 of the Credit Agreement may provide Replacement Revolving Facility
Commitments;
WHEREAS, pursuant to Section 9.02(b) of the Credit Agreement, the Borrower, the
Agent and the Required Lenders may amend, amend and restate or modify the Credit
Agreement pursuant to an agreement in writing;
WHEREAS, pursuant to Section 9.02(c) of the Credit Agreement, the Borrower and
the Agent may amend the Loan Documents to make technical and conforming changes
to cure any ambiguity, omission, error, defect or inconsistency, which amendment
shall become effective if not objected to in writing by the Required Lenders
within ten Business Days following receipt of notice thereof;
WHEREAS, the Lenders received notice of this Amendment more than ten Business
Days prior to the date hereof and the Required Lenders have not objected to this
Amendment;
WHEREAS, each Person that executes and delivers a signature page to this
Amendment as a “2018 Revolving Lender” (each a “2018 Revolving Lender”) will
thereby (i) agree to the terms of this Amendment and (ii) agree to provide the
2018 Revolving Commitment set forth on Schedule 1 hereto;
WHEREAS, pursuant to Sections 2.20, 9.02(b) and 9.02(c) of the Credit Agreement,
the 2018 Revolving Lenders, the Agent, Lenders constituting the Required
Lenders, the Issuing Banks and the Loan Parties are willing to amend the Credit
Agreement as set forth herein.
NOW, THEREFORE, the parties hereto agree as follows:




--------------------------------------------------------------------------------




SECTION 1        Amendments.
(a)    The Credit Agreement is, effective as of the Amendment No. 5 Effective
Date, hereby amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.
SECTION 2         Replacement Revolving Facility Commitments.
(a)    Pursuant to Section 2.20(c) of the Credit Agreement, each of the 2018
Revolving Lenders shall have a 2018 Revolving Commitment in the amount set forth
opposite such 2018 Revolving Lender’s name on Schedule 1 hereto and agrees,
severally and not jointly, to make 2018 Revolving Loans to the Borrower as
described in Section 2.01 of the Amended Credit Agreement, with such 2018
Revolving Commitments having the terms set forth in the Amended Credit
Agreement. On the Amendment No. 5 Effective Date, the 2018 Revolving Commitments
will replace the Existing Revolving Commitments. The Borrower shall prepay in
full the outstanding principal amount of any Revolving Loans outstanding
immediately prior to the Amendment No. 5 Effective Date, if any. Any Letters of
Credit outstanding immediately prior to the Amendment No. 5 Effective Date shall
be deemed to be issued under the 2018 Revolving Commitments.
(b)    Each 2018 Revolving Lender (i) confirms that it has received a copy of
the Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Agent, the Amendment No. 5 Lead Arrangers or any
other 2018 Revolving Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Amended Credit
Agreement; (iii) appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers and discretion under the Amended
Credit Agreement and the other Loan Documents as are delegated to the Agent by
the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Amended Credit
Agreement are required to be performed by it as a Lender.
(c)    Each New Revolving Lender (as defined below) confirms that it is a
permitted assignee of a Revolving Commitment (as defined in the Credit
Agreement) pursuant to Section 9.05 of the Credit Agreement.
(d)    Upon (i) the execution of a counterpart of this Amendment by each 2018
Revolving Lender, the Agent and the Borrower and (ii) the delivery to the Agent
of a fully executed counterpart (including by way of telecopy or other
electronic transmission) hereof, each of the 2018 Revolving Lenders party to
this Amendment shall become Lenders under the Amended Credit Agreement and shall
have the respective 2018 Revolving Commitment set forth on Schedule 1 hereto,
effective as of the Amendment No. 5 Effective Date.


2

--------------------------------------------------------------------------------




The Lenders party hereto waive the payment of any breakage loss or expense or
other amounts that would otherwise be due under Section 2.13 of the Credit
Agreement in connection with the refinancing or repayment of the Existing
Revolving Loans pursuant to this Amendment, if any, including any voluntary
prepayments of Existing Revolving Loans made in connection with this Amendment
on or prior to the Amendment No. 5 Effective Date.
SECTION 3    . Amendment Effectiveness. This Amendment shall become effective on
the date when the following conditions are met or waived (the “Amendment No. 5
Effective Date”):
(a)    the Agent shall have received a counterpart signature page of this
Amendment duly executed by each of the Loan Parties, the Agent, the 2018
Revolving Lenders, each Issuing Bank and Lenders constituting the Required
Lenders;
(b)    the conditions set forth in Sections 2.20 of the Credit Agreement shall
be satisfied and the representations and warranties set forth in Section 4
hereof shall be true and correct on and as of the Amendment No. 5 Effective
Date, and the Agent shall have received a certificate (in form and substance
reasonably acceptable to the Agent), dated as of the Amendment No. 5 Effective
Date and signed by the Chief Executive Officer, a Vice President, a Financial
Officer of the Borrower or any other executive officer of the Borrower who has
specific knowledge of the Borrower’s financial matters and is satisfactory to
the Agent, to such effect;
(c)    the Agent shall have received the favorable written opinion (addressed to
the Agent and the Lenders as of the Amendment No. 5 Effective Date and dated the
Amendment No. 5 Effective Date) of (i) Wachtell, Rosen, Lipton & Katz, counsel
for the Borrower and certain of the Loan Parties and (ii) Potter Anderson &
Corroon LLP, Delaware counsel for the Borrower and certain of the Loan Parties,
in each case in form and substance reasonably satisfactory to the Agent and its
counsel;
(d)    the Agent shall have received such documents and certificates as the
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of each Loan Party, the authorization of execution,
delivery and performance of this Amendment, the performance of the Credit
Agreement and each other applicable Loan Document and any other legal matters
relating to the Loan Documents, all in form and substance reasonably
satisfactory to the Agent and its counsel;
(e)    all accrued and unpaid interest and fees on the Existing Revolving
Commitments and Existing Revolving Loans shall have been paid in full by the
Borrower;
(f)     the Agent shall have received from the Borrower (i) all fees required to
be paid to the Amendment No. 5 Lead Arrangers as separately agreed pursuant to
the Engagement Letter dated as of December 7, 2018, among the Borrower, the
Amendment No. 5 Lead Arrangers (the “Engagement Letter”), (ii) all expenses
required to be paid or reimbursed under Section 9.04(a) of the Credit Agreement
for which invoices have been presented a reasonable period of time prior to the
Amendment No. 5 Effective Date, (iii) for the account of each Existing Revolving
Lender who consents to this Amendment on or prior to October 31, 2018, an
extension fee in an amount equal to 0.15% of the aggregate amount of such
Lender’s 2018 Revolving Loans and unutilized 2018 Revolving Commitments as of
the Amendment No. 5 Effective Date in each case that are equal to or less than
such Lender’s Existing Revolving Loans and unutilized Existing Revolving
Commitments immediately prior to the Amendment No. 5 Effective Date , (iv) for
the account of each Existing Revolving Lender who consents to this Amendment on
or


3

--------------------------------------------------------------------------------




prior to October 31, 2018, an upfront fee in an amount equal to 0.25% of the
aggregate amount of such Lender’s 2018 Revolving Loans and unutilized 2018
Revolving Commitments as of the Amendment No. 5 Effective Date in each case that
are in excess of such Lender’s Existing Revolving Loans and unutilized Existing
Revolving Commitments immediately prior to the Amendment No. 5 Effective Date
and (v) for the account of each 2018 Revolving Lender other than the Existing
Revolving Lenders (such 2018 Revolving Lenders, the “New Revolving Lenders”), an
upfront fee in an amount equal 0.25% of the aggregate amount of such Lender’s
2018 Revolving Commitments as of the Amendment No. 5 Effective Date;
(g)    the Agent shall have received a certificate of each Loan Party
substantially in the form of Exhibit E to the Credit Agreement, dated the
Amendment No. 5 Effective Date;
(h)    each Loan Party shall have provided the documentation and other
information requested by the New Revolving Lenders that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including without limitation, the
Act, in each case as requested at least three Business Days prior to the
Amendment No. 5 Effective Date; and
(i)    the Agent shall have received the results of a recent lien search with
respect to each Loan Party, and such search shall reveal no Liens on any of the
assets of the Loan Parties except for Liens permitted by Section 6.02 of the
Credit Agreement or discharged on or prior to the Amendment No. 5 Effective Date
pursuant to documentation satisfactory to the Agent.
SECTION 4    . Representations and Warranties. Each Loan Party represents and
warrants to the Agent and the Lenders as of the Amendment No. 5 Effective Date:
(a)    The representations and warranties of each Loan Party contained in
Article III of the Credit Agreement and in this Amendment are true and correct
in all material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty is true and correct in all respects) as of the
date hereof, except to the extent that any such representation and warranty
relates to an earlier date (in which case such representation and warranty was
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty was true and correct in
all respects) as of such date.
(b)    No Default or Event of Default exists or will result from this Amendment.
SECTION 5    . Costs and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Agent (including the
reasonable and documented fees and expenses of Cahill Gordon & Reindel LLP,
counsel to the Agent) in connection with the preparation, execution, delivery
and administration of this Amendment and the other instruments and documents to
be delivered hereunder in accordance with the terms of Section 9.04 of the
Credit Agreement.
SECTION 6    . Applicable Law; Waiver of Jury Trial; Jurisdiction; Consent to
Service of Process. The provisions set forth in Sections 9.10 and 9.11 of the
Credit Agreement are hereby incorporated mutatis mutandis with all references to
the “Agreement” therein being deemed references to this Amendment.


4

--------------------------------------------------------------------------------




SECTION 7    . Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
SECTION 8    . Effect of Amendment; Reaffirmation. Except as expressly set forth
herein, (i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Agent or the Collateral Agent, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document.  Each and every term, condition,
obligation, covenant and agreement contained in the Amended Credit Agreement, or
any other Loan Document, is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect.  This Amendment shall constitute a Loan
Document for purposes of the Credit Agreement and from and after the Amendment
No. 5 Effective Date, all references to the Credit Agreement in any Loan
Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Amended Credit
Agreement.  Each Loan Party hereby acknowledges its receipt of a copy of this
Amendment and its review of the terms and conditions hereof and consents to the
terms and conditions hereof and the transactions contemplated thereby. Each
Subsidiary Guarantor hereby (a) affirms and confirms its guarantees and other
commitments under the Guarantee Agreement and (b) agrees that the Guarantee
Agreement is in full force and effect and shall accrue to the benefit of the
Secured Parties to guarantee the Obligations, including the 2018 Revolving
Commitments and the 2018 Revolving Loans. Each Loan Party hereby (a) affirms and
confirms its pledges, grants and other commitments under the Pledge Agreement
and (b) agrees that the Pledge Agreement is in full force and effect and shall
accrue to the benefit of the Secured Parties to secure the Obligations,
including the 2018 Revolving Commitments and 2018 Revolving Loans. The parties
hereto acknowledge and agree that the amendment of the Credit Agreement pursuant
to this Amendment is not intended to constitute a novation of the Credit
Agreement or the other Loan Documents as in effect prior to the Amendment No. 5
Effective Date.
SECTION 9    . Certain Agreements. The parties hereto consent to the 2018
Revolving Commitments and the incurrence of the 2018 Revolving Loans on the
terms set forth herein. Upon the effectiveness of this Amendment, all conditions
and requirements set forth in the Credit Agreement or the other Loan Documents
relating to the incurrence of the 2018 Revolving Commitments and the 2018
Revolving Loans shall be deemed satisfied and the incurrence of the 2018
Revolving Commitments and the 2018 Revolving Loans shall be deemed arranged and
consummated in accordance with the terms of the Credit Agreement and other Loan
Documents. The parties hereto agree that the notice requirements, and any prior
notice periods related to the Replacement Revolving Facility Effective Date,
under Section 2.20(c) of the Credit Agreement, shall have been waived for the
purposes of the 2018 Revolving Commitments and the incurrence of the 2018
Revolving Loans.
[Remainder of page intentionally left blank.]




5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
MATCH GROUP, INC.
By:
/s/ Kimbre Neidhart
 
Name:
Kimbre Neidhart
 
Title:
Treasurer


HUMOR RAINBOW, INC.
MATCH GROUP, LLC
MOJO ACQUISITION CORP.
PEOPLE MEDIA, LLC


By:
/s/ Kimbre Neidhart
 
Name:
Kimbre Neidhart
 
Title:
Treasurer



[Amendment No. 5]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as an Issuing Bank, a 2018 Revolving Lender and a
Lender
By:
/s/ Matthew Cheung
 
Name:
Matthew Cheung
 
Title:
Vice President





[Amendment No. 5]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Agent
By:
/s/ Matthew Cheung
 
Name:
Matthew Cheung
 
Title:
Vice President





[Amendment No. 5]

--------------------------------------------------------------------------------





Bank of America, N.A., as a 2018 Revolving Lender and an Issuing Bank
By:
/s/ Laura L. Olson
 
Name:
Laura L. Olson
 
Title:
Vice President





[Match – Signature Page to Amendment No. 5]

--------------------------------------------------------------------------------





Citibank, N.A., as a 2018 Revolving Lender
By:
/s/ Keith Lukasavich
 
Name:
Keith Lukasavich
 
Title:
Managing Director and Vice President





[Match – Signature Page to Amendment No. 5]

--------------------------------------------------------------------------------





BNP PARIBAS, as a 2018 Revolving Lender
By:
/s/ David L. Berger
 
Name:
David L. Berger
 
Title:
Director
 
 
 
By:
/s/ Sang W. Han
 
Name:
Sang W. Han
 
Title:
Vice President
 
 
 
 
 
 





[Match – Signature Page to Amendment No. 5]

--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as a 2018 Revolving Lender
By:
/s/ Marguerite Sutton
 
Name:
Marguerite Sutton
 
Title:
Vice President
 
 
 
By:
/s/ Alicia Schug
 
Name:
Alicia Schug
 
Title:
Vice President
 
 
 
 
 
 





[Match – Signature Page to Amendment No. 5]

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as a 2018 Revolving Lender
By:
/s/ Rebecca Kratz
 
Name:
Rebecca Kratz
 
Title:
Authorized Signatory





[Match – Signature Page to Amendment No. 5]

--------------------------------------------------------------------------------





Barclays Bank PLC, as a 2018 Revolving Lender
By:
/s/ Sydney Dennis
 
Name:
Sydney Dennis
 
Title:
Director





[Match – Signature Page to Amendment No. 5]

--------------------------------------------------------------------------------





BMO Harris Bank N.A., as a 2018 Lender
By:
/s/ Joan Murphy
 
Name:
Joan Murphy
 
Title:
Managing Director





[Match – Signature Page to Amendment No. 5]

--------------------------------------------------------------------------------





Societe Generale, as a 2018 Revolving Lender
By:
/s/ Andrew Johnman
 
Name:
Andrew Johnman
 
Title:
Director





[Match – Signature Page to Amendment No. 5]

--------------------------------------------------------------------------------





Fifth Third Bank, as a 2018 Revolving Lender
By:
/s/ Suzanne Rode
 
Name:
Suzanne Rode
 
Title:
Managing Director





[Match – Signature Page to Amendment No. 5]

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a 2018 Revolving Lender
By:
/s/ Lauren M. Potts
 
Name:
Lauren M. Potts
 
Title:
Vice President





[Match – Signature Page to Amendment No. 5]

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION, as a 2018 Revolving Lender
By:
/s/ Shae B. Patel
 
Name:
Shae B. Patel
 
Title:
Duly Authorized Signatory





[Match – Signature Page to Amendment No. 5]

--------------------------------------------------------------------------------





[TERM LENDER SIGNATURE PAGES HAVE BEEN OMITTED]


[Amendment No. 5]

--------------------------------------------------------------------------------








SCHEDULE 1


2018 Revolving Lender
 
2018 Revolving Commitment
 
LC Commitment Amount
JPMorgan Chase Bank, N.A.
 
$60,000,000.00
 
$20,000,000.00
Bank of America, N.A.
 
$60,000,000.00
 
$20,000,000.00
Citibank, N.A.
 
$60,000,000.00
 
-
BNP Paribas
 
$42,000,000.00
 
-
Deutsche Bank AG New York Branch
 
$42,000,000.00
 
-
Goldman Sachs Bank USA
 
$42,000,000.00
 
-
Barclays Bank PLC
 
$42,000,000.00
 
-
BMO Harris Bank N.A.
 
$42,000,000.00
 
-
Société Générale
 
$42,000,000.00
 
-
Fifth Third Bank
 
$22,666,667.00
 
-
PNC Bank, National Association
 
$22,666,667.00
 
-
Capital One, National Association
 
$22,666,667.00
 
-
Total
 
$500,000,000.00
 
$40,000,000.00














--------------------------------------------------------------------------------






Exhibit A
ADDED TEXT SHOWN UNDERSCORED
DELETED TEXT SHOWN STRICKEN TEXT

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 7, 2015,
as amended and restated as of November 16, 2015,
as amended December 16, 2015, as further amended December 8, 2016, as further
amended August 14, 2017, and as further amended August 14, 2017December 7, 2018

among

MATCH GROUP, INC.,
as Borrower,

THE LENDERS PARTY HERETO,

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
_________________

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, DEUTSCHE BANK SECURITIES INC., BNP PARIBAS SECURITIES CORP. and
GOLDMAN SACHS LENDING PARTNERS LLC,JPMORGAN CHASE BANK, N.A., BANK OF AMERICA,
N.A., CITIBANK, N.A., BNP PARIBAS, DEUTSCHE BANK AG NEW YORK BRANCH, GOLDMAN
SACHS BANK USA, BARCLAYS BANK PLC, BMO HARRIS BANK N.A. and SOCIÉTÉ GÉNÉRALE
as Joint Lead Arrangers and Joint Bookrunners,

BANK OF AMERICA, N.A., and CITIBANK, N.A.
as Co-Syndication AgentAgents,

and

BMO CAPITAL MARKETS CORP., FIFTH THIRD BANK, SG AMERICAS SECURITIES, LLC and PNC
BANK, NATIONAL ASSOCIATION and CAPITAL MARKETS LLCONE, NATIONAL ASSOCIATION
as Co-Documentation Agents

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
 
 
 
ARTICLE I
 
 
 
Definitions
 
 
 
SECTION 1.01
Defined Terms
1
SECTION 1.02
Classification of Loans and Borrowings
4448
SECTION 1.03
Terms Generally
4448
SECTION 1.04
Accounting Terms; GAAP
4548
SECTION 1.05
Change of Currency
4548
SECTION 1.06
Currency Equivalents Generally
4549
SECTION 1.07
Certain Determinations
49
SECTION 1.08
Limited Condition Transactions
50
SECTION 1.09
Interest Rates: LIBOR Notification
51
 
 
 
ARTICLE II
 
 
 
The Credits
 
 
 
SECTION 2.01
Commitments
4651
SECTION 2.02
Incremental Revolving Commitments and Incremental Term Loans
4752
SECTION 2.03
Procedure for Borrowing
5055
SECTION 2.04
Funding of Borrowings
5055
SECTION 2.05
Interest Elections
5156
SECTION 2.06
Termination and Reduction of Commitments
5257
SECTION 2.07
Repayment of Loans; Evidence of Debt
5257
SECTION 2.08
Prepayments
5357
SECTION 2.09
Fees
5560
SECTION 2.10
Interest
5560
SECTION 2.11
Alternate Rate of Interest
5661
SECTION 2.12
Increased Costs
5762
SECTION 2.13
Break Funding Payments
5763
SECTION 2.14
Taxes
5864
SECTION 2.15
Pro Rata Treatment and Payments
6066
SECTION 2.16
Mitigation Obligations; Replacement of Lenders
6167
SECTION 2.17
Letters of Credit
6268
SECTION 2.18
Defaulting Lenders
6773
SECTION 2.19
Extensions of Commitments
6874
SECTION 2.20
Refinancing Amendments
7076
SECTION 2.21
Loan Repurchases
7479
 
 
 
ARTICLE III
 
 
 
Representations and Warranties
 
 
 
SECTION 3.01
Organization; Powers.
7581
SECTION 3.02
Authorization; Enforceability
7581
SECTION 3.03
Governmental Approvals; No Conflicts
7581
SECTION 3.04
Financial Position
7681
SECTION 3.05
Properties
7681
SECTION 3.06
Litigation and Environmental Matters
7682
SECTION 3.07
Compliance with Laws and Agreements
7682



-i-



--------------------------------------------------------------------------------

Page


 
 
Page
 
 
 
SECTION 3.08
Investment Company Status
7682
SECTION 3.09
Taxes
7782
SECTION 3.10
ERISA
7782
SECTION 3.11
Disclosure
7782
SECTION 3.12
Pledge Agreement
7783
SECTION 3.13
No Change
7783
SECTION 3.14
Guarantors
7783
SECTION 3.15
Solvency
7783
SECTION 3.16
No Default
7883
SECTION 3.17
Anti-Corruption Laws and Sanctions
7883
 
 
 
ARTICLE IV
 
 
 
Conditions
 
 
 
SECTION 4.01
Closing Date
7884
SECTION 4.02
Each Credit Event
7985
 
 
 
ARTICLE V
 
 
 
Affirmative Covenants
 
 
 
SECTION 5.01
Financial Statements; Other Information
8086
SECTION 5.02
Notices of Material Events
8287
SECTION 5.03
Existence; Conduct of Business
8288
SECTION 5.04
Payment of Obligations
8288
SECTION 5.05
Maintenance of Properties; Insurance
8288
SECTION 5.06
Books and Records; Inspection Rights
8388
SECTION 5.07
Compliance with Laws
8388
SECTION 5.08
Use of Proceeds
8389
SECTION 5.09
Subsidiary Guarantors and Collateral
8389
SECTION 5.10
Post-Closing Delivery of Certificated Equity Interests
8389
SECTION 5.11
Further Assurances
8489
SECTION 5.12
Ratings
8489
 
 
 
ARTICLE VI
 
 
 
Negative Covenants
 
 
 
SECTION 6.01
Indebtedness
8490
SECTION 6.02
Liens
8793
SECTION 6.03
Fundamental Changes
8995
SECTION 6.04
Disposition of Property
8997
SECTION 6.05
Restricted Payments
9097
SECTION 6.06
Transactions with Affiliates
9299
SECTION 6.07
Changes in Fiscal Periods
93100
SECTION 6.08
Sales and Leasebacks
93100
SECTION 6.09
Clauses Restricting Subsidiary Distributions
93101
SECTION 6.10
Consolidated Net Leverage Ratio; Interest Coverage Ratio
95102
SECTION 6.11
Investments
95102
SECTION 6.12
Activities of Match Group, Inc.
96104
 
 
 
 
 
 
 
 
 



-ii-



--------------------------------------------------------------------------------

Page


 
 
Page
 
 
 
ARTICLE VII
 
 
 
Events of Default
 
 
 
SECTION 7.01
Events of Default
97105
 
 
 
ARTICLE VIII
 
 
 
The Administrative Agent
 
 
 
SECTION 8.01
Appointment and Authorization
99106
SECTION 8.02
Administrative Agent and Affiliates
99106
SECTION 8.03
Action by Administrative Agent
99107
SECTION 8.04
Consultation with Experts
100107
SECTION 8.05
Delegation of Duties
100107
SECTION 8.06
Successor Administrative Agent
100107
SECTION 8.07
Credit Decision
100108
SECTION 8.08
Lead Arrangers; Co-Syndication AgentAgents; Co-Documentation Agents
100108
SECTION 8.09
Tax Indemnification by the Lenders
100108
SECTION 8.10
Certain ERISA Matters
108
 
 
 
ARTICLE IX
 
 
 
Miscellaneous
 
 
 
SECTION 9.01
Notices
101109
SECTION 9.02
Waivers; Amendments
102110
SECTION 9.03
Waivers; Amendments to Other Loan Documents
103111
SECTION 9.04
Expenses; Indemnity; Damage Waiver
104112
SECTION 9.05
Successors and Assigns
105113
SECTION 9.06
Survival
108116
SECTION 9.07
Counterparts; Integration; Effectiveness
108117
SECTION 9.08
Severability
109117
SECTION 9.09
Right of Setoff
109117
SECTION 9.10
Governing Law; Jurisdiction; Consent to Service of Process
109117
SECTION 9.11
WAIVER OF JURY TRIAL
110118
SECTION 9.12
Headings
110118
SECTION 9.13
Confidentiality
110118
SECTION 9.14
Judgment Currency
111119
SECTION 9.15
USA PATRIOT Act 111 and Beneficial Ownership Regulation
119
SECTION 9.16
Collateral and Guarantee Matters
111119
SECTION 9.17
No Advisory or Fiduciary Relationship
112120
SECTION 9.18
Platform; Borrower Materials
112120
SECTION 9.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
113121



-iii-



--------------------------------------------------------------------------------






SCHEDULES:
 
 
 
 
 
Schedule 1.01A
--
Commitments
Schedule 1.01B
--
Unrestricted Subsidiaries on Closing Date
Schedule 3.06
--
Disclosed Matters
Schedule 3.12
--
Filings
Schedule 3.14
--
Guarantors
Schedule 4.01
--
UCC-3 Termination Statements
Schedule 5.10
--
Post-Closing Delivery of Certificated Equity Interests
Schedule 6.01
--
Existing Indebtedness
Schedule 6.02
--
Existing Liens
Schedule 6.09
--
Existing Restrictions
 


 
EXHIBITS:
 
 
 
 
 
Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
Form of Affiliated Lender Assignment and Assumption
Exhibit C
--
Form of Guarantee Agreement
Exhibit D
--
Form of Pledge Agreement
Exhibit E
--
Form of Secretary Certificate
Exhibit F
--
[Reserved]
Exhibit G-1
--
Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)
Exhibit G-2
--
Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)
Exhibit G-3
--
Form U.S. Tax Certificate (For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
Exhibit G-4
--
Form U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships For
U.S. Federal Income Tax Purposes)
Exhibit H
--
Form of Perfection Certificate
Exhibit I
--
Form of Solvency Certificate
Exhibit J
--
[Reserved] Form of Joinder and Reaffirmation Agreement
Exhibit K
--
Auction Procedures



--



--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 7, 2015, as amended
and restated as of November 16, 2015, as further amended as of December 16,
2015, as further amended as of December 8, 2016, as further amended as of August
14, 2017 (the “Original Credit Agreement”) and as further amended as of August
14, 2017December 7, 2018) (as further amended, restated, extended, supplemented
or otherwise modified from time to time, this “Agreement”), among MATCH GROUP,
INC., a Delaware corporation, the LENDERS party hereto from time to time,
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders and as
collateral agent for the Secured Parties (as defined herein) and as an Issuing
Bank.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2018 Revolving Commitments” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and purchase participation interests in Letters
of Credit in an aggregate principal amount not to exceed the amount set forth
under the heading “2018 Revolving Commitment” opposite such Lender’s name on
Schedule 1 to Amendment No. 5 or in the Assignment and Assumption or Incremental
Assumption Agreement pursuant to which such Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms of this Agreement
(including as increased, extended or replaced as provided in Sections 2.02, 2.19
and 2.20). The aggregate Dollar Amount of all 2018 Revolving Commitments as of
the Amendment No. 5 Effective Date is $500,000,000.
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accepting Term Lender” has the meaning assigned to such term in Section
2.08(f).
“Act” has the meaning assigned to such term in Section 9.15.
“Additional Term B-1 Loans” means the Incremental Term Loans made pursuant to
the Additional Term B-1 Loan Commitments.
“Additional Term B-1 Loan Commitment” means the commitment of the New Term
Lender to make Incremental Term Loans to the Borrower on the Amendment No. 4
Effective Date in an aggregate principal amount set forth opposite the New Term
Lender’s name on Schedule 1 to Amendment No. 4.
“Adjustment Date” has the meaning assigned to such term in the definition of
“Pricing Grid.”
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder and, as applicable (including, for the avoidance of doubt, each
reference to the Administrative Agent in Article VIII), as Collateral Agent,
together with any successors in such capacities.
“Administrative Questionnaire” means an Administrative
Questionnaireadministrative questionnaire in a form supplied by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliated Lender” means, at any time, any Lender that is an Affiliate of the
Borrower (other than any of its subsidiaries) at such time.







--------------------------------------------------------------------------------





“Affiliated Persons” means, with respect to any specified Person, (a) such
specified Person’s parents, spouse, siblings, descendants, step children, step
grandchildren, nieces and nephews and their respective spouses, (b) the estate,
legatees and devisees of such specified Person and each of the Persons referred
to in clause (a), and (c) any company, partnership, trust or other entity or
investment vehicle Controlled by any of the Persons referred to in clause (a) or
(b) or the holdings of which are for the primary benefit of any of such Persons.
“Agent Party” means the Administrative Agent, the Issuing Bank or any other
Lender.
“Aggregate Exposure” means, with respect to any Lender at any time, the sum of
(a) the aggregate then outstanding principal amount of such Lender’s Term Loans
and (b) the amount of such Lender’s Revolving Commitment then in effect or, if
such Revolving Commitment has been terminated, such Lender’s Outstanding
Revolving Credit.
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Agreement Currency” has the meaning assigned to such term in Section 9.14.
“All-in Yield” means, as to any Loans (or other Indebtedness, if applicable),
the yield thereon to Lenders (or other lenders, as applicable) providing such
Loans (or other Indebtedness, if applicable) in the primary syndication thereof,
as reasonably determined by the Administrative Agent in consultation with the
Borrower, whether in the form of interest rate, margin, original issue discount,
up-front fees, rate floors or otherwise; provided, that original issue discount
and up-front fees shall be equated to interest rate based on an assumed four
year average life; and provided, further, that “All-in Yield” shall not include
arrangement, commitment, underwriting, structuring or similar fees and customary
consent fees for an amendment paid generally to consenting lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Eurocurrency Rate that would
be calculated as of such day (or, if such day is not a Business Day, as of the
next preceding Business Day) in respect of a proposed Eurocurrency Borrowing in
Dollars with a one-month Interest Period plus 1.00%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
such Eurocurrency Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurocurrency Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.11 hereof, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. If the Alternate Base Rate as
so determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Alternative Currency” means Sterling, Yen, Euro, Australian Dollar or Canadian
Dollar.
“Alternative Currency Revolving Sublimit” means, with respect to all Alternative
Currencies, the Dollar Amount of $100,000,000.
“Amendment No. 3 Co-Managers” means, collectively, Barclays Bank PLC, Fifth
Third Bank, PNC Capital Markets LLC and SG Americas Securities, LLC.
“Amendment No. 3 Lead Arrangers” means, collectively, JPMorgan Chase Bank, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, BMO Capital Markets Corp.,
BNP Paribas Securities Corp., Deutsche Bank Securities Inc. and Goldman Sachs
Bank USA.
“Amendment No. 4” means Incremental Assumption Agreement and Amendment No. 4 to
this Agreement dated as of August 14, 2017, among the Borrower, the other Loan
Parties thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A.
“Amendment No. 4 Effective Date” means August 14, 2017.




-2-



--------------------------------------------------------------------------------





“Amendment No. 4 Co-Managers” means Barclays Bank PLC, Fifth Third Bank, PNC
Capital Markets LLC and SG Americas Securities, LLC.
“Amendment No. 4 Effective Date” means August 14, 2017.
“Amendment No. 4 Lead Arrangers” means, collectively, JPMorgan Chase Bank, N.A.
Merrill Lynch, Pierce, Fenner & Smith Incorporated, BMO Capital Markets Corp.,
BNP Paribas Securities Corp., Deutsche Bank Securities Inc. and Goldman Sachs
Bank USA.
“Amendment No. 5” means Amendment No. 5 to the Original Credit Agreement dated
as of December 7, 2018, among the Borrower, the other Loan Parties thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A.
“Amendment No. 5 Effective Date” means December 7, 2018.
“Amendment No. 5 Lead Arrangers” means, collectively, JPMorgan Chase Bank, N.A.,
Bank of America, N.A., Citibank, N.A., BNP Paribas, Deutsche Bank AG New York
Branch, Goldman Sachs Bank USA, Barclays Bank PLC, BMO Harris Bank N.A. and
Société Générale.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder and the Bribery Act
2010 of the United Kingdom, as amended.
“Applicable Rate” means (a) for each Revolving Loan, (i) prior to the first
Adjustment Date occurring after the ClosingAmendment No. 5 Effective Date,
2.001.50% for Eurocurrency Loans and 1.000.50% for ABR Loans and (ii) on and
after the first Adjustment Date occurring after the ClosingAmendment No. 5
Effective Date, a percentage determined in accordance with the Pricing Grid, (b)
for each Term B-1 Loan, 2.50% for Eurocurrency Loans and 1.50% for ABR Loans and
(c) for each Type of Incremental Term Loan, such per annum rates as shall be
agreed to by the Borrower and the applicable Incremental Term Lenders as shown
in the applicable Incremental Assumption Agreement.
“Applicable Time” means, with respect to any Borrowings and payments in any
Alternative Currency the local time in the place of settlement for such
Alternative Currency, as may be reasonably determined by the Administrative
Agent to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment and notified to the
relevant parties hereto.
“Approved Fund” has the meaning assigned to such term in Section 9.05(b).
“Asset Acquisition” means:
(1)    an Investment by the Borrower or any Restricted Subsidiary in any other
Person if, as a result of such Investment, such Person shall become a Restricted
Subsidiary, or shall be merged with or into the Borrower or any Restricted
Subsidiary, or
(2)    the acquisition by the Borrower or any Restricted Subsidiary of all or
substantially all of the assets of any other Person or any division or line of
business of any other Person.
“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Borrower or any Restricted Subsidiary to any Person
other than the Borrower or any Restricted Subsidiary or any Person that becomes
a Restricted Subsidiary in connection with such disposition (including by means
of a sale and leaseback transaction or a merger or consolidation) (collectively,
for purposes of this definition, a “transfer”), in one transaction or a series
of related transactions, of any assets of the Borrower or any of its Restricted
Subsidiaries other than in the ordinary course of business. For purposes of this
definition, the term “Asset Sale” shall not include:
(1)    transfers of cash or Cash Equivalents;




-3-



--------------------------------------------------------------------------------





(2)    transfers of assets (including Equity Interests) that are governed by,
and made in accordance with, Section 6.03;
(3)    Restricted Payments permittednot prohibited under the covenant described
under Section 6.05 and Investments not prohibited by Section 6.11;
(4)    the creation of any Lien permittednot prohibited under this Agreement;
(5)    transfers of assets that are (i) damaged, worn out, uneconomic, obsolete
or otherwise deemed to be no longer necessary or useful in the current or
anticipated business of the Borrower or its Restricted Subsidiaries or (ii)
replaced by assets of similar suitability and value;
(6)    sales or grants of licenses or sublicenses to use the patents, trade
secrets, know-how and other intellectual property, and licenses, leases or
subleases of other assets, of the Borrower or any Restricted Subsidiary to the
extent not materially interfering with the business of the Borrower and the
Restricted Subsidiaries;
(7)    any transfer or series of related transfers that, but for this clause,
would be Asset Sales, if the aggregate Fair Market Value of the assets
transferred in such transaction or any such series of related transactions does
not exceed (x) prior to the Term B-1 Loan Repayment Date, $50,000,000 and (y) on
or after the Term B-1 Loan Repayment Date, $150,000,000, in each case for such
transaction or any such series of related transactions;
(8)    transfers in connection with the Match Transactions; and
(9)    at any time prior to the Term B-1 Loan Repayment Date, transfers of
assets of the Princeton Review Group and the Tutor.com Group.
“Asset Swap” means any exchange of assets of the Borrower or any Restricted
Subsidiary (including Equity Interests of a Restricted Subsidiary) for assets of
another Person (including Equity Interests of a Person whose primary business is
a Related Business) that are intended to be used by the Borrower or any
Restricted Subsidiary in a Related Business, including, to the extent necessary
to equalize the value of the assets being exchanged, cash or Cash Equivalents of
any party to such asset swap.
“assignee” has the meaning assigned to such term in Section 9.05(b).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.
“Auction Manager” has the meaning assigned to such term in Section 2.21(a).
“Auction Procedures” means auction procedures with respect to Purchase Offers
set forth in Exhibit K hereto.
“Australian Dollar” means the lawful currency of Australia.
“Australian Dollar Bank Bill Reference Rate” means for any Loans in Australian
Dollars, the Australian Dollar Screen Rate or, if applicable pursuant to the
terms of Section 2.11(a), the applicable Reference Bank Rate.
“Australian Dollar Screen Rate” means, with respect to any Interest Period, the
average bid reference rate as administered by the Australian Financial Markets
Association (or any other Person that takes over the administration of that
rate) for Australian Dollar bills of exchange with a tenor equal in length to
such Interest Period, as displayed on page BBSY of the Reuters screen or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as selected by
the Administrative Agent from time to time in its reasonable discretion.




-4-



--------------------------------------------------------------------------------





“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.17(b)
“Available Revolving Commitment” means, as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect at such time over (b) such Lender’s Outstanding Revolving Credit.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Lender, such Lender or any other
Person as to which such Lender is a subsidiary (a “Parent Company”) (i) is
adjudicated as, or determined by any Governmental Authority having regulatory
authority over it or its assets to be, insolvent, (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or the Administrative Agent has given
written notice to such Lender and the Borrower of its good faith determination
that such Lender or its Parent Company has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or (iii) has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or the
Administrative Agent has given written notice to such Lender and the Borrower of
its good faith determination that such Lender or its Parent Company has taken
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such appointment; provided that a Bankruptcy Event shall
not result solely by virtue of any control of or ownership interest in, or the
acquisition of any control of or ownership interest in, such Lender or its
Parent Company by a Governmental Authority as long as such control or ownership
interest does not result in or provide such Lender or its Parent Company with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender or its Parent Company (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm such Lender’s obligations under this Agreement.
“Basel III” means, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: A
Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary U.S. federal banking regulatory authority or
primary non-U.S. financial regulatory authority, as applicable.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means the Board of Directors of the Borrower or, other than
for the purposes of the definition of “Change of Control,” any committee thereof
duly authorized to act on behalf of such Board of Directors.
“Borrower” means Match Group, Inc., a Delaware corporation.
“Borrower Materials” has the meaning assigned to such term in Section 9.18.




-5-



--------------------------------------------------------------------------------





“Borrowing” means a group of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.
“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or LC Disbursements that are the subject of
a borrowing, drawing, payment, reimbursement or rate selection denominated in
Euro, the term “Business Day” shall also exclude any day on which the
Trans-European Real-time Gross Settlement Operating System (or any successor
operating system) is not open for the settlement of payments in Euro and (c) a
Eurocurrency Loan denominated in an Alternative Currency, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in such
Alternative Currency deposits in the interbank market in the principal financial
center of the country whose lawful currency is such Alternative Currency.
“Canadian Dollar” means the lawful currency of Canada.
“Capital Expenditures” means, for the Borrower and its Restricted Subsidiaries
in respect of any period, the aggregate of all expenditures incurred by such
person during such period that, in accordance with GAAP, are or should be
included in “additions to property, plant or equipment” or similar items
reflected in the statement of cash flows of such person; provided, however, that
Capital Expenditures for the Borrower and its Restricted Subsidiaries shall not
include:
(a) expenditures to the extent made with proceeds of the issuance of Qualified
Equity Interests of the Borrower or capital contributions to the Borrower or
funds that would have constituted Net Proceeds under clause (a) of the
definition of the term “Net Proceeds” (but that will not constitute Net Proceeds
as a result of the first or second proviso to such clause (a));
(b) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrower and its
Restricted Subsidiaries to the extent such proceeds are not then required to be
applied to prepay Term Loans pursuant to Section 2.08(c)(1);
(c) interest capitalized during such period;
(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding the Borrower or any
Restricted Subsidiary) and for which none of the Borrower or any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);
(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;
(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase, (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business or (iii) any Asset Swap;




-6-



--------------------------------------------------------------------------------





(g) Investments in respect of an Asset Acquisition; or
(h) the purchase of property, plant or equipment made with proceeds from any
Asset Sale or Recovery Event to the extent such proceeds are not then required
to be applied to prepay Term Loans pursuant to Section 2.08(c)(1).
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that any obligations relating to a lease that would have been
accounted by such Person as an operating lease in accordance with GAAP as of the
ClosingAmendment No. 5 Effective Date shall be accounted for as an operating
lease and not a Capital Lease Obligation for all purposes under this Agreement.
“Cash Capped Amount” has the meaning assigned to such term in the definition of
“Incremental Amount.”
“Cash Equivalents” means (1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (2)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any commercial bank organized under the laws of the United States or
any state thereof or any Lender or any Affiliate of any Lender; (3) commercial
paper of an issuer rated at least A-1 by Standard & Poor’s or P-1 by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within one year from the date of acquisition;
(4) repurchase obligations of any commercial bank satisfying the requirements of
clause (2) of this definition with respect to securities issued or fully
guaranteed or insured by the United States government; (5) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by Standard & Poor’s or A
by Moody’s; (6) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (2) of this definition; (7) money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (1) through (6) of this definition; (8) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by Standard &
Poor’s or Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and (9) in the case of any Foreign Subsidiary, investments
substantially comparable to any of the foregoing investments with respect to the
country in which such Foreign Subsidiary is organized.
“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or any Restricted Subsidiary in connection with Cash Management
Services for collections, other Cash Management Services or for operating,
payroll and trust accounts of such Person, including automatic clearing house
services, controlled disbursement services, electronic funds transfer services,
information reporting services, lockbox services, stop payment services and wire
transfer services, unless, when entered into, such agreement is designated in
writing by the Borrower and the relevant Cash Management Bank to the
Administrative Agent to not be included as a Cash Management Agreement.
“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement or provides any Cash Management Services, is a Lender
or an Agent Party or an Affiliate of a Lender or an Agent Party or (ii) in the
case of any Cash Management Agreement in effect or any Cash Management Services
provided, on or prior to the Closing Date, is, as of the Closing Date, a Lender
or an Agent Party or an Affiliate of a Lender or an Agent Party and a party to a
Cash Management Agreement or provider of Cash Management Services.
“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary Guarantor to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.




-7-



--------------------------------------------------------------------------------





“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including under any
Cash Management Agreements.
“CDOR Rate” means for any Loans in Canadian Dollars, the CDOR Screen Rate or, if
applicable pursuant to the terms of Section 2.11(a), the applicable Reference
Bank Rate.
“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal in length to such Interest Period, as displayed
on CDOR page of the Reuters screen or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected from time to time by the
Administrative Agent in its reasonable discretion.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the Closing Date, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender (or, for purposes of Section
2.12(b), by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the Closing
Date; provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” but only to the extent it is the general policy of a
Lender to impose applicable increased costs or costs in connection with capital
adequacy requirements similar to those described in clauses (a) and (b) of
Section 2.12 generally on other similarly situated borrowers under similar
circumstances under agreements permitting such impositions.
“Change of Control” means any of the following events:
(a)    the sale, lease or transfer, in one or a series of related transactions,
of all or substantially all of the assets of the Borrower and its subsidiaries,
taken as a whole, to any Person other than a Permitted Holder;
(b)    the acquisition of beneficial ownership by any person or group (excluding
any one or more Permitted Holders or group Controlled by any one or more
Permitted Holders) of more than 35% of the aggregate voting power of all
outstanding classes or series of the Borrower’s Voting Stock and such aggregate
voting power exceeds the aggregate voting power of all outstanding classes or
series of the Borrower’s Voting Stock beneficially owned by the Permitted
Holders collectively;
(c)    during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election by the Board of Directors or
whose nomination for election by the equityholders of the Borrower was approved
by a vote of the majority of the directors of the Borrower then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Borrower’s Board of Directors then in office;
(d)    the Borrower shall adopt a plan of liquidation or dissolution or any such
plan shall be approved by the stockholders of the Borrower; or




-8-



--------------------------------------------------------------------------------





(e)    a “change of control triggering event” (or similar event) shall occur in
any document pertaining to the Senior Notes or any Refinancing Indebtedness
thereof, in each case, to the extent constituting Material Indebtedness.
Notwithstanding the foregoing, a transaction in which the Borrower becomes a
subsidiary of another Person (other than a Person that is an individual or a
Permitted Holder) shall not constitute a Change of Control if the shareholders
of the Borrower immediately prior to such transaction beneficially own, directly
or indirectly through one or more intermediaries, the same proportion of voting
power of the outstanding classes or series of the Borrower’s voting stock as
such shareholders beneficially own immediately following the consummation of
such transaction.
For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of securities subject to a stock purchase agreement, merger agreement
or similar agreement until the consummation of the transactions contemplated by
such agreement.
“CIM” means the Confidential Information Memorandum dated October 27, 2015 and
made available to the Lenders in connection with the Lender meeting held on
October 27, 2015 with respect to the Term Facility and this Agreement.
“Class” (a) when used in reference to any Loans or Borrowing, refers to whether
such Loans or the Loans comprising such Borrowing, are Revolving Loans, Term B-1
Loans, Incremental Term Loans established pursuant to any Incremental Assumption
Agreement, Extended Term Loans or Extended Revolving Loans established pursuant
to any Extension Amendment or Refinancing Term Loans or Replacement Revolving
Loans established pursuant to any Refinancing Amendment or (b) when used in
reference to any Commitments, refers to whether such Commitment is in respect of
a commitment to make Revolving Loans, Term B-1 Loans, Incremental Term Loans
established pursuant to any Incremental Assumption Agreement, Extended Term
Loans or Extended Revolving Loans established pursuant to any Extension
Amendment or Refinancing Term Loans or Replacement Revolving Loans established
pursuant to any Refinancing Amendment.
“Closing Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied (or waived in accordance with Section
9.02).October 7, 2015.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agents” means BMO Capital Markets Corp., Fifth Third Bank, SG
Americas Securities, LLC and PNCPNC Bank, National Association and Capital
Markets LLCOne, National Association.
“Collateral” has the meaning assigned to such term or a similar term in each of
the Collateral Documents and shall include all property pledged or granted (or
purported to be pledged or granted) as collateral pursuant to the Pledge
Agreement on the Closing Date or thereafter pursuant to Section 5.09.5.09 or
5.11.
“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent under the Guarantee Agreement and the Collateral Documents for the Secured
Parties.
“Collateral Documents” means the Pledge Agreement and each other security
document, mortgage, pledge agreement or collateral agreement executed and
delivered in connection with this Agreement and/or the other Loan Documents to
grant a security interest in any property as collateralCollateral to secure the
Obligations.
“Commitment” means, with respect to each Lender (to the extent applicable), such
Lender’s Incremental Commitment, Revolving Commitment, Term Loan Commitment or
Extended Revolving Commitment, as applicable.
“Commitment Fee Rate” means (a) prior to the first Adjustment Date occurring
after the ClosingAmendment No. 5 Effective Date, 0.350.25% and (b) on and after
the first Adjustment Date occurring after the ClosingAmendment No. 5 Effective
Date, a rate determined in accordance with the Pricing Grid.




-9-



--------------------------------------------------------------------------------





“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated Amortization Expense” for any Test Period means the amortization
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Contingent Consideration Fair Value Remeasurement Adjustments” for
any period means the contingent consideration fair value remeasurement
adjustments, of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Depreciation Expense” for any Test Period means the depreciation
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated EBITDA” for any Test Period means, without duplication, the sum of
the amounts for such Test Period of
(1)    Consolidated Net Income, plus
(2)    in each case only to the extent (and in the same proportion) deducted in
determining Consolidated Net Income,
(a)    Consolidated Income Tax Expense,
(b)    Consolidated Amortization Expense,
(c)    Consolidated Depreciation Expense,
(d)    Consolidated Interest Expense,
(e)    all non-cash compensation, as reported in the Borrower’s financial
statements,
(f)    any non-cash charges or losses or realized losses related to the
write-offs, write-downs or mark-to-market adjustments or sales or exchanges of
any investments in debt or equity securities by the Borrower or any Restricted
Subsidiary,
(g)    the aggregate amount of all other non-cash charges, expenses or losses
reducing such Consolidated Net Income, including any impairment (including any
impairment of intangibles and goodwill) (excluding any non-cash charge, expense
or loss that results in an accrual of a reserve for cash charges in any future
period and any non-cash charge, expense or loss relating to write-offs, write
downs or reserves with respect to accounts receivable or inventory), for such
Test Period, and
(h)    the amount of any restructuring charges or reserves, including any
one-time costs incurred in connection with acquisitions or divestitures, and
(i)    notwithstanding any classification under GAAP as discontinued operations
of any Person, property, business or asset in respect of which a definitive
agreement for the sale, transfer or other disposition thereof has been entered
into, the earnings and income (or loss) attributable to any such Person,
business, assets or operations for any period until such sale, transfer or other
disposition shall have been consummated, minus
(3)    in each case only to the extent (and in the same proportion) included in
determining Consolidated Net Income, any non-cash or realized gains related to
mark-to-market adjustments or sales or exchanges of any investments in debt or
equity securities by the Borrower or any Restricted Subsidiary,




-10-



--------------------------------------------------------------------------------





in each case determined on a consolidated basis in accordance with GAAP;
provided that (a) the aggregate amount of all non-cash items, determined on a
consolidated basis, to the extent such items increased Consolidated Net Income
for such period will be excluded from Consolidated Net Income and (b) the
aggregate amount of all corporate overhead costs and expenses and fees incurred
at any parent of the Borrower and any salary, bonus and other benefits payable
to, and indemnities provided on behalf of, officers and employees of any parent
of the Borrower in each case that, directly or indirectly, holds all of the
Equity Interests of the Borrower, that are directly attributable to the Borrower
and its Restricted Subsidiaries will be deducted from Consolidated EBITDA.
For purposes of this definition, whenever pro forma effect is to be given, the
pro forma calculations shall be factually supportable, reasonably identifiable
and made in good faith by a Financial Officer. Any such pro forma calculation
may include adjustments appropriate, in the reasonable good faith determination
of the Borrower as set forth in an Officer’s Certificate, to reflect cost
savings and other operating improvements or synergies, cost synergies, operating
expense reductions, restructurings, cost savings initiatives, or other
initiatives reasonably expected to be realized within 1224 months from the
applicable event to be given pro forma effect; provided that the aggregate
amount of all items added back to Consolidated EBITDA pursuant to this paragraph
and clause (A)(2) of the definitiondefinitions of “Consolidated Net Leverage
Ratio”, “Secured Net Leverage Ratio” or “Interest Coverage Ratio,” as
applicable, shall not exceed 10.025.0% of Consolidated EBITDA (prior toafter
giving effect to such adjustment) for suchany Test Period.
“Consolidated Income Tax Expense” for any Test Period means the provision for
taxes of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” for any Test Period means the sum, without
duplication, of the total interest expense of the Borrower and its Restricted
Subsidiaries for such Test Period, determined on a consolidated basis in
accordance with GAAP, minus consolidated interest income of the Borrower and its
Restricted Subsidiaries, and including, without duplication,
(1)    imputed interest on Capital Lease Obligations,
(2)    commissions, discounts and other fees and charges owed with respect to
letters of credit securing financial obligations, bankers’ acceptance financing
and receivables financings,
(3)    the net costs associated with Hedging Obligations related to interest
rates,
(4)    amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses,
(5)    the interest portion of any deferred payment obligations,
(6)    all other non-cash interest expense,
(7)    capitalized interest,
(8)    all dividend payments on any series of Disqualified Equity Interests of
the Borrower or any Preferred Stock of any Restricted Subsidiary (other than any
such Disqualified Equity Interests or any Preferred Stock held by the Borrower
or a Restricted Subsidiary of the Borrower that is a Wholly Owned Subsidiary or
to the extent paid in Qualified Equity Interests),
(9)    all interest payable with respect to discontinued operations, and
(10)    all interest on any Indebtedness described in clause (6) or (7) of the
definition of “Indebtedness”,
but excluding, without duplication, interest on any Pre-IPO Note.




-11-



--------------------------------------------------------------------------------





“Consolidated Net Income” for any Test Period means the net income (or loss) of
the Borrower and the Restricted Subsidiaries for such Test Period determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:
(1)    the net income (or loss) of any Person that is not a Restricted
Subsidiary, except to the extent that cash in an amount equal to any such income
has actually been received by the Borrower or any Restricted Subsidiary during
such period;
(2)    gains and losses due solely to fluctuations in currency values and the
related tax effects according to GAAP;
(3)    gains and losses with respect to Hedging Obligations;
(4)    the cumulative effect of any change in accounting principles;
(5)    any extraordinary or nonrecurring gain (or extraordinary or nonrecurring
loss), together with any related provision for taxes on any such extraordinary
or nonrecurring gain (or the tax effect of any such extraordinary or
nonrecurring loss), realized by the Borrower or any Restricted Subsidiary during
such period;
(6)     Consolidated Contingent Consideration Fair Value Remeasurement
Adjustments;
(7)     any net after-tax income or loss from discontinued operations and any
net after-tax gains or losses on disposal of discontinued operations; and
(8)    any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
the Borrower or any Restricted Subsidiary upon (a) the acquisition of any
securities, or the extinguishment of any Indebtedness, of the Borrower or any
Restricted Subsidiary or (b) the sale of any financial or equity investment by
the Borrower or any Restricted Subsidiary;
provided, further, that the effects of any adjustments in the inventory,
property and equipment, software, goodwill, other intangible assets, in-process
research and development, deferred revenue, debt line items, any earn-out
obligations and any other non-cash charges (other than the amortization of
unfavorable operating leases) in the Borrower’s consolidated financial
statements pursuant to GAAP in each case resulting from the application of
purchase accounting in relation to any consummated acquisition or the
amortization or write-off of any such amounts shall be excluded when determining
Consolidated Net Income.
“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Indebtedness of the Borrower and its Restricted Subsidiaries as of
the last day of the Test Period most recently ended on or prior to such date of
determination (as set forth on the balance sheet and determined on a
consolidated basis in accordance with GAAP (but excluding, any Pre-IPO Note)
minus the amount of unrestricted cash and Cash Equivalents of the Borrower and
its Restricted Subsidiaries on such date in an amount not to exceed (x) prior to
the Term B-1 Loan Repayment Date, $100,000,000 (or, solely with respect to
calculating the Consolidated Net Leverage Ratio for purposes of (i) incurring
Permitted Unsecured Ratio Debt, unsecured Indebtedness pursuant to Section
6.01(g) and unsecured Indebtedness pursuant to Section 6.01(z), (ii) the Match
Transaction Distributions and (iii) the Pricing Grid and actual compliance (and
not pro forma compliance or compliance on a pro forma basis) with Section 6.10,
$200,000,000) and (y) on or after the Term B-1 Loan Repayment Date, $200,000,000
to (b) Consolidated EBITDA for such Test Period.
(A)    The Consolidated Net Leverage Ratio shall be calculated for any period
after giving effect on a pro forma basis (as if they had occurred on the first
day of the applicable Test Period) to:
(1)    the incurrence of any Indebtedness of the Borrower or any Restricted
Subsidiary (and the application of the proceeds thereof) and any repayment,
repurchase, defeasance or other discharge of Indebtedness (and the application
of the proceeds therefrom) (other than the incurrence or repayment of
Indebtedness in the




-12-



--------------------------------------------------------------------------------





ordinary course of business for working capital purposes pursuant to any
revolving credit arrangement) occurring during the applicable Test Period or
(except when calculating the Consolidated Net Leverage Ratio for purposes of
determining the Applicable Rate or determining actual compliance (and not pro
forma compliance or compliance on a pro forma basis) with Section 6.10) at any
time subsequent to the last day of such Test Period and on or prior to the date
of determination, as if such incurrence, repayment, issuance or redemption, as
the case may be (and the application of the proceeds thereof), occurred on the
first day of the Test Period; and
(2)    any (w) Asset Sale, (x) asset sale if the Fair Market Value of the assets
sold in such transaction or series of related transactions exceeds $2,000,000,
which is solely excluded from the definition of Asset Sale pursuant to clause
(7) of such definition, (y) Asset Acquisition (including, without limitation,
any Asset Acquisition giving rise to the need to make such calculation as a
result of the Borrower or any Restricted Subsidiary (including any Person who
becomes a Restricted Subsidiary as a result of such Asset Acquisition or as a
result of a Revocation) incurring Indebtedness pursuant to Section 6.01(j) and
also including any Consolidated EBITDA associated with any such Asset
Acquisition) or (z) operational restructuring (each, a “pro forma event”)
(including any cost savings and cost synergies resulting from head count
reduction, closure of facilities and similar operational and other cost savings
and synergies, cost synergies, operating expense reductions, restructurings,
cost savings initiatives, or other initiatives relating to such pro forma event
occurring within 1224 months (or expected, in the good faith determination of
the Borrower, to occur within 12result from actions that have been taken or
initiated or expected to be taken within 24 months) of such pro forma event and
during such period or (except when calculating the Consolidated Net Leverage
Ratio for purposes of determining the Applicable Rate or determining actual
compliance (and not pro forma compliance or compliance on a pro forma basis)
with Section 6.10) subsequent to such period and on or prior to the date of such
calculation, in each case that are expected to have a continuing impact and are
factually supportable, and which adjustments the Borrower determines are
reasonable as set forth in an Officer’s Certificate; provided that the aggregate
amount of all such cost savings and cost synergies pursuant to this clause
(A)(2) and the second paragraph of the definition of “Consolidated EBITDA” shall
in no event exceed 1025% of Consolidated EBITDA for such period calculated prior
toafter giving effect to such pro forma adjustments) occurring during the Test
Period or at any time subsequent to the last day of the Test Period and on or
prior to the date of determination, as if such pro forma event occurred on the
first day of the Test Period and; provided, further that asset sales described
in clause (A)(2)(x) in an aggregate amount not to exceed $50,000,000 in any Test
Period shall not be required to be given pro forma effect; and
(B)    in calculating Consolidated Interest Expense for purposes of the
Consolidated Net Leverage Ratio with respect to any Indebtedness being given pro
forma effect:
(1)    interest on outstanding Indebtedness determined on a fluctuating basis as
of the date of determination and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on such Indebtedness in effect on the date of
determination;
(2)    if interest on any Indebtedness actually incurred on the date of
determination may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rates, then the interest rate in effect on the date of determination will
be deemed to have been in effect during the Test Period;
(3)    notwithstanding clause (1) or (2) above, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Hedging Obligations, shall be deemed to accrue at the
rate per annum resulting after giving effect to the operation of the agreements
governing such Hedging Obligations;
(4)    interest on any Indebtedness under a revolving credit facility shall be
computed based upon the average daily balance of such Indebtedness during the
Test Period; and




-13-



--------------------------------------------------------------------------------





(5)    interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
Officer of the Borrower to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP.
“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.
“Continuing Term Lender” means each Term Lender (other than the New Term Lender
in its capacity as such) that at or prior to the Amendment No. 4 Effective Date
provided the Administrative Agent with a counterpart to Amendment No. 4 executed
by such Lender.
“Continuing Term Loans” means the full amount of each Existing Term Loan held by
a Continuing Term Lender (or, if less than the full amount, the amount notified
to such Lender by the Administrative Agent on or prior to the Amendment No. 4
Effective Date) immediately prior to the effectiveness of Amendment No. 4.
“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meaningshas the meaning correlative thereto.
“Co-Syndication Agent” means Bank of America, N.A. and Citibank, N.A.
“Current Assets” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash, Cash Equivalents or other cash equivalents) that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred taxes based on
income or profits.
“Current Liabilities” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) accruals of Consolidated Interest Expense (excluding
Consolidated Interest Expense that is due and unpaid), (c) accruals for current
or deferred taxes based on income or profits, (d) accruals, if any, of
transaction costs resulting from the Transactions, (e) accruals of any costs or
expenses related to (i) severance or termination of employees prior to the
Closing Date or (ii) bonuses, pension and other post-retirement benefit
obligations, and (f) accruals for exclusions from Consolidated Net Income
included in clause (5) of the definition of such term.
“Declined Prepayment Amount” has the meaning assigned to such term in Section
2.08(f).
“Declining Term Lender” has the meaning assigned to such term in Section
2.08(f).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay




-14-



--------------------------------------------------------------------------------





over to any Agent Party any amount required to be paid by it hereunder, unless,
in the case of clause (i) above, such Lender notifies the Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to such funding or payment
has not been satisfied, or, in the case of clause (ii) or clause (iii) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of a good faith dispute regarding its obligation to make such funding
or payment; (b) has notified the Borrower or any Agent Party in writing, or has
made a public statement to the effect, that it does not intend to comply with
any of its funding or payment obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent to such funding or
payment under this Agreement cannot be satisfied); (c) has failed, within three
Business Days after request by the Administrative Agent or Issuing Bank, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Agent Party’s receipt of such certification; (d) has become
the subject of a Bankruptcy Event; or (e) has become the subject of a Bail-In
Action.
“Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.
“Designation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”
“Designation Amount” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Disposition” means, with respect to any property, any sale, lease, license,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof (including pursuant to a Division). The terms “Dispose” and “Disposed
of” shall have correlative meanings.
“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by its terms, or by the terms of any related
agreement or of any security into which it is convertible, puttable or
exchangeable, is, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, in each case on or
prior to the date that is 91 days after the Revolving TerminationLatest Maturity
Date; provided, however, that any class of Equity Interests of such Person that,
by its terms, authorizes such Person to satisfy in full its obligations with
respect to the payment of dividends or upon maturity, redemption (pursuant to a
sinking fund or otherwise) or repurchase thereof or otherwise by the delivery of
Equity Interests that are not Disqualified Equity Interests, and that is not
convertible, puttable or exchangeable for Disqualified Equity Interests or
Indebtedness, will not be deemed to be Disqualified Equity Interests so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Equity Interests that are not Disqualified Equity Interests;
provided, further, however, that any Equity Interests that would not constitute
Disqualified Equity Interests but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interests are
convertible, exchangeable or exercisable) the right to require the Borrower to
redeem such Equity Interests upon the occurrence of a change of control
occurring prior to the 91st day after the Revolving TerminationLatest Maturity
Date shall not constitute Disqualified Equity Interests if such Equity Interests
specifically provide that the Borrower will not redeem any such Equity Interests
pursuant to such provisions prior to the Obligations (other than (x) (i) Cash
Management Obligations and (ii) Obligations under Specified Swap Agreements not
yet due and payable, and (y) contingent obligations not yet accrued and payable)
having been paid in full, all Letters of Credit having been cash collateralized
or otherwise back-stopped or having been terminated, and the Total Revolving
Commitments having been terminated.
“Dividing Person” has the meaning assigned to such term in the definition of
“Division.”




-15-



--------------------------------------------------------------------------------





“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Dollar Amount” means, at any date, (a) with respect to any amount denominated
in Dollars, such amount and (b) with respect to any amount denominated in amount
other than Dollars, such amount converted to Dollars by the Administrative Agent
at the Exchange Rate on such date.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower that is
not a Foreign Subsidiary.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiarysubsidiary of an institution described in clausesclause (a) or (b) of
this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, of any Person, (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person, but excluding any debt securities
convertible into such shares or other interests.




-16-



--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event” (as defined in Section 4043(c) of
ERISA or the regulations issued thereunder) with respect to a Plan other than an
event for which the 30-day notice period is waived; (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 or
430 of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Plan or the
failure by the Borrower or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan; (e) the incurrence by the Borrower or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, including but not limited to the imposition of any
Lien in favor of the PBGC or any Plan; (f) a determination that any Plan is, or
is expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Title IV of ERISA); (g) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan;
(h) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan (or
a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA) or Multiemployer Plan; or (i) the receipt by the Borrower or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization or in endangered or critical
status, within the meaning of Section 432 of the Code or Section 305 of ERISA.
“Escrow Assumption Agreement” means an assumption agreement in form reasonably
satisfactory to the Administrative Agent, among the Borrower and the
Administrative Agent.
“Escrow Assumption” means with respect to (i) any Escrow Permitted Ratio Debt,
the assumption of the Escrow Borrower’s obligations with respect thereto by the
Borrower or (ii) any Incremental Term Loan that is initially established as an
Escrow Incremental Term Loan, the assumption of the Escrow Borrower’s
obligations with respect thereto by the Borrower pursuant to an Escrow
Assumption Agreement.
“Escrow Assumption Agreement” means an assumption agreement in form reasonably
satisfactory to the Administrative Agent, among the Borrower and the
Administrative Agent.
“Escrow Borrower” means an Unrestricted Subsidiary established to borrow Escrow
Permitted Ratio Debt or Escrow Incremental Term Loans (pending assumption of
such Escrow Permitted Ratio Debt or Escrow Incremental Term Loans by the
Borrower) and that is not engaged in any material operations and does not have
any other material assets other than in connection therewith.
“Escrow Incremental Term Loan” means any Indebtedness that is initially borrowed
by an Escrow Borrower that would constitute an Incremental Term Loan if borrowed
by the Borrower and that is not guaranteed by any other subsidiary of the
Borrower and, if secured, is secured only by the proceeds of such Escrow
Incremental Term Loan, unless and until the Borrower has assumed all of the
obligations of the Escrow Borrower with respect thereto.
“Escrow Permitted Ratio Debt” means any Indebtedness that is initially borrowed
by an Escrow Borrower that would constitute Permitted Ratio Debt if borrowed by
the Borrower and that is not guaranteed by any other subsidiary of the Borrower
and, if secured, is secured only by the proceeds of such Escrow Permitted Ratio
Debt, unless and until the Borrower has assumed all of the obligations of the
Escrow Borrower with respect thereto.




-17-



--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.
“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to (A) any Eurocurrency Borrowing in any
LIBOR Quoted Currency and for any applicable Interest Period, the LIBOR Screen
Rate as of the Specified Time on the Quotation Day for such currency and
Interest Period and (B) any Eurocurrency Borrowing in any Non-Quoted Currency
and for any applicable Interest Period, the applicable Local Screen Rate for
such Non-Quoted Currency as of the Applicable Time and on the Quotation Day for
such currency and Interest Period; provided, that, if a LIBOR Screen Rate or a
Local Screen Rate, as applicable, shall not be available at the applicable time
for the applicable Interest Period (an “Impacted Interest Period”), then the
Eurocurrency Rate for such currency and Interest Period shall be the
Interpolated Rate; provided, further, that if the applicable Screen Rate shall
not be available for such Interest Period and/or for the applicable currency
with respect to such Eurocurrency Borrowing for any reason and the
Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the applicable Reference Bank Rate shall be the
Eurocurrency Rate for such Interest Period for such Eurocurrency Borrowing;
subject to Section 2.11; provided that, (i) if any Eurocurrency Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement and (ii) solely with respect to the Term B-1 Loans, the Eurocurrency
Rate shall not be less than 0%.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
(a) the sum, without duplication, of
(i) Consolidated Net Income for such period,
(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income and cash receipts included
in clauses (5), (7) and (8) of the definition of Consolidated Net Income and
excluded in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from dispositions outside the ordinary course of business
by the Borrower and its Restricted Subsidiaries completed during such period),
(iv) cash receipts by the Borrower and its Restricted Subsidiaries in respect of
Hedging Obligations during such fiscal year to the extent not otherwise included
in such Consolidated Net Income; and
(v) the amount by which tax expense deducted in determining such Consolidated
Net Income for such period exceeded taxes (including penalties and interest)
paid in cash or tax reserves set aside or payable (without duplication) by the
Borrower and its Restricted Subsidiaries in such period,
over (b) the sum, without duplication, of
(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (5), (7)
and (8) of the definition of Consolidated Net Income and included in arriving at
such Consolidated Net Income,




-18-



--------------------------------------------------------------------------------





(ii) without duplication of amounts deducted pursuant to clause (ix) below in
prior years, the amount of Capital Expenditures or acquisitions of Intellectual
Property made in cash during such period by the Borrower and its Restricted
Subsidiaries, except to the extent that such Capital Expenditures or
acquisitions were financed with the proceeds of Indebtedness of the Borrower or
its Restricted Subsidiaries (other than under the Revolving Facility),
(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capital Lease Obligations and (B) the amount of any
scheduled repayment of Term Loans, but excluding (x) all other prepayments of
Term Loans, (y) all prepayments of Revolving Loans and (z) all prepayments in
respect of any other revolving credit facility, except in the case of clauses
(y) and (z) to the extent there is an equivalent permanent reduction in
commitments thereunder), except to the extent financed with the proceeds of
other Indebtedness (other than under the Revolving Facility) of the Borrower or
its Restricted Subsidiaries,
(iv) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions by the Borrower and its Restricted
Subsidiaries completed during such period or the application of purchase
accounting),
(v) payments by the Borrower and its Restricted Subsidiaries during such period
in respect of long-term liabilities of the Borrower and the Subsidiaries other
than Indebtedness, to the extent not already deducted from Consolidated Net
Income,
(vi) without duplication of amounts deducted pursuant to clause (ix) below in
prior fiscal years, the aggregate amount of cash consideration paid by the
Borrower and the Subsidiaries (on a consolidated basis) in connection with
Investments (including acquisitions) made during such period pursuant to Section
6.11 (except for those Investments made under Section 6.11(b) and (d)) to the
extent that such Investments were financed with internally generated cash flow
of the Borrower and its Restricted Subsidiaries,
(vii) the amount of Restricted Payments during such period (on a consolidated
basis) by the Borrower and its Restricted Subsidiaries made in compliance with
Section 6.05 (other than Section 6.05(iii), (iv), (vii), (xiii) and (xiv)) to
the extent such Restricted Payments were financed with internally generated cash
flow of the Borrower and its Restricted Subsidiaries,
(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent that such payments are not deducted in calculating Consolidated Net
Income,
(ix) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Asset Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period, provided that to the
extent the aggregate amount of internally generated cash actually utilized to
finance such Asset Acquisition, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,
(x) the amount of taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period; and
(xi) cash expenditures in respect of Hedging Obligations during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income.




-19-



--------------------------------------------------------------------------------





“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year of the Borrower ending December 31, 2016; provided that the
first Excess Cash Flow Period hereunder shall begin on the first day of the
first full fiscal quarter to occur on or after the earlier of (x) the date of
the Match Offering and (y) the date that is six months after the Term B-1
Effective Date.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Rate” means, on any day, with respect to Dollars in relation to any
Alternative Currency, the rate at which Dollars may be exchanged into suchof
exchange for the purchase of Dollars with the Alternative Currency last provided
(either by publication or otherwise provided to the Administrative Agent) by the
applicable Thomson Reuters Corp. (“Reuters”) source on the Business Day (New
York City time) immediately preceding the date of determination or if such
service ceases to be available or ceases to provide a rate of exchange for the
purchase of Dollars with the Alternative Currency, as set forth at approximately
11:00 a.m., New York City time, on such day on the applicable Reuters World Spot
Page. In the event that such rate does not appear on the applicable Reuters
World Spot Page, the Exchange Rate shall be determined by reference toprovided
by such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower or, in the absence of
such agreement, the Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 11:00 a.m., London time, on such date for the purchase of
such Alternative Currency with Dollars, for delivery on such date, in the case
where such Alternative Currency is Sterling, or two Business Days later, in the
case of each other Alternative Currency; provided that if at the time of any
such determination, for any reason, no such spot rate is beinginformation
service which provides that rate of exchange at such time in place of Reuters
reasonably quoted,chosen by the Administrative Agent, in its sole discretion
after consultation with the Borrower, may use (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in dollars as determined by the Administrative Agent using any reasonable
method of determination it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest errorin its sole discretion
after consultation with the Borrower).
“Excluded Equity Interests” means any Equity Interests (a) of any subsidiary (i)
for which the pledge of its Equity Interests is prohibited by applicable law or
by Contractual Obligations existing on the Closing Date (or, in the case of a
newly acquired subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) or for which governmental (including
regulatory) consent, approval, license or authorization would be required or
(ii) that is not a Material Subsidiary or (b) of any Foreign Subsidiary or FSHCO
in excess of 65% of each class of outstanding Equity Interests of such Foreign
Subsidiary or FSHCO.
“Excluded Indebtedness” means all Indebtedness not incurred in violation of
Section 6.01.
“Excluded Subsidiary” means (a) any subsidiary that is not a Wholly Owned
Subsidiary, (b) any subsidiary that is prohibited by applicable law or by
Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization, (c) any subsidiary that is not a
Material Domestic Subsidiary, (d) any Unrestricted Subsidiary, (e) any FSHCO and
(f) any Domestic Subsidiary that is a direct or indirect subsidiary of a Foreign
Subsidiary that is a CFC; provided that no subsidiary of the Borrower that
Guarantees the IAC Credit Agreement or the IAC Senior Notes shall be deemed to
be an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of (a) such Subsidiary
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor




-20-



--------------------------------------------------------------------------------





provision thereto), because such Subsidiary Guarantor is a “financial entity,”
as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any
successor provision thereto), in each case at the time the Guarantee of such
Subsidiary Guarantor or the grant of such security interest becomes effective
with respect to such Swap Obligation, unless otherwise agreed between the
Administrative Agent and the Borrower. If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means (a) in the case of each Lender and the Administrative
Agent, taxesRecipient, Taxes imposed on its overall net income, and franchise
taxesTaxes imposed on it in lieu of net income taxesTaxes by a jurisdiction
(including any political subdivision thereof) as a result of (i) such Lender or
the Administrative Agent’sRecipient being organized under the laws of or having
a principal office in such jurisdiction andor, in the case of a Lender, having
an applicable lending office in such jurisdiction or (ii) aany other present or
former connection between such Lender or the Administrative AgentRecipient and
the jurisdiction (other than any connection arising solely from such Lender or
the Administrative AgentRecipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to and/or
enforced any Loan Document); (b) any taxTaxes in the nature of branch profits
taxesTaxes imposed by any jurisdiction described in clause (a); (c) in the case
of a Non-U.S. Lender, United States federal withholding taxTax imposed pursuant
to laws in effect on the date on which (i) such Non-U.S. Lender becomes a Lender
or (ii) such Non-U.S. Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.14, additional amounts with respect to
such taxesTaxes were payable either to such Non-U.S. Lender’s assignor
immediately before such Non-U.S. Lender became a party hereto or to such
Non-U.S. Lender immediately before it changed its lending office; (d) any
taxesTaxes attributable to such Lender’sRecipient failure to comply with Section
2.14(e) and (e) any United States federal withholding taxesTaxes imposed under
FATCA.
“Existing Term Loans” means the Term B-1 Loans outstanding immediately prior to
giving effect to Amendment No. 4.5.
“Extended Revolving Commitment” shall have the meaning assigned to such term in
Section 2.19(a).
“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.19(a).
“Extended Term Loan” shall have the meaning assigned to such term in Section
2.19(a).
“Extending Lender” shall have the meaning assigned to such term in Section
2.19(a).
“Extension” shall have the meaning assigned to such term in Section 2.19(a).
“Extension Amendment” shall have the meaning assigned to that term in Section
2.19(b).
“Facility” means any of (a) the Revolving Facility and (b) the Term Facility.
“Fair Market Value” means, with respect to any asset, as determined by the
Borrower, the price (after taking into account any liabilities relating to such
assets) that would be negotiated in an arm’s-length transaction for cash between
a willing seller and a willing and able buyer, neither of which is under any
compulsion to complete the transaction.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof and any
agreements entered into pursuant to current Section 1471(b)(1) of the current
Code (or any amended or successor version described above) and any
intergovernmental agreements implementing the foregoing.




-21-



--------------------------------------------------------------------------------





“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions from three Federal funds brokers of recognized standing selected by
it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.Fixed Amounts” has the meaning
assigned to such term in Section 1.07(a).
“Foreign Subsidiary” means any Restricted Subsidiary of the Borrower that is
organized under the laws of any jurisdiction other than the United States, any
State thereof or the District of Columbia.
“FSHCO” means any Domestic Subsidiarysubsidiary of the Borrower that owns no
material assets other than Equity Interests of one or more Foreign Subsidiaries
that are CFCs or Equity Interests of one or more other FSHCOs.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, consistently applied.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means a direct or indirect
guarantee by any Person of any Indebtedness of any other Person and includes any
obligation, direct or indirect, contingent or otherwise, of such Person (1) to
purchase or pay (or advance or supply funds for the purchase or payment of)
Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreements to keep well, to purchase assets, goods,
securities or services (unless such purchase arrangements are on arm’s length
terms and are entered into in the ordinary course of business), to take-or-pay,
or to maintain financial statement conditions or otherwise); or (2) entered into
for purposes of assuring in any other manner the obligee of such Indebtedness of
the payment thereof or to protect such obligee against loss in respect thereof
(in whole or in part); “Guarantee,” when used as a verb, and “Guaranteed” have
correlative meanings.
“Guarantee Agreement” means the Guarantee Agreement to be executed and delivered
by each Subsidiary Guarantor, substantially in the form of Exhibit C.
“guarantor” has the meaning assigned to such term in the definition of
“Guarantee.”
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Obligations” of any Person means the obligations of such Person under
swap, cap, collar, forward purchase or similar agreements or arrangements
dealing with interest rates, currency exchange rates or commodity prices, either
generally or under specific contingencies.




-22-



--------------------------------------------------------------------------------





“IAC” means IAC/InterActiveCorp., a Delaware corporation.
“IAC 2012 Senior Notes” means the $500,000,000 aggregate principal amount of
4.75% senior notes due 2022 issued by IAC on December 21, 2012 and any exchange
notes related thereto.
“IAC 2013 Senior Notes” means the $500,000,000 aggregate principal amount of
4.875% senior notes due 2018 issued by IAC on November 15, 2013 and any exchange
notes related thereto.
“IAC Credit Agreement” means the credit agreement dated as of December 21, 2012,
as amended and restated on or about the Closing Date (as further amended,
restated, extended, supplemented or otherwise modified from time to time) among
IAC, the lendersSecond Amended and Restated Credit Agreement dated as of
November 5, 2018 among IAC Group, LLC, a Delaware limited liability company, the
Lenders party thereto from time to time and JPMorgan Chase Bank, N.A. as
administrative agent and collateral agentthe Administrative Agent.
“IAC Group” means IAC and its subsidiaries not including the Match Group.
“IAC Guarantor” means any member of the IAC Group that is an obligor under the
IAC Credit Agreement or the IAC Senior Notes.
“IAC/Match Intercompany Debt” means subject to compliance by IAC on a pro forma
basis with Section 6.10 of the IAC Credit Agreement as in effect on the Closing
Date, the incurrence prior to the Match Offering, extension of existing or
settlement of (x) unsecured intercompany loans, intercompany payables and
intercompany receivables between the Match Group and the IAC Group or (y) any
intercompany contributions from the IAC Group to the Match Group (and, in each
case, payments or distributions thereon), in each case (i) under intercompany
arrangements existing as of the Closing Date or put in place in connection with
the Match Offering or related transactions, (ii) in connection with the
acquisition of Plentyoffish Media Inc. or (iii) in connection with cash
management arrangements; provided that, to the extent any IAC/Match Intercompany
Debt remains outstanding or is incurred following the Separation Date, the
Consolidated Net Leverage Ratio (calculated on a pro forma basis) on the
Separation Date (or if incurred after the Separation Date, the date of such
incurrence) shall be equal to or less than 4.50 to 1.00.
“IAC Senior Notes” means the IAC 2012 Senior Notes and the IAC 2013 Senior
Notes.
“IAC Subordinated Debt Facility” has the meaning assigned to such term in
Section 6.01(z).
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate.”
“Incremental Amount” means, at any time, the greatersum of:
(a)    the excess (if any) of
(i)        $150,000,000 over
(ii)     the aggregate amount of all Incremental Term Loan Commitments and
Incremental Revolving Commitments, in each case, established after the
ClosingAmendment No. 5 Effective Date and prior to such time and outstanding
pursuant to Section 2.02; and in reliance on this clause (a) (amounts incurred
pursuant to this clause (a), the “Cash Capped Amount”); plus
(b)    any amounts so long as immediately after giving pro forma effect to the
establishment of the commitments in respect thereof, any Asset Acquisition
consummated concurrently therewith and the use of proceeds of the loans
thereunder, both (x) the Secured Net Leverage Ratio is equal to or less than (i)
prior to the Term B-1 Loan Repayment Date, 2.25 to 1.00 (or, if such Incremental
Facility is incurred in connection with the Match Transactions, 4.00 to 1.00)
and (ii) on or after the Term B-1 Loan Repayment Date, 3.50 to 1.00 and (y) the
Consolidated Net Leverage Ratio is equal to or less than 4.50 to 1.00, in each
case, only on the date of the initial




-23-



--------------------------------------------------------------------------------





incurrence of (or commitment in respect of) the applicable Incremental Facility
(except as set forth in the final paragraph under Section 6.011.08) and
calculated (x) as if any commitments in respect of Permitted Ratio Debt and
Incremental Revolving Commitments were fully drawn on the effective date thereof
and (y) excluding any cash constituting proceeds of any such Incremental
Facility or any simultaneous incurrence of Permitted Ratio Debt in reliance on
this clause (b) (amounts incurred pursuant to this clause (b), the “Ratio
Incremental Amount”); plus
(c)    the amount of any voluntary repayments of Term Loans pursuant to Section
2.08(a) and Revolving Commitment reductions pursuant to Section 2.06 after the
Amendment No. 5 Effective Date and prior to such time that, in each case, are
not funded with the proceeds of long-term Indebtedness (amounts incurred
pursuant to this clause (c), the “Repayment Amount”);
provided that, (x) at the Borrower’s option, capacity under the Ratio
Incremental Amount shall be deemed to be used before capacity under the Cash
Capped Amount and the Repayment Amount and (y) any portion of any Incremental
Facility incurred under the Cash Capped Amount or the Repayment Amount may be
reclassified, as the Borrower may elect from time to time, as having been
incurred under the Ratio Incremental Amount if the Borrower meets the applicable
ratios under the Ratio Incremental Amount at such time on a pro forma basis.
“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and, if applicable, one or more
Incremental Term Lenders and/or Incremental Revolving Lenders or, in the case of
any Escrow Incremental Term Loans, the Escrow Assumption Agreement in respect
thereof.
“Incremental Assumption Agreement No. 1” means the Incremental Assumption
Agreement and Amendment No. 1 dated as of the Term B-1 Effective Date relating
to the Term B-1 Loans.
“Incremental Commitment” means an Incremental Term Loan Commitment or an
Incremental Revolving Commitment.
“Incremental Facility” means the Incremental Commitments and the Incremental
Loans made thereunder.
“Incremental Lenders” has the meaning assigned to such term in Section 2.02(e).
“Incremental Loan” means an Incremental Term Loan or an Incremental Revolving
Loan.
“Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.02, to make Incremental Revolving Loans to the
Borrower.
“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.
“Incremental Revolving Loan” means Revolving Loans made by one or more Revolving
Lenders to the Borrower pursuant to an Incremental Revolving Commitment to make
additional Revolving Loans.
“Incremental Term A Facility” means any Incremental Term Facility designated by
the Borrower as an “Incremental Term A Facility.”
“Incremental Term A Loans” means any term loans borrowed under an Incremental
Term A Facility.
“Incremental Term Facility” means the Incremental Term Loan Commitments and the
Incremental Term Loans made thereunder.
“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.




-24-



--------------------------------------------------------------------------------





“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.02, to make Incremental Term Loans to the
Borrower. Any commitment of any lender established pursuant to Section 2.02(d)
to make Escrow Incremental Term Loans to an Escrow Borrower shall not constitute
Incremental Term Loan Commitments unless and until the Borrower has assumed all
of the obligations of the Escrow Borrower with respect thereto in accordance
with Section 2.02(d).
“Incremental Term Loans” means any term loans borrowed in connection with an
Incremental Assumption Agreement. Any Escrow Incremental Term Loans shall not
constitute Incremental Term Loans unless and until the Borrower has assumed all
of the obligations of the Escrow Borrower with respect thereto in accordance
with Section 2.02(d).
“Incurrence Based Amounts” has the meaning assigned to such term in Section
1.07(a).
“Indebtedness” of any Person at any date means, without duplication:
(1)    all liabilities, contingent or otherwise, of such Person for borrowed
money;
(2)    all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;
(3)    all reimbursement obligations of such Person in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions;
(4)    all obligations of such Person to pay the deferred and unpaid purchase
price of property or services, except (i) trade payables and accrued expenses
incurred by such Person in the ordinary course of business and (ii) amounts
accrued associated with contingent consideration arrangements;
(5)    all Capital Lease Obligations of such Person;
(6)    all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person;
(7)    all Indebtedness of others Guaranteed by such Person to the extent of
such Guarantee; provided that Indebtedness of the Borrower or its subsidiaries
that is Guaranteed by the Borrower or the Borrower’s subsidiaries shall only be
counted once in the calculation of the amount of Indebtedness of the Borrower
and its subsidiaries on a consolidated basis; and
(8)    all obligations of such Person under conditional sale or other title
retention agreements relating to assets purchased by such Person (excluding
obligations arising from inventory transactions in the ordinary course of
business).
The amount of any Indebtedness which is incurred at a discount to the principal
amount at maturity thereof as of any date shall be deemed to have been incurred
at the accreted value thereof as of such date. The amount of Indebtedness of any
Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above, the maximum liability of such
Person for any such contingent obligations at such date and, in the case of
clause (6), the lesser of (a) the Fair Market Value of any asset subject to a
Lien securing the Indebtedness of others on the date that the Lien attaches and
(b) the amount of the Indebtedness secured.
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.04(b).
“Information” has the meaning assigned to such term in Section 9.13.




-25-



--------------------------------------------------------------------------------





“Insolvent” with respect to any Multiemployer Plan means the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
patents, trademarks, service marks, trade dress, internet domain names,
software, data, databases, technology, know-how, trade secrets, processes and
other confidential or proprietary information, together with all registrations
and applications for registration thereof, all licenses thereof or pertaining
thereto, and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.
“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the
Test Period most recently ended on or prior to such date of determination to (b)
Consolidated Interest Expense for such Test Period.
(A)    The Interest Coverage Ratio shall be calculated for any period after
giving effect on a pro forma basis (as if they had occurred on the first day of
the applicable Test Period) to:
(1)    the incurrence of any Indebtedness of the Borrower or any Restricted
Subsidiary (and the application of the proceeds thereof) and any repayment,
repurchase, defeasance or other discharge of Indebtedness (and the application
of the proceeds therefrom) (other than the incurrence or repayment of
Indebtedness in the ordinary course of business for working capital purposes
pursuant to any revolving credit arrangement) occurring during the applicable
Test Period or (except when calculating the Interest Coverage Ratio for purposes
of determining actual compliance (and not pro forma compliance or compliance on
a pro forma basis) with Section 6.10) at any time subsequent to the last day of
such Test Period and on or prior to the date of determination, as if such
incurrence, repayment, issuance or redemption, as the case may be (and the
application of the proceeds thereof), occurred on the first day of the Test
Period; and
(2)    any (w) Asset Sale, (x) asset sale if the Fair Market Value of the assets
sold in such transaction or series of related transactions exceeds $2,000,000
individually, which is solely excluded from the definition of Asset Sale
pursuant to clause (7) of such definition, (y) Asset Acquisition (including,
without limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of the Borrower or any Restricted Subsidiary (including
any Person who becomes a Restricted Subsidiary as a result of such Asset
Acquisition or as a result of a Revocation) incurring Indebtedness pursuant to
Section 6.01(j) and also including any Consolidated EBITDA associated with any
such Asset Acquisition) or (z) operational restructuring (each, a “pro forma
event”) (including any cost savings and cost synergies resulting from head count
reduction, closure of facilities and similar operational and other cost savings
and synergies, cost synergies, operating expense reductions, restructurings,
cost savings initiatives or other initiatives relating to such pro forma event
occurring within 1224 months (or expected, in the good faith determination of
the Borrower, to occur within 12result from actions that have been taken or
initiated or expected to be taken within 24 months) of such pro forma event and
during such period or (except when calculating the Interest Coverage Ratio for
purposes of determining actual compliance (and not pro forma compliance or
compliance on a pro forma basis with Section 6.10) with Section 6.10) subsequent
to such period and on or prior to the date of such calculation, in each case
that are expected to have a continuing impact and are factually supportable, and
which adjustments the Borrower determines are reasonable as set forth in an
Officer’s Certificate; provided that the aggregate amount of all such cost
savings and cost synergies pursuant to this clause (A)(2) and the second
paragraph of the definition of “Consolidated EBITDA” shall in no event exceed
1025% of Consolidated EBITDA for such period calculated prior toafter giving
effect to such pro forma adjustments) occurring during the Test Period or at any
time subsequent to the last day of the Test Period and on or prior to the date
of determination, as if such pro forma event occurred on the first day of the
Test Period, and, provided, further, that asset sales described in clause
(A)(2)(x) in an aggregate amount not to exceed $50,000,000 in any Test Period
shall not be required to be given pro forma effect; and




-26-



--------------------------------------------------------------------------------





(B)    in calculating Consolidated Interest Expense for purposes of the Interest
Coverage Ratio with respect to any Indebtedness being given pro forma effect:
(1)    interest on outstanding Indebtedness determined on a fluctuating basis as
of the date of determination and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on such Indebtedness in effect on the date of
determination;
(2)    if interest on any Indebtedness actually incurred on the date of
determination may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rates, then the interest rate in effect on the date of determination will
be deemed to have been in effect during the Test Period;
(3)    notwithstanding clause (1) or (2) above, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Hedging Obligations, shall be deemed to accrue at the
rate per annum resulting after giving effect to the operation of the agreements
governing such Hedging Obligations;
(4)    interest on any Indebtedness under a revolving credit facility shall be
computed based upon the average daily balance of such Indebtedness during the
Test Period; and
(5)    interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
Officerofficer of the Borrower to be the rate of interest implicit in such
Capital Lease Obligation in accordance with GAAP.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means, as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one week, one month, two months, three
months or six months (or, if available to all Lenders under the applicable
Facility, twelve months) thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto, and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one
week, one month, two months, three months or six months (or, if agreed to by all
Lenders under the applicable Facility, twelve months or such other, shorter
period) thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 noon, New York City time (or in the
case of an Alternative Currency, 11:00 a.m., London time), on the date that is
three Business Days prior to the last day of the then current Interest Period
with respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period for a Revolving Loan that
would extend beyond the Revolving Termination Date or an Interest Period for a
Term Loan that would extend beyond the date the final payment is due on such
Term Loan; and




-27-



--------------------------------------------------------------------------------





(iii)    any Interest Period of at least one month’s duration that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the relevant Screen
Rates) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the relevant Screen Rate is available, the
applicable Screen Rate for purposes of paragraph (a) above shall be deemed to be
the overnight screen rate where “overnight screen rate” means, in relation to
any currency, the overnight rate for such currency determined by the
Administrative Agent from such service as the Administrative Agent may select.
“Investments” has the meaning assigned to such term in Section 6.11.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., and each
other Issuing Bank designated pursuant to Section 2.17(j), each in its capacity
as an issuer of Letters of Credit, and its successors in such capacity as
provided in Section 2.17(i). The Borrower may, with the consent of
“Joinder and Reaffirmation Agreement” means an agreement in substantially the
form of Exhibit J or otherwise in form and substance reasonably satisfactory to
the Administrative Agent (which consent shall not be unreasonably withheld),
arrange for one or more Letters of Credit to be issued by other Lenders, in
which case the term “Issuing Bank” shall include such Lender with respect to the
Letters of Credit issued by such Lender; provided that no such Lender shall have
any obligation to be an Issuing Bank unless it agrees to do so in its sole
discretion..
“Judgment Currency” has the meaning assigned to such term in Section 9.14.
“Junior Debt” means Indebtedness for borrowed money that is (x) unsecured, or
(y) by its terms subordinated or junior in right of payment or security to the
Obligations, in each case with an aggregate outstanding principal amount in
excess of $50,000,000.
“Junior Debt Restricted Payment” means, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Borrower or any if its Restricted Subsidiaries, of or in respect of
principal of or interest on any Junior Debt (or any Indebtedness incurred as
Refinancing Indebtedness in respect thereof); provided, that the following shall
not constitute a Junior Debt Restricted Payment:
(a)    refinancings with any Refinancing Indebtedness permitted to be incurred
under Section 6.01;
(b)    payments of regularly- scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Debt from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and principal on the
scheduled maturity date of any Junior Debt;
(c)    payments or distributions in respect of all or any portion of the Junior
Debt with the proceeds from the issuance, sale or exchange by the Borrower of
Qualified Equity Interests within eighteen months prior thereto; or




-28-



--------------------------------------------------------------------------------





(d)    the conversion of any Junior Debt to Qualified Equity Interests of the
Borrower.
“Latest Maturity Date” means, at any date of determination, the latest of the
latest Revolving Termination Date and the latest maturity date in respect of any
Class of Term Loans, in each case then in effect on such date of determination.
“LC Commitment Amount” means, as to each Issuing Bank as of the Amendment No. 5
Effective Date, an amount not to exceed the amount set forth under the heading
“LC Commitment Amount” opposite such Issuing Bank’s name on Schedule I of
Amendment No. 5, and as to any other Revolving Lender that may become an Issuing
Bank under Section 2.17(j), the amount agreed in writing between such Issuing
Bank and the Borrower, in each case as such amount may be increased as agreed in
writing between the applicable Issuing Bank and the Borrower.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a demand
for payment or drawing under a Letter of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Revolving Commitment Percentage of the total LC Exposure at such time. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“LC Participation Calculation Date” means, with respect to any LC Disbursement
made by the Issuing Bank or any refund of a reimbursement payment made by the
Issuing Bank to the Borrower, in each case in a currency other than Dollars, (a)
the date on which such Issuing Bank shall advise the Administrative Agent that
it purchased with Dollars the currency used to make such LC Disbursement or
refund or (b) if such Issuing Bank shall not advise the Administrative Agent
that it made such a purchase, the date on which such LC Disbursement or refund
is made.
“LCT Election” has the meaning assigned to such term Section 1.08.
“LCT Test Date” has the meaning assigned to such term Section 1.08.
“Lead Arrangers” means, collectively, J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith, Incorporated, Deutsche Bank Securities Inc., BNP Paribas
Securities Corp. and Goldman Sachs Lending Partners LLC, as joint lead arrangers
and joint bookrunners, together with the Amendment No. 3 Lead Arrangers, the
Amendment No. 3 Co-Managers, Amendment No. 4 Co-Managers, the Amendment No. 4
Lead Arrangers and the Amendment No. 45 Lead Arrangers.
“Lender Presentations” means the (i) Lender Presentation made available to the
Lenders in connection with the Lender meeting held on September 17, 2015 with
respect to the Revolving Facility and this Agreement and (ii) Lender
Presentation made available to the Lenders in connection with the Lender meeting
held on October 27, 2015 with respect to the Term B-1 Facility and this
Agreement.
“Lenders” means the Persons listed on Schedule 1.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or any
Incremental Assumption Agreement, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
“Letter of Credit” means any letter of credit issued pursuant to Section 2.17.
“LIBOR Quoted Currency” means Dollars, Euros, Sterling and Yen.




-29-



--------------------------------------------------------------------------------





“LIBOR Screen Rate” means the London interbank offered rate administered by the
ICE Benchmark Association (or any other Person that takes over the
administration of such rate) for such LIBOR Quoted Currency for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion.
“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, easement, charge, security interest or other
encumbrance of any kind or nature in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset. “Lien”
shall not, however, include any interest of a vendor in any inventory of the
Borrower or any of its Restricted Subsidiaries arising out of such inventory
being subject to a “sale or return” arrangement with such vendor or any
consignment by any third party of any inventory to the Borrower or any of its
Restricted Subsidiaries.
“Limited Condition AcquisitionTransaction” means (x) any acquisition or
Investment, including by meansway of a merger, amalgamation or, consolidation,
by the Borrower or or other business combination or the acquisition of Equity
Interests or otherwise, by one or more of the Borrower and its Restricted
Subsidiaries, the of or in any assets, business or Person, in each case, whose
consummation of which is not conditioned uponon the availability of, or on
obtaining, third party financing or in connection with which any fee or expense
would be payable by the Borrower or(y) any redemption, purchase, repurchase,
defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified Equity Interests or Preferred Stock by one or more of the Borrower
and its Restricted Subsidiaries to the seller or target in the event financing
to consummate the acquisition is not obtained as contemplated by the definitive
acquisition agreementrequiring irrevocable notice in advance of such redemption,
purchase, repurchase, defeasance, satisfaction and discharge or prepayment.
“Loan Documents” means the collective reference to this Agreement, the Guarantee
Agreement, the Collateral Documents, any Incremental Assumption Agreement, any
promissory note issued pursuant to Section 2.07(a), the Letters of Credit and
any amendments or waivers to any of the foregoing.
“Loan Parties” means the collective reference to the Borrower and the Subsidiary
Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Local Screen Rates” means the Australian Dollar Screen Rate and the CDOR Screen
Rate; provided, that, if any Local Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“Match Group” means the Borrower and its subsidiaries.
“Match Offering” means the issuance by the Borrower of up to an aggregate of 20%
of the economic interest represented by all outstanding capital stock of the
Borrower as of the date of the Match Offering (after giving pro forma effect to
the issuance of such capital stock in such offering) in an initial underwritten
public offering pursuant to an effective registration statement filed with the
SEC pursuant to the Securities Act.
“Match Transaction Distributions” means dividends or distributions of cash and
other property from the Match Group to the IAC Group (i) of a combination of
cash and/or Pre-IPO Notes which, in the aggregate, do not exceed the net cash
proceeds of the Match Offering, (ii) of a combination of the net cash proceeds
of certain Indebtedness incurred by the Match Group on or prior to the date of
the Match Offering and/or debt securities issued by Match or IAC (including the
Senior Notes) which, in the aggregate, do not exceed $1,500,000,000, in each
case, designated by the Borrower as incurred in connection with the Match
Offering, (iii) of any cash on the balance sheet of the Match Group on the
Closing Date and any cash flow of the Match Group accruing from and after the
Closing Date until the date of the Match Offering and (iv) without duplication,
in an amount equal to any proceeds from cash common equity contributions
received by the Match Group after




-30-



--------------------------------------------------------------------------------





the Closing Date and prior to the date of the Match Offering, in each case so
long as, on a pro forma basis after giving effect thereto and to the other
transactions consummated in connection therewith, (x) the Borrower is in
compliance with Section 6.10,6.10 (whether or not the Testing Condition is met),
(y) no Default or Event of Default shall have occurred and be continuing and (z)
in the case of any dividend or distribution under clause (iii) above occurring
on or after the Separation Date, on the date of such distribution, (A) the
Consolidated Net Leverage Ratio is equal to or less than 4.50 to 1.00 and (B) no
Loans are outstanding under the Revolving Facility.
“Match Transactions” means, the Match Offering, and in connection therewith, the
entry into a number of related transactions and agreements with the IAC Group,
including, but not limited to:
(a)    entry into and consummation of the transactions contemplated under a
master transaction agreement, an investor rights agreement, a services
agreement, a tax sharing agreement, an employee matters agreement and similar
agreements and arrangements and the transactions in connection therewith;
(b)    the IAC/Match Intercompany Debt;
(c)    the Match Transaction Distributions;
(d)    the entry into thisthe Original Credit Agreement and any Incremental
Assumption Agreements and performance of the obligations hereunder and
thereunder and any related agreements, including any guarantee agreements or
pledge agreements; and
(e)    the creation of, and payments under, the IAC Subordinated Debt Facility.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition, financial or otherwise, of the Borrower and
its Restricted Subsidiaries taken as a whole that results in a material
impairment of the ability of the Borrower to perform any payment obligations
hereunder or (b) the validity or enforceability of this Agreement or the other
Loan Documents or the rights or remedies of the Administrative Agent (including
in its capacity as Collateral Agent) or the Lenders hereunder or thereunder.
“Material Domestic Subsidiary” means any Wholly Owned Subsidiary that is a
Domestic Subsidiary of the Borrower, as of the last day of the fiscal quarter of
the Borrower most recently ended for which financial statements have been or are
required to have been delivered, that has assets or revenues (including third
party revenues but not including intercompany revenues) with a value in excess
of 2.50% of the consolidated assets of the Borrower and its Wholly Owned
Subsidiaries that are Domestic Subsidiaries or 2.50% of the consolidated
revenues of the Borrower and its Wholly Owned Subsidiaries that are Domestic
Subsidiaries; provided that in the event Wholly Owned Subsidiaries that are
Domestic Subsidiaries that would otherwise not be Material Domestic Subsidiaries
shall in the aggregate account for a percentage in excess of 7.50% of the
consolidated assets of the Borrower and its Wholly Owned Subsidiaries that are
Domestic Subsidiaries or 7.50% of the consolidated revenues of the Borrower and
its Wholly Owned Subsidiaries that are Domestic Subsidiaries as of the end of
and for the most recently completed fiscal quarter, then one or more of such
Domestic Subsidiaries designated by the Borrower (or, if the Borrower shall make
no designation, one or more of such Domestic Subsidiaries in descending order
based on their respective contributions to the consolidated assets of the
Borrower), shall be included as Material Domestic Subsidiaries to the extent
necessary to eliminate such excess.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of a Swap Agreement, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.




-31-



--------------------------------------------------------------------------------





“Material Subsidiary” means any Restricted Subsidiary of the Borrower, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been, or were required to be, delivered pursuant to
Section 5.01, that has assets or revenues (including third party revenues but
not including intercompany revenues) with a value in excess of 1.0% of the
consolidated assets of the Borrower or 1.0% of the consolidated revenues of the
Borrower; provided that in the event Restricted Subsidiaries that would
otherwise not be Material Subsidiaries shall in the aggregate account for a
percentage in excess of 7.5% of the consolidated assets of the Borrower or 7.5%
of the consolidated revenues of the Borrower as of the end of and for the most
recently completed fiscal quarter for which financial statements have been, or
were required to be, delivered pursuant to Section 5.01, then one or more of
such Restricted Subsidiaries designated by the Borrower (or, if the Borrower
shall make no designation, one or more of such Restricted Subsidiaries in
descending order based on their respective contributions to the consolidated
assets of the Borrower), shall be included as Material Subsidiaries to the
extent necessary to eliminate such excess.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Proceeds” means:
(a)    100% of the cash proceeds actually received by the Borrower or any
Subsidiarysubsidiary (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received) from
any Asset Sale, net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer Taxes, deed or mortgage recording Taxes, other
customary expenses and brokerage, consultant and other customary fees actually
incurred in connection therewith, (ii) required payments of Indebtedness (other
than Indebtedness incurred under the Loan Documents or Other First Lien Debt)
and required payments of other obligations relating to the applicable asset to
the extent such Indebtedness or other obligations are secured by a Lien
permitted hereunder (other than pursuant to the Loan Documents, Other First Lien
Debt or obligations secured by a Lien that is junior to the Liens securing the
Obligations), (iii) repayments of Other First Lien Debt (limited to its
proportionate share of such prepayment, based on the amount of such then
outstanding debt as a percentage of all then outstanding Indebtedness incurred
under the Loan Documents and Other First Lien Debt), (iv) Taxes paid or payable
(in the good faith determination of the Borrower) as a direct result thereof,
and (v) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
Taxes deducted pursuant to clause (i) or (iv) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of the Subsidiaries
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (provided that (1) the amount of any reduction of
such reserve (other than in connection with a payment in respect of any such
liability), prior to the date occurring 18 months after the date of the
respective Asset Sale, shall be deemed to be cash proceeds of such Asset Sale
occurring on the date of such reduction and (2) the amount of any such reserve
that is maintained as of the date occurring 18 months after the date of the
applicable Asset Sale shall be deemed to be Net Proceeds from such Asset Sale as
of such date); provided, that, if the Borrower shall deliver an Officer’s
Certificate to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, within 12 months of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrower and the Subsidiaries or to make Asset Acquisitions and other
Investments permitted hereunder (excluding Cash Equivalents or intercompany
Investments in Subsidiaries) or to reimburse the cost of any of the foregoing
incurred on or after the date on which the Asset Sale giving rise to such
proceeds was contractually committed (other than inventory), such portion of
such proceeds shall not constitute Net Proceeds except to the extent not, within
365 days of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 365 day period but within such 365 day period are contractually committed
to be used, then such remaining portion if not so used within 180 days following
the end of such 365 day period shall constitute Net Proceeds as of such date
without giving effect to this proviso); provided, further, that no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed (x) prior to the Term B-1 Loan
Repayment Date, $50,000,000 and (y) on or after




-32-



--------------------------------------------------------------------------------





the Term B-1 Loan Repayment Date, $150,000,000 (and in each case thereafter only
net cash proceeds in excess of such amount shall constitute Net Proceeds);
(b)    100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including casualty insurance settlements and condemnation awards,
but only as and when received) from any Recovery Event, net of (i) attorneys’
fees, accountants’ fees, transfer Taxes, deed or mortgage recording Taxes on
such asset, other customary expenses and brokerage, consultant and other
customary fees actually incurred in connection therewith, (ii) required payments
of Indebtedness (other than Indebtedness incurred under the Loan Documents or
Other First Lien Debt) and required payments of other obligations relating to
the applicable asset to the extent such Indebtedness or other obligations are
secured by a Lien permitted hereunder (other than pursuant to the Loan
Documents, Other First Lien Debt or obligations secured by a Lien that is junior
to the Liens securing the Obligations), (iii) repayments of Other First Lien
Debt (limited to its proportionate share of such prepayment, based on the amount
of such then outstanding debt as a percentage of all then outstanding
Indebtedness incurred under the Loan Documents and Other First Lien Debt, and
(iv) Taxes paid or payable (in the good faith determination of the Borrower) as
a direct result thereof; provided, that, if the Borrower shall deliver an
Officer’s Certificate to the Administrative Agent promptly following receipt of
any such proceeds setting forth the Borrower’s intention to use any portion of
such proceeds, within 365 days of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrower and the Subsidiaries or to make Asset Acquisitions and other
Investments permitted hereunder (excluding Cash Equivalents or intercompany
Investments in Subsidiaries) or to reimburse the cost of any of the foregoing
incurred on or after the date on which the Recovery Event giving rise to such
proceeds was contractually committed (other than inventory, except to the extent
the proceeds of such Recovery Event are received in respect of inventory), such
portion of such proceeds shall not constitute Net Proceeds except to the extent
not, within 365 days of such receipt, so used or contractually committed to be
so used (it being understood that if any portion of such proceeds are not so
used within such 365 day period but within such 365 day period are contractually
committed to be used, then such remaining portion if not so used within 180 days
following the end of such 365 day period shall constitute Net Proceeds as of
such date without giving effect to this proviso); provided, further, that no net
cash proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed (x) prior to the Term B-1 Loan
Repayment Date, $50,000,000 and (y) on or after the Term B-1 Loan Repayment
Date, $150,000,000 (and in each case thereafter only net cash proceeds in excess
of such amount shall constitute Net Proceeds); and
(c)    100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness, except for Refinancing Term Loans), net of all fees (including
investment banking fees), commissions, costs and other expenses, in each case
incurred in connection with such issuance or sale.
“New Term Lender” means the Person listed on Schedule 1 to Amendment No. 4.
“Non-Consenting Lender” has the meaning assigned to such term in Section
2.16(c).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Defaulting Revolving Lender” means, at any time, each Revolving Lender that
is not a Defaulting Lender at such time.
“Non-Extension Notice Date” has the meaning assigned to such term in Section
2.17(b).
“Non-Loan Party” means any Restricted Subsidiary other than a Loan Party.
“Non-Quoted Currency” means each of Australian Dollars and Canadian Dollars.
“Non-U.S. Lender” means any Lender that is not a U.S. Lender.




-33-



--------------------------------------------------------------------------------





“Obligations” means the unpaid principal of and interest on (including interest,
fees and expenses accruing after the maturity of the Loans and interest, fees
and expenses accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest,
fees and expenses is allowed in such proceeding) the Loans, the obligations of
the Loan Parties to reimburse the Issuing Bank for demands for payment or
drawings under a Letter of Credit, and all other obligations and liabilities of
the Borrower to the Administrative Agent or to any Secured Party, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, any Specified Swap Agreement, any Cash
Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
fees, indemnities, costs, expenses or otherwise (including all fees, charges and
disbursements of counsel to the Administrative Agent, the Lead Arrangers or to
any Lender that are required to be paid by the Borrower pursuant hereto).
Notwithstanding the foregoing, the Obligations shall not include any Excluded
Swap Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Certificate” means a certificate of a Financial Officer in form and
substance reasonably acceptable to the Administrative Agent.
“Original Credit Agreement” has the meaning assigned to such term in the
preamble to this Agreement.
“Original Revolving Credit Commitments” means, as to any Lender, the obligation
of such Lender to make Revolving Loans and to participate in Letters of Credit
as set forth in the Original Credit Agreement immediately prior to the Amendment
No. 5 Effective Date.
“Other First Lien Debt” means obligations secured by Liens on the Collateral
that are equal and ratable with the Liens thereon securing the Term B-1 Loans
pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent.
“Other Taxes” means all present or future stamp or, documentary, recording or
similar Taxes or any other excise or property Taxes, charges or similar levies
arising from any payment made under any Loan Document or from the execution,
delivery or enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document.
“Outstanding Revolving Credit” means, with respect to any Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate then outstanding
principal amount of such Revolving Lender’s Revolving Loans and (b) such
Revolving Lender’s LC Exposure.
“parent” has the meaning assigned to such term in the definition of
“subsidiary.”
“Parent Company” has the meaning assigned to such term in the definition of
“Bankruptcy Event.”
“Participant” has the meaning assigned to such term in Section 9.05(c).
“Participant Register” has the meaning assigned to such term in Section 9.05(c).
“Participating Member State” means any member state of the EMU which has the
Euro as its lawful currency.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.




-34-



--------------------------------------------------------------------------------





“Perfection Certificate” means a certificate substantially in the form of
Exhibit H or any other form approved by the Administrative Agent (acting
reasonably), as the same shall be supplemented from time to time by any
supplement thereto or otherwise.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxesTaxes, assessments or governmental charges
that are not yet due or are being contested in compliance with Section 5.04;
(b)    landlord’s, carriers’, warehousemen’s, mechanics’, supplier’s,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation (or pursuant to letters of credit issued
in connection with such workers’ compensation compliance), unemployment
insurance and other social security laws or regulations;
(d)    deposits to secure the performance of tenders, bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds,
leases, subleases, government contracts and return-of-money bonds, letters of
credit and other obligations of a like nature, in each case in the ordinary
course of business (exclusive of the obligation for the payment of borrowed
money);
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(j);
(f)    easements, zoning restrictions, rights-of-way, survey exception, minor
encumbrances, reservation of, licenses, electric lines, telegraph and telephone
lines and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the affected property or interfere with
the ordinary conduct of business of the Borrower or any Restricted Subsidiary;
(g)    Liens securing obligations in respect of trade-related letters of credit
and covering the goods (or the documents of title in respect of such goods)
financed or the purchase of which is supported by such letters of credit and the
proceeds and products thereof;
(h)    Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods; and
(i)    Liens securing obligations in respect of letters of credit, bank
guarantees, warehouse receipts or similar instruments issued to support
performance obligations (other than Obligations in respect of Indebtedness) and
trade-related letters of credit, in each case, outstanding on the Closing Date
or issued thereafter in and covering the goods (or the documents of title in
respect of such goods) financed by such letters of credit, banker’s acceptances
or bank guarantees and the proceeds and products thereof.
“Permitted Holders” means any one or more of (a) IAC and its wholly owned
subsidiaries, (b) Barry Diller, (c) each of the respective Affiliated Persons of
the Person referred to in clause (b) and (d) any Person a majority of the
aggregate voting power of all the outstanding classes or series of the equity
securities of which are beneficially owned by any one or more of the Persons
referred to in clauses (a), (b) or (c).
“Permitted Liens” means Liens permitted by Section 6.02.




-35-



--------------------------------------------------------------------------------





“Permitted Mandatory Prepayments” means with respect to any Indebtedness, any
requirement to prepay such Indebtedness (i) in connection with any asset sale or
event of loss (with associated reinvestment rights), (ii) in respect of
Refinancing Indebtedness, (iii) in respect of Indebtedness not permitted to be
incurred by the terms of such Indebtedness, (iv) in connection with any cash
sweep provisions customary in the determination of the Borrower for term loan B
facilities or (v) in connection with any change of control.
“Permitted Ratio Debt” means Permitted Secured Ratio Debt and Permitted
Unsecured Ratio Debt.
“Permitted Secured Ratio Debt” means Indebtedness of the Borrower so long as,
(I) on a pro forma basis after giving effect thereto and the use of proceeds
thereof (calculated (x) as if any outstanding commitments for all such
Indebtedness, Permitted Unsecured Ratio Debt and Incremental Commitments were
fully drawn on the effective date thereof and (y) excluding any cash
constituting proceeds of any such Indebtedness or any simultaneous incurrence of
Permitted Unsecured Ratio Debt and/or Incremental Facilities), the Consolidated
Net Leverage Ratio is equal to or less than 4.50 to 1.00 and the Secured Net
Leverage Ratio is equal to or less than (x) prior to the Term B-1 Loan Repayment
Date, 2.25 to 1.00 (or, if such Permitted Secured Ratio Debt is incurred in
connection with the Match Transactions, 4.00 to 1.00) and (y) on or after the
Term B-1 Loan Repayment Date, 3.50 to 1.00, in each case, only on the date of
the initial incurrence of (or commitment in respect of) such Indebtedness, (II)
no Default shall have occurred and be continuing after giving effect thereto,
(III) the Borrower shall be in compliance with Section 6.10 (whether or not the
Testing Condition is satisfied) as of the last day of the most recent Test
Period on a pro forma basis after giving effect to the incurrence of any such
Indebtedness and the use of proceeds thereof, (IV) the maturity date of such
Indebtedness shall be no earlier than 90 days following the Latest Maturity Date
then in effect and such Indebtedness shall not require any mandatory prepayments
other than Permitted Mandatory Prepayments, (V) such Indebtedness (w) shall not
require scheduled amortization payments (excluding the final installment
thereof) in excess of 1.00% per annum of the original aggregate principal amount
thereof, (x) shall not have a Weighted Average Life to Maturity that is shorter
than the then longest remaining Weighted Average Life to Maturity of any then
outstanding Term Loans, (y) shall have no financial maintenance covenants of a
different type than those set forth in Section 6.10, and no financial
maintenance covenants that are more restrictive than those set forth in Section
6.10, as determined in good faith by the Borrower, and (z) does not have
negative covenants and/or default provisions that, taken as a whole, are
materially more restrictive than those applicable to this Agreement as
determined in good faith by the Borrower unless, in each case of clauses (y) and
(z) such terms become applicable only after the Revolving Facility shall have
matured or been terminated and any Term Loans existing at such dateon the date
of the initial incurrence of (or commitment in respect of) such Indebtedness
have been paid in full, (VI) such Indebtedness is not guaranteed by any
subsidiaries of the Borrower that do not guarantee the Obligations and is
secured on an equal and ratable or junior lien basis by the same Collateral (and
no additional Collateral) securing the Obligations pursuant to an intercreditor
agreement reasonably satisfactory to the Administrative Agent and (VII) if such
Indebtedness is in the form of term loans, such Indebtedness shall be subject to
the “most-favored nations” provision of Section 2.02(b)(v) as if such
Indebtedness was incurred as an Incremental Term Loan under this Agreement (and
with pricing increases with respect to the Term B-1 Loans to occur as, and to
the extent provided in the “most favored nations” provision of Section
2.02(b)(v) as if such Indebtedness was incurred as an Incremental Term Loan
hereunder); provided that the Escrow Assumption with respect to any Escrow
Permitted Ratio Debt shall not be permitted unless on the date thereof (after
giving effect thereto) the conditions set forth above would be satisfied if the
Borrower was borrowing such Permitted Ratio Debt on the date of such Escrow
Assumption; provided further any Escrow Permitted Ratio Debt shall not
constitute Permitted Unsecured Ratio Debt unless the Escrow Assumption with
respect thereto shall have occurred.
“Permitted Unsecured Ratio Debt” means unsecured Indebtedness of the Borrower so
long as, (I) on a pro forma basis after giving effect thereto and the use of
proceeds thereof (calculated (x) as if any outstanding commitments for all such
Indebtedness, Permitted Secured Ratio Debt and Incremental Commitments were
fully drawn on the effective date thereof and (y) excluding any cash
constituting proceeds of such Indebtedness or any simultaneous incurrence of
Permitted Secured Ratio Debt and/or Incremental Facilities), the Consolidated
Net Leverage Ratio is equal to or less than 4.50 to 1.00 only on the date of the
initial incurrence of (or commitment in respect of) such Indebtedness, (II) no
Default shall have occurred and be continuing after giving effect thereto, (III)
the Borrower shall be in compliance with Section 6.10 (whether or not the
Testing Condition is satisfied) on a pro forma basis as of the last day of the
most recently completed Test Period after giving effect to the incurrence of any
such Indebtedness and the use of proceeds thereof, (IV) other than with respect
to either




-36-



--------------------------------------------------------------------------------





Indebtedness the aggregate principal amount of which does not exceed the greater
of $50,000,000 and 2.0% of Total Assets or Indebtedness issued in exchange for
the IAC 2012 Senior Notes in connection with the Match Transactions, the
maturity date of such Indebtedness shall be no earlier than 90 days following
the Latest Maturity Date then in effect and such Indebtedness shall not require
any mandatory prepayments other than Permitted Mandatory Prepayments, (V) such
Indebtedness (w) shall not require scheduled amortization payments (excluding
the final installment thereof) in excess of 1.00% per annum of the original
aggregate principal amount thereof, (x) shall not have a Weighted Average Life
to Maturity that is shorter than the then longest remaining Weighted Average
Life to Maturity of any then outstanding Term Loans, (y) shall have no financial
maintenance covenants of a different type than those set forth in Section 6.10,
and no financial maintenance covenants that are more restrictive than those set
forth in Section 6.10, as determined in good faith by the Borrower and (z) does
not have negative covenants and/or default provisions that, taken as a whole,
are materially more restrictive than those applicable to this Agreement as
determined in good faith by the Borrower unless, in each case of clauses (y) and
(z) such terms become applicable only after the Revolving Facility shall have
matured or been terminated and any Term Loans existing at such date on the date
of the initial incurrence of (or commitment in respect of) such Indebtedness
have been paid in full and (VI) such Indebtedness shall not be guaranteed by any
subsidiaries of the Borrower other than Guarantees by the Subsidiary Guarantors
that by their terms are subordinated in right of payment to the Obligations;
provided that the Escrow Assumption with respect to any Escrow Permitted Ratio
Debt shall not be permitted unless on the date thereof (after giving effect
thereto) the conditions set forth above would be satisfied if the Borrower was
borrowing such Permitted Ratio Debt on the date of such Escrow Assumption;
provided further, any Escrow Permitted Ratio Debt shall not constitute Permitted
Unsecured Ratio Debt until the Escrow Assumption with respect thereto shall have
occurred.
“person” and “group” have the meanings given to them for purposes of Section
13(d) and 14(d) of the Exchange Act or any successor provisions, and the term
“group” includes any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of rule 13d-5(b)(1) under the
Exchange Act, or any successor provision.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.
“Plan” means an “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), subject to the provisions of Section
302 and Title IV of ERISA or Section 412 of the Code, and in respect of which
the Borrower or any ERISA Affiliate is (or if such plan were terminated, would
under Section 4062 or 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 9.18.
“Pledge Agreement” means the Pledge Agreement by the Borrower and the Subsidiary
Guarantors, substantially in the form of Exhibit D.
“Pre-IPO Note” means any intercompany debt (i) owed by the Borrower to any
member of the IAC Group, (ii) incurred within 30 days prior to the Match
Offering, (iii) having a maturity not in excess of 30 days, (iv) that by its
terms is subordinated in right of payment to the obligations under the Senior
Secured Credit Facilities, and (v) that is designated as such by the Borrower.
“Preferred Stock” means, with respect to any Person, any and all preferred or
preference stock or other equity interests (however designated) of such Person
whether now outstanding or issued after the Closing Date.
“Pricing Grid” means the table below:




-37-



--------------------------------------------------------------------------------





Consolidated Net Leverage Ratio
 
Commitment Fee Rate
 
Applicable Rate for
Eurocurrency Loans
 
Applicable Rate for
ABR Loans
>4.004.25:1.00
 
0.40%
 
2.25%
 
1.25%
<4.004.25:1.00 but >3.003.25:1.00
 
0.35%
 
2.00%
 
1.00%
<3.003.25:1.00 but >2.002.25:1.00
 
0.30%
 
1.75%
 
0.75%
<2.002.25:1.00
 
0.25%
 
1.50%
 
0.50%



For the purposes of the Pricing Grid, changes in the Applicable Rate and
Commitment Fee Rate resulting from changes in the Consolidated Net Leverage
Ratio shall become effective on the date (the “Adjustment Date”) on which
financial statements are delivered to the Lenders pursuant to Section 5.01 and
shall remain in effect until the next change to be effected pursuant to this
paragraph. Notwithstanding the foregoing, if any financial statements referred
to above are not delivered within the time periods specified in Section 5.01,
then, until the date on which such financial statements are delivered, the
highest rate set forth in each column of the Pricing Grid shall apply. In
addition, at all times while an Event of Default shall have occurred and be
continuing, the highest rate set forth in each column of the Pricing Grid shall
apply. Each determination of the Consolidated Net Leverage Ratio pursuant to the
Pricing Grid shall be made in a manner consistent with the determination thereof
pursuant to Section 6.10.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Princeton Review Group” means the line of business operated by TPR Education
Offshore Holdings LLC and its subsidiaries as of the Term B-1 Effective Date as
reasonably determined by the Borrower.
“Pro Rata Extension Offer” has the meaning assigned to such term in Section
2.19(a).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning assigned to such term in Section 9.18.
“Purchase Offer” has the meaning assigned to such term in Section 2.21(a).
“Qualified Equity Interests” of any Person means Equity Interests of such Person
other than Disqualified Equity Interests. Unless otherwise specified, Qualified
Equity Interests refer to Qualified Equity Interests of the Borrower.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Sterling, Australian Dollars or Canadian
Dollars, the first day of such Interest Period, (ii) if the currency is Euro,
two TARGET2 Days before the first day of such Interest Period, (iii) for any
other currency, two Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the Eurocurrency Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).
“Ratio Incremental Amount” has the meaning assigned to such term in the
definition of “Incremental Amount.”
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.
“Reconciliation” has the meaning assigned to such term in Section 5.01.




-38-



--------------------------------------------------------------------------------





“Recovery Event” means any event that gives rise to the receipt by the Borrower
or any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon).
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:
(a)    in relation to Loans in Australian Dollars, as the bid rate observed by
the relevant Reference Bank for Australian Dollars denominated bank accepted
bills and negotiable certificates of deposit issued by banks which are for the
time being designated “Prime Banks” by the Australian Financial Markets
Association that have a remaining maturity equal to the relevant Interest
Period;
(b)    in relation to Loans in Canadian Dollars, as the rate at which the
relevant Reference Bank is willing to extend credit by the purchase of bankers
acceptances which have been accepted by banks which are for the time being
customarily regarded as being of appropriate credit standing for such purpose
with a term to maturity equal to the relevant period; and
(c)    in relation to Loans in any currency other than AUD, CAD and Euros, as
the rate at which the relevant Reference Bank could borrow funds in the London
interbank market in the relevant currency and for the relevant period, were it
to do so by asking for and then accepting interbank offers in reasonable market
size in that currency and for that period;
provided, that if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement
“Reference Banks” means such banks as may be selected by the Administrative
Agent (subject to consent by each such Reference Bank) and are reasonably
acceptable to the Borrower.
“refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, or to issue other Indebtedness in exchange or replacement
for, such Indebtedness.
“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Refinancing Indebtedness.”
“Refinancing Amendment” has the meaning assigned to such term in Section
2.20(e).
“Refinancing Effective Date” has the meaning assigned to such term in Section
2.20(a).
“Refinancing Indebtedness” means Indebtedness of the Borrower or a Restricted
Subsidiary incurred in exchange for, or the proceeds of which are used to redeem
or refinance in whole or in part, any Indebtedness of the Borrower or any
Restricted Subsidiary (the “Refinanced Indebtedness”); provided that:
(a)    the principal amount (and accreted value, in the case of Indebtedness
issued at a discount) of the Refinancing Indebtedness does not exceed the
principal amount (and accreted value, as the case may be) of the Refinanced
Indebtedness plus the amount of accrued and unpaid interest on the Refinanced
Indebtedness, any premium paid to the holders of the Refinanced Indebtedness and
expenses incurred in connection with the incurrence of the Refinancing
Indebtedness;
(b)    the obligor of Refinancing Indebtedness does not include any Person
(other than the Borrower or any Restricted Subsidiary) that is not an obligor of
the Refinanced Indebtedness;
(c)    if the Refinanced Indebtedness was by its terms subordinated in right of
payment to the Loans or the Guarantee Agreement, as the case may be, then such
Refinancing Indebtedness, by its terms, is subordinate in




-39-



--------------------------------------------------------------------------------





right of payment to the Loans or the Guarantee Agreement, as the case may be, at
least to the same extent as the Refinanced Indebtedness;
(d)    the Refinancing Indebtedness has a final stated maturity either (a) no
earlier than the Refinanced Indebtedness being redeemed or refinanced or (b)
after the date that is 90 days after the last maturity date applicable to the
Loans at the time the Refinancing Indebtedness is incurred; and
(e)    the portion, if any, of the Refinancing Indebtedness that is scheduled to
mature on or prior to the last maturity date applicable to the Loans at the time
the Refinancing Indebtedness is incurred has a Weighted Average Life to Maturity
at the time such Refinancing Indebtedness is incurred that is equal to or
greater than the Weighted Average Life to Maturity of the portion of the
Refinanced Indebtedness being redeemed or refinanced that is scheduled to mature
on or prior to the last maturity date applicable to the Loans at the time the
Refinancing Indebtedness is incurred (provided that Refinancing Indebtedness in
respect of Refinanced Indebtedness that has no amortization may provide for
amortization installments, sinking fund payments, senior maturity dates or other
required payments of principal of up to 1% of the aggregate principal amount per
annum).
“Refinancing Term Loans” has the meaning assigned to such term in Section
2.20(a).
“Register” has the meaning assigned to such term in Section 9.05(b)(iv).
“Related Business” means any business in which the Borrower or any Restricted
Subsidiary was engaged on the Closing Date or any reasonable extension of such
business and any business related, ancillary or complementary to any business of
the Borrower or any Restricted Subsidiary in which the Borrower or any
Restricted Subsidiary was engaged on the Closing Date or any reasonable
extension of such business.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Repayment Amount” has the meaning assigned to such term in the definition of
“Incremental Amount.”
“Replacement Lender” has the meaning assigned to such term in Section 2.16(c).
“Replacement Revolving Facilities” has the meaning assigned to such term in
Section 2.20(c).
“Replacement Revolving Facility Commitments” has the meaning assigned to such
term in Section 2.20(c).
“Replacement Revolving Facility Effective Date” has the meaning assigned to such
term in Section 2.20(c).
“Replacement Revolving Loans” has the meaning assigned to such term in Section
2.20(c).
“Repricing Event” means (i) any prepayment or repayment of Term B-1 Loans with
the proceeds of, or conversion of all or any portion of the Term B-1 Loans into,
any new or replacement term loans bearing interest with an All-in Yield less
than the All-in Yield applicable to the Term B-1 Loans subject to such event (as
such comparative yields are determined by the Administrative Agent); provided
that in no event shall any prepayment or repayment of Term B-1 Loans in
connection with a Change of Control constitute a Repricing Event and (ii) any
amendment to this Agreement which reduces the All-in Yield applicable to the
Term B-1 Loans (it being understood that any prepayment premium with respect to
a Repricing Event shall apply to any required assignment by a Non-Consenting
Lender in connection with any such amendment pursuant to Section 2.16(c)).




-40-



--------------------------------------------------------------------------------





“Required Lenders” means, at any time, Lenders having Term Loans and Revolving
Commitments (or, if the Revolving Commitments have terminated, Total Revolving
Exposure outstanding) that, taken together, represent more than 50% of the sum
of (x) all Term Loans and (y) all Revolving Commitments (or, if the Revolving
Commitments have terminated, Total Revolving Exposure outstanding) at such time;
provided, that the Term Loans, Revolving Commitments and Total Revolving
Exposure of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time.
“Required Percentage” means, with respect to any Excess Cash Flow Period, 75%;
provided, that, if the Secured Net Leverage Ratio as of the end of such Excess
Cash Flow Period is (x) less than or equal to 2.25 to 1.00 but greater than 2.00
to 1.00, such percentage shall be 50%, (y) less than or equal to 2.00 to 1.00
but greater than 1.50 to 1.00, such percentage shall be 25% or (z) less than or
equal to 1.50 to 1.00, such percentage shall be 0%.
“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Commitments (or if the Revolving Commitments have terminated, Total
Revolving Exposure outstanding) that, taken together, represent more than 50% of
the sum of all Revolving Commitments (or, if the Revolving Commitments have
terminated, Total Revolving Exposure outstanding at such time; provided, that
the Revolving Commitments and Total Revolving Exposure outstanding of any
Defaulting Lender shall be disregarded in determining Required Revolving Lenders
at any time.
“Requirements of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule, regulation or official administrative pronouncement or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests of the Borrower or any option, warrant
or other right to acquire any such Equity Interests or (c) any Junior Debt
Restricted Payment.
“Restricted Subsidiary” means any subsidiary of the Borrower other than
Unrestricted Subsidiaries.
“Retained Excess Cash Flow Amount” means, as at any date of determination, an
amount determined on a cumulative basis equal to, without duplication, (a) the
cumulative amount of Excess Cash Flow for all Excess Cash Flow Periods completed
prior to such date, plus (b) the cumulative amount of all Declined Prepayment
Amounts, plus (c) following the date of the Match Offering, the net cash
proceeds of any sale of Qualified Equity Interests by, or capital contribution
to the common equity of, the Borrower, minus (d) the amount of such Excess Cash
Flow required to be applied to prepay the Loans pursuant to Section 2.08(d)
during or with respect to such applicable Excess Cash Flow Periods (without
giving effect to any reduction in respect of prepayments of Indebtedness as
provided in clauses (ii)(a) and (b) thereof), minus (e) the cumulative amount of
Restricted Payments made from the Retained Excess Cash Flow Amount from and
after the Term B-1 Effective Date and on or prior to such time, minus (f) the
cumulative amount of Investments made from the Retained Excess Cash Flow Amount
from and after the Term B-1 Effective Date and on or prior to such time (net of
any dividends, distributions, profits, returns or similar amounts in respect of
any such Investments).
“Reuters” has the meaning assigned to such term in the definition of “Exchange
Ratio.”
“Revocation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”
“Revolving Commitment” means, as to any Revolving Lender, the obligation of such
Revolving Lender to make Revolving Loans and purchase participation interests in
Letters of Credit in an aggregate principal amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.01A or in the Assignment and Assumption or Incremental Assumption
Agreement pursuant to which such Revolving Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms of this Agreement
(including as increased, extended or replaced as provided in Section 2.02, 2.19
and 2.20). The original aggregate Dollar Amount of all Revolving




-41-



--------------------------------------------------------------------------------





Commitments is $500,000,000.(i) prior to the Amendment No. 5 Effective Date, the
Original Revolving Credit Commitments, and (ii) on or after the Amendment No. 5
Effective Date, the 2018 Revolving Commitments.
“Revolving Commitment Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Revolving Commitment at
such time to the Total Revolving Commitments at such time.
“Revolving Commitment Period” means the period from and including the
ClosingAmendment No. 5 Effective Date to the Revolving Termination Date.
“Revolving Facility” means the credit facility constituted by the Revolving
Commitments and the extensions of credit thereunder.
“Revolving Fee Payment Date” means (a) the third Business Day following the last
day of each March, June, September and December during the Revolving Commitment
Period and (b) the last day of the Revolving Commitment Period.
“Revolving Lender” means each Lender that has a Revolving Commitment or that
holds Revolving Loans.
“Revolving Loans” has the meaning assigned to such term in Section 2.01(a).
“Revolving Termination Date” means the fifth anniversary of the ClosingAmendment
No. 5 Effective Date.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council or, the European Union or Her
Majesty’s Treasury, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.
“SEC” means the Securities and Exchange Commission or any successor thereto.
“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (i) Indebtedness of the Borrower and its Restricted Subsidiaries secured by a
Lien on any assets of the Borrower and its Restricted Subsidiaries as of the
last day of the Test Period most recently ended on or prior to such date of
determination (as set forth on the balance sheet and determined on a
consolidated basis in accordance with GAAP) minus the amount of unrestricted
cash and Cash Equivalents of the Borrower and its Restricted Subsidiaries on
such date in an amount not to exceed (x) prior to the Term B-1 Loan Repayment
Date, $100,000,000 and (y) on or after the Term B-1 Loan Repayment Date,
$200,000,000 to (ii) Consolidated EBITDA for such Test Period.
(A)    The Secured Net Leverage Ratio shall be calculated for any period after
giving effect on a pro forma basis (as if they had occurred on the first day of
the applicable Test Period) to:




-42-



--------------------------------------------------------------------------------





(1)    the incurrence of any Indebtedness of the Borrower or any Restricted
Subsidiary (and the application of the proceeds thereof) and any repayment,
repurchase, defeasance or other discharge of Indebtedness (and the application
of the proceeds therefrom) (other than the incurrence or repayment of
Indebtedness in the ordinary course of business for working capital purposes
pursuant to any revolving credit arrangement) occurring during the applicable
Test Period or at any time subsequent to the last day of such Test Period and on
or prior to the date of determination, as if such incurrence, repayment,
issuance or redemption, as the case may be (and the application of the proceeds
thereof), occurred on the first day of the Test Period;
(2)    any (w) Asset Sale, (x) asset sale if the Fair Market Value of the assets
sold in such transaction or series of related transactions exceeds $2,000,000,
which is solely excluded from the definition of Asset Sale pursuant to clause
(7) of such definition ), (y) Asset Acquisition (including, without limitation,
any Asset Acquisition giving rise to the need to make such calculation as a
result of the Borrower or any Restricted Subsidiary (including any Person who
becomes a Restricted Subsidiary as a result of such Asset Acquisition or as a
result of a Revocation)) incurring Indebtedness pursuant to Section 6.01(j) and
also including any Consolidated EBITDA associated with any such Asset
Acquisition) or (z) operational restructuring (each, a “pro forma event”)
(including any cost savings and cost synergies resulting from head count
reduction, closure of facilities and similar operational and other cost savings
and synergies, cost synergies, operating expense reductions, restructurings,
cost savings initiatives or other initiatives relating to such pro forma event
occurring within 1224 months (or expected, in the good faith determination of
the Borrower, to occur within 12result from actions that have been taken or
initiated or expected to be taken within 24 months) of such pro forma event and
during such period or subsequent to such period and on or prior to the date of
such calculation, in each case that are expected to have a continuing impact and
are factually supportable, and which adjustments the Borrower determines are
reasonable as set forth in an Officer’s Certificate; provided that the aggregate
amount of all such cost savings and cost synergies pursuant to this clause
(A)(2) and the second paragraph of the definition of “Consolidated EBITDA” shall
in no event exceed 1025% of Consolidated EBITDA for such period calculated prior
toafter giving effect to such pro forma adjustments) occurring during the Test
Period or at any time subsequent to the last day of the Test Period and on or
prior to the date of determination, as if such pro forma event occurred on the
first day of the Test Period and; provided, further, that asset sales described
in clause (A)(2)(x) in an aggregate amount not to exceed $50,000,000 in any Test
Period shall not be required to be given pro forma effect; and
(B)     in calculating Consolidated Interest Expense for purposes of the Secured
Net Leverage Ratio with respect to any Indebtedness being given pro forma
effect:
(1)    interest on outstanding Indebtedness determined on a fluctuating basis as
of the date of determination and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on such Indebtedness in effect on the date of
determination;
(2)    if interest on any Indebtedness actually incurred on the date of
determination may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rates, then the interest rate in effect on the date of determination will
be deemed to have been in effect during the Test Period;
(3)    notwithstanding clause (1) or (2) above, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Hedging Obligations, shall be deemed to accrue at the
rate per annum resulting after giving effect to the operation of the agreements
governing such Hedging Obligations;
(4)    interest on any Indebtedness under a revolving credit facility shall be
computed based upon the average daily balance of such Indebtedness during the
Test Period; and




-43-



--------------------------------------------------------------------------------





(5)    interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
Officer of the Borrower to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP.
“Secured Parties” has the meaning assigned to such term in the Pledge Agreement.
“Separation Date” means the date on which the Borrower is designated as an
Unrestricted Subsidiary under and in accordance with the IAC Credit Agreement
and each of the indentures governing the IAC Senior Notes, as applicable, in
connection with the Match Transactions.
“Senior Notes” means the up to $500,000,000 aggregate principal amount of 6.75%
Senior Notes due 2022 issued by the Borrower in connection with the offer to
exchange any and all outstanding IAC 2012 Senior Notes launched on October 16,
2015, and any exchange notes related thereto.
“Specified Swap Agreement” means any Swap Agreement in respect of interest rates
or currency exchange rates entered into by the Borrower or any Restricted
Subsidiary Guarantor and any Person that (i) at the time such Swap Agreement is
entered into is a Lender or an Agent Party or an Affiliate of a Lender or an
Agent Party or (ii) in the case of any such Swap Agreement in effect on or prior
to the Closing Date, is, as of the Closing Date, a Lender or an Agent Party or
an Affiliate of a Lender or an Agent Party, unless, when entered into, such Swap
Agreement is designated in writing by the Borrower and such Lender or Agent
Party or Affiliate of a Lender or Agent Party to the Administrative Agent to not
be included as a Specified Swap Agreement.
“Specified Time” means approximately 11:00 a.m., London time.
“Standard & Poor’s” means Standard & Poor’s RatingFinancial Services a division
of The McGraw-Hill Companies, IncLLC.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“subsidiary” means, with respect to any Person (the “parent”):
(1)    any corporation, limited liability company, association or other business
entity of which more than 50% of the total voting power of the Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the board of directors thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other subsidiaries
of such Person (or a combination thereof); and
(2)    any partnership (a) the sole general partner or the managing general
partner of which is such Person or a subsidiary of such Person or (b) the only
general partners of which are such Person or one or more subsidiaries of such
Person (or any combination thereof).
“Subsidiary Guarantor” means each Domestic Subsidiary that is a party to the
Guarantee Agreement; provided that, notwithstanding anything to the contrary, no
Excluded Subsidiary shall be required to be a Subsidiary Guarantor of any
obligations under this Agreement.
“Successor Borrower” has the meaning assigned to such term in Section 6.03(vi).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.




-44-



--------------------------------------------------------------------------------





“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Syndication Agent” means Bank of America, N.A..
“TARGET2 Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) payment system (or, if such payment
system ceases to be operative, such other payment system reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Term B-1 Commitment” means, as to any Term B-1 Lender, the obligation of such
Term B-1 Lender to make Term B-1 Loans in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule I of the
Incremental Assumption Agreement No. 1 or in the Assignment and Assumption or
Incremental Assumption Agreement pursuant to which such Term B-1 Lender became a
party hereto as the same may be changed from time to time pursuant to the terms
of this Agreement (including as increased, extended or replaced as provided in
Section 2.02, 2.19 and 2.20). The original aggregate amount of all Term B-1
Commitments is $800,000,000.
“Term B-1 Effective Date” means November 16, 2015.
“Term B-1 Facility” means the credit facility constituted by the Term B-1
Commitments and the Term B-1 Loans thereunder.
“Term B-1 Lender” means each Lender that has a Term B-1 Commitment or that holds
Term B-1 Loans.
“Term B-1 Loan Repayment Date” means the date on which all Term B-1 Loans are no
longer outstanding.
“Term B-1 Loans” means the Term Loans made pursuant to the Term B-1 Commitment,
including all Continuing Term Loans and all Additional Term B-1 Loans.
“Term B-1 Maturity Date” means the date that is seven years from the Term B-1
Effective Date; provided that, if any Senior Notes remain outstanding on the
date that is 91 days prior to the maturity date of the Senior Notes, the Term
B-1 Maturity Date shall be the date that is 91 days prior to the maturity date
of the Senior Notes.
“Term Facility” means a credit facility in respect of Term Loans hereunder
including the Term B-1 Facility.
“Term Lender” means each Lender that holds Term Loans, including the New Term
Lender.
“Term Loan Commitment” means any Commitment in respect of Term Loans including
the Term B-1 Commitments.
“Term Loan Standstill Period” has the meaning assigned to such term in Section
7.01(d).
“Term Loans” means the Term B-1 Loans, any Incremental Term Loan, Extended Term
Loan or Refinancing Term Loans incurred hereunder; provided that no Escrow
Incremental Term Loan shall be deemed to be a Term Loan outstanding hereunder
until the Escrow Assumption with respect thereto shall have occurred.
“Term Yield Differential” has the meaning assigned to such term in Section
2.02(b)(v).




-45-



--------------------------------------------------------------------------------





“Testing Condition” shall be satisfied if either (x) $1.00 or more of Revolving
Loans are outstanding or (y) the outstanding face amount of undrawn Letters of
Credit (excluding Letters of Credit that have been cash collateralized at 102.0%
of the face value thereof) exceeds an amount equal to $15,000,000.
“Test Period” means the four consecutive fiscal quarter period most recently
ended for which financial statements have been delivered pursuant to Section
5.01(a) or (b); provided that, (x) prior to the first date that financial
statements shall have been delivered pursuant to Section 5.01, the Test Period
in effect shall be the period of four consecutive fiscal quarters of the
Borrower ended June 30, 2015.2015 and (y) on and after the Amendment No. 5
Effective Date and prior to the first date after the Amendment No. 5 Effective
Date that financial statements shall have been delivered pursuant to Section
5.01 of this Agreement, the Test Period in effect shall be the period of the
four consecutive fiscal quarters of the Borrower ended June 30, 2018. A Test
Period may be designated by reference to the last day thereof (i.e. the June 30,
2015 Test Period refers to the period of four consecutive fiscal quarters of the
Borrower ended June 30, 2015), and a Test Period shall be deemed to end on the
last day thereof.
“Total Assets” means, as of any date of determination, the total assets of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as set forth on the most recent consolidated balance sheet
of the Borrower as of such date (which calculation shall give pro forma effect
to any acquisition or asset sale by the Borrower or any of its Restricted
Subsidiaries, in each case involving the payment or receipt by the Borrower or
any of its Restricted Subsidiaries of consideration (whether in the form of cash
or non-cash consideration) in excess of $50,000,000 that has occurred since the
date of such consolidated balance sheet, as if such acquisition or Asset
Saleasset sale had occurred on the last day of the fiscal period covered by such
balance sheet).
“Total Percentage” means, with respect to any Lender at any time, the ratio
(expressed as a percentage) of such Lender’s Aggregate Exposure at such time to
the Aggregate Exposure of all Lenders at such time.
“Total Revolving Commitments” means, at any time, the aggregate principal amount
of the Revolving Commitments then in effect.
“Total Revolving Exposure” means, at any time, the sum of the Total Revolving
Loans and LC Exposure outstanding at such time.
“Total Revolving Loans” means, at any time, the aggregate principal amount of
the Revolving Loans of the Revolving Lenders outstanding at such time.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the execution, delivery and performance by the Loan Parties of
the other Loan Documents, the borrowing of Loans and the use of proceeds
thereof.
“Tutor.com Group” means the line of business operated by Tutor.com, Inc. and its
subsidiaries as of the Term B-1 Effective Date as reasonably determined by the
Borrower.
“Type” means, as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.
“Unrestricted Subsidiary” means (a) any subsidiary of the Borrower listed on
Schedule 1.01B, (b) any subsidiary of the Borrower that is designated as an
Unrestricted Subsidiary by the Borrower after the ClosingAmendment No. 5
Effective Date in a written notice to the Administrative Agent and (c) any
subsidiary of any subsidiary described in clause (a) or (b) above; provided that
(i) no Default shall have occurred and be continuing at the time of or after
giving effect to the designation of a subsidiary as an Unrestricted Subsidiary
(a “Designation”) and (ii) at the time of and immediately after giving effect to
such Designation, the Borrower shall be in compliance with Section 6.10 (whether
or not the Testing Condition is satisfied); provided, further, that no
subsidiary shall be designated as an Unrestricted Subsidiary unless (w) no
creditor of such subsidiary shall have any claim (whether pursuant to a
Guarantee or otherwise) against the Borrower or any of its Restricted
Subsidiaries in respect of any Indebtedness or other obligation (except for
obligations arising by operation of




-46-



--------------------------------------------------------------------------------





law, including joint and several liability for taxes, ERISA and similar items)
of such subsidiary (collectively, “Unrestricted Subsidiary Support
Obligations”), except pursuant to Investments which are made in accordance with
Section 6.11; (x) such subsidiary is not party to any transaction with the
Borrower or any Restricted Subsidiary unless the terms of such transaction
complies with Section 6.06 and (y) no Investments may be made in any such
subsidiary by the Borrower or any Restricted Subsidiary except to the extent
permitted under Section 6.11 other than Section 6.11(e) (it being understood
that, if a subsidiary is designated as an Unrestricted Subsidiary after the
ClosingAmendment No. 5 Effective Date, the aggregate Fair Market Value of all
outstanding Investments owned by the Borrower and its Restricted Subsidiaries in
the subsidiary so designated shall be deemed to be an Investment made as of the
time of such designation and shall be subject to the limits set forth in Section
6.11 (other than Section 6.11(e))). It is understood that Unrestricted
Subsidiaries shall be disregarded for the purposes of any calculation pursuant
to this Agreement relating to financial matters with respect to the Borrower.
The Borrower may revoke the designation of a subsidiary as an Unrestricted
Subsidiary pursuant to a written notice to the Administrative Agent so long as,
after giving pro forma effect to such revocation, (i) (x) the Consolidated Net
Leverage Ratio shall be less than or equal to the Consolidated Net Leverage
Ratio and (y) the Interest Coverage Ratio shall be equal to or higher than the
Interest Coverage Ratio, in each case, then required to be maintained by the
Borrower pursuant to Section 6.10 (whether or not the Testing Condition is
satisfied) and (ii) no Default shall be in existence ( a “Revocation”). Upon any
Revocation, such Unrestricted Subsidiary shall constitute a Restricted
Subsidiary for all purposes of this Agreement and the Borrower shall comply with
Section 5.09 if such subsidiary is a Material Domestic Subsidiary. In the case
of any Revocation, if the designation of such subsidiary as an Unrestricted
Subsidiary caused the available basket amount referred to in Section 6.11 (other
than Section 6.11(e)) to be utilized by an amount equal to the aggregate Fair
Market Value of all outstanding Investments owned by the Borrower and its
Restricted Subsidiaries in the subsidiary so designated (the amount so utilized,
the “Designation Amount”), then, effective upon such Revocation, such available
basket amount shall be increased by the lesser of (i) the Designation Amount and
(ii) the aggregate Fair Market Value of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in such subsidiary at the time of such
Revocation.
“Unrestricted Subsidiary Support Obligations” has the meaning assigned to such
term in the definition of “Unrestricted Subsidiary.”
“U.S. Lender” means any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(e)(ii)(B)(3).
“Voting Stock” means the stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the Board of Directors of the Borrower
(irrespective of whether or not at the time stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).
“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (ii) the number of years
(calculated to the nearest one-twelfth) that shall elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly Owned Subsidiary” means a subsidiary of which 100% of the Equity
Interests (except for directors’ qualifying shares or certain minority interests
owned by other Persons solely due to local law requirements that there be more
than one stockholder, but which interest is not in excess of what is required
for such purpose) are owned directly by the Borrower or through one or more
Wholly Owned Subsidiaries and, solely for the purpose of the definition of
“Material Domestic Subsidiary,” excluding any subsidiary whose sole assets are
Equity Interests in one or more subsidiaries that are not Wholly Owned
Subsidiaries.




-47-



--------------------------------------------------------------------------------





“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” and “¥” mean the lawful currency of Japan.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, restated, amended and restated, extended or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. The foregoing standards shall also apply to the other Loan
Documents.
SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that for purposes
of any determinations associated with leases, including, without limitation,
determinations of whether such leases are capital leases, whether obligations
under such leases are Capital Lease Obligations, the amount of any Capital Lease
Obligations associated with such leases, and the amount of operating expenses
associated with such leases, Consolidated EBITDA, Consolidated Interest Expense,
Indebtedness, the Consolidated Net Leverage Ratio, the Secured Net Leverage
Ratio and the Interest Coverage Ratio shall be determined based on generally
accepted accounting principles in the United States of America in effect on the
ClosingAmendment No. 5 Effective Date; provided, further, that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
ClosingAmendment No. 5 Effective Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
SECTION 1.05    Change of Currency. Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify after consultation with the Borrower to be
appropriate to the extent necessary to reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.




-48-



--------------------------------------------------------------------------------





SECTION 1.06    Currency Equivalents Generally.
(a)    Unless the context otherwise requires, any amount specified in this
Agreement to be in Dollars shall also include the Dollar Amount of any
Alternative Currency. The maximum amount of Indebtedness and other threshold
amounts that the Borrower and its Restricted Subsidiaries may incur under
Article VI shall not be deemed to be exceeded, with respect to any outstanding
Indebtedness and other threshold amounts solely as a result of fluctuations in
the exchange rate of currencies. When calculating capacity for the incurrence of
additional Indebtedness and other threshold amounts by the Borrower and any
Restricted Subsidiary, the exchange rate of currencies shall be measured as of
the date of such calculation.
(b)    (i) The Administrative Agent shall determine the Dollar Amount of any
Letter of Credit denominated in an Alternative Currency as of the date of the
issuance thereof and on the first Business Day of each calendar month on which
such Letter of Credit is outstanding, in each case using the Exchange Rate in
effect on the date of determination, and each such amount shall be the Dollar
Amount of such Letter of Credit until the next required calculation thereof
pursuant to this Section. The Administrative Agent shall in addition determine
the Dollar Amount of any Letter of Credit denominated in an Alternative Currency
as provided in Sections 2.17(e) and 2.17(l).
(ii)    The Administrative Agent shall determine the Dollar Amount of any
Borrowing denominated in an Alternative Currency on or about the date of the
commencement of the initial Interest Period therefor and as of the date of the
commencement of each subsequent Interest Period therefor, in each case using the
Exchange Rate in effect on the date of determination, and each such amount
shall, except as provided in the next sentence, be the Dollar Amount of such
Borrowing until the next required calculation thereof pursuant to this Section.
(iii)    The Administrative Agent may also determine the Dollar Amount of any
Borrowing or Letters of Credit denominated in an Alternative Currency as of such
other dates as the Administrative Agent shall determine, in each case using the
Exchange Rate in effect on the date of determination, and each such amount shall
be the Dollar Amount of such Borrowing or Letter of Credit until the next
calculation thereof pursuant to this Section.
(iv)    The Administrative Agent shall notify the Borrower, the applicable
Lenders and the Issuing Bank of each determination of the Dollar Amount of each
Letter of Credit, Borrowing and LC Disbursement.
(c)    (c)    Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any other document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such times.
SECTION 1.07    Certain Determinations.
(a)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of any covenant in this Agreement that does not require compliance
with a financial ratio or test (including the Consolidated Net Leverage Ratio,
Interest Coverage Ratio and/or Secured Net Leverage Ratio) (any such amounts,
the “Fixed Amounts”) substantially concurrently or in a series of related
transactions with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision in such covenant that requires
compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) in such covenant shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence Based
Amounts in such covenant in connection with such incurrence, but full pro forma
effect shall be given to all applicable and related transactions (including the
use of proceeds of all Indebtedness to be incurred and any repayments,
repurchases and redemptions of Indebtedness) and all other permitted pro forma
adjustments.




-49-



--------------------------------------------------------------------------------





(b)    The Borrower may elect, pursuant to an Officer’s Certificate delivered to
the Administrative Agent to treat all or any portion of any revolving commitment
or undrawn commitment under any Indebtedness as being incurred and outstanding
at such time and for so long as such commitments remain outstanding (regardless
of whether then drawn), in which case any subsequent incurrence of Indebtedness
under such commitment shall not be deemed, for purposes of this calculation, to
be an incurrence at such subsequent time.
SECTION 1.08    Limited Condition Transactions.
(a)    In connection with any action being taken in connection with a Limited
Condition Transaction (other than a Borrowing of Revolving Loans or an issuance
of a Letter of Credit), for purposes of determining compliance with any
provision of this Agreement which requires that no Default or Event of Default,
as applicable, has occurred, is continuing or would result from any such action,
as applicable, such condition shall, at the option of the Borrower, be deemed
satisfied, so long as no Default or Event of Default, as applicable, exists on
the date the definitive agreement for such Limited Condition Transaction is
entered into or irrevocable notice of redemption, purchase, repurchase,
defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified Equity Interests or Preferred Stock is given. For the avoidance of
doubt, if the Borrower has exercised its option under the first sentence of this
clause (a), and any Default or Event of Default, as applicable, occurs following
the date the definitive agreement for the applicable Limited Condition
Transaction is entered into or irrevocable notice of redemption, purchase,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified Equity Interests or Preferred Stock is given and prior to the
consummation of such Limited Condition Transaction, any such Default or Event of
Default, as applicable, shall be deemed to not have occurred or be continuing
for purposes of determining whether any action being taken in connection with
such Limited Condition Transaction is permitted hereunder.
(b)    In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of:
(i)    determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated Net Leverage Ratio, the Secured Net
Leverage Ratio or the Interest Coverage Ratio; or
(ii)    testing baskets set forth in this Agreement (including baskets measured
as a percentage of Total Assets or Consolidated EBITDA);
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreement for such
Limited Condition Transaction is entered into or irrevocable notice of
redemption, purchase, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness, Disqualified Equity Interests or Preferred Stock is
given, as applicable (the “LCT Test Date”), and if, after giving pro forma
effect to the Limited Condition Transaction and the other transactions to be
entered into in connection therewith (including any incurrence or discharge of
Indebtedness and the use of proceeds of such incurrence) as if they had occurred
at the beginning of the most recent four consecutive fiscal quarters ending
prior to the LCT Test Date for which consolidated financial statements of the
Borrower are available, the Borrower could have taken such action on the
relevant LCT Test Date in compliance with such ratio, basket or amount, such
ratio, basket or amount shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios, baskets or amounts for which compliance was determined or tested as of
the LCT Test Date are exceeded as a result of fluctuations in any such ratio,
basket or amount, including due to fluctuations in Consolidated EBITDA or Total
Assets of the Borrower or the Person subject to such Limited Condition
Transaction or any applicable currency exchange rate, at or prior to the
consummation of the relevant transaction or action, such baskets, ratios or
amounts will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio,
basket or amount (other than the testing of any ratio for purposes of Section
6.10 and the definition of “Pricing Grid”) on or following the relevant LCT Test
Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the definitive agreement for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, any such ratio, basket or amount shall




-50-



--------------------------------------------------------------------------------





be calculated on a pro forma basis assuming such Limited Condition Transaction
and other transactions in connection therewith (including any incurrence or
discharge of Indebtedness and the use of proceeds thereof) have been
consummated.
SECTION 1.09    Interest Rates; LIBOR Notification. The Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Eurocurrency Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 2.11(c),
will be similar to, or produce the same value or economic equivalence of, the
Eurocurrency Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.
ARTICLE II

The Credits
SECTION 2.01    Commitments.
(a)    Subject to the terms and conditions hereof, from time to time during the
Revolving Commitment Period, each Revolving Lender severally agrees to make to
the Borrower revolving credit loans denominated in Dollars or an Alternative
Currency (“Revolving Loans”) in an aggregate principal amount that will not
result at the time of such Borrowing in (A) the Dollar Amount of such Lender’s
Outstanding Revolving Credit under the Revolving Commitments exceeding such
Lender’s Revolving Commitment or (B) the Dollar Amount of such Lender’s
Revolving Loans in Alternative Currencies exceeding such Lender’s Revolving
Commitment Percentage of the Alternative Currency Revolving Sublimit. During the
Revolving Commitment Period the Borrower may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurocurrency Loans or, in the case of Revolving Loans in
Dollars, ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.03 and 2.05. Each Revolving
Loan under the Revolving Commitments shall be made as part of a Borrowing
consisting of Revolving Loans made by the Revolving Lenders thereunder ratably
in accordance with their respective Revolving Commitments. The failure of any
Revolving Lender to make any Revolving Loan required to be made by it shall not
relieve any other Revolving Lender of its obligations hereunder; provided that
the Revolving Commitments of the Revolving Lenders are several and no Revolving
Lender shall be responsible for any other Revolving Lender’s failure to make
Revolving Loans as required. When more than one Class of Revolving Loans exists,
each Borrowing of Revolving Loans shall be made pro rata across each Class.
(b)    Subject to the terms and conditions hereof and in Amendment No. 4, (i)
the New Term Lender agrees to make an Additional Term B-1 Loan in Dollars to the
Borrower on the Amendment No. 4 Effective Date in an aggregate principal amount
equal to its Additional Term B-1 Loan Commitment and (ii) each Continuing Term
Lender agrees to continue all of its Existing Term Loans (or such lesser amount
as the Administrative Agent may allocate, as agreed by the Borrower) as Term B-1
Loans under this Agreement as amended by Amendment No. 4 on the Amendment No. 4
Effective Date. Term B-1 Loans that are repaid or prepaid may not be reborrowed.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate principal amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 (or comparable
amounts determined by the Administrative Agent in the case of Alternative
Currency). At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate principal amount that is an integral multiple of $1,000,000 and
not less than $5,000,000; provided that an ABR Borrowing may be in an aggregate
principal amount that is equal to the entire unused balance of the applicable
outstanding CommitmentCommitments. Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of 15 Eurocurrency Borrowings outstanding.




-51-



--------------------------------------------------------------------------------





SECTION 2.02    Incremental Revolving Commitments and Incremental Term Loans.
(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request Incremental Term Loan Commitments and/or Incremental Revolving
Commitments, as applicable, in an amount not to exceed the Incremental Amount
available at the time such Incremental Term Loans are funded or established (if
commitments in respect of such Incremental Term Loans are established on a date
prior to funding) or Incremental Revolving Commitments are established (except,
in each case, as set forth in the final paragraph under Section 6.011.08) from
one or more Incremental Term Lenders and/or Incremental Revolving Lenders
(which, in each case, may include any existing Lender (but no such Lender shall
be required to participate in any such Incremental Facility without its
consent), but shall be required to be persons which would qualify as assignees
of a Lender in accordance with Section 9.05) willing to provide such Incremental
Term Loans and/or Incremental Revolving Commitments, as the case may be, in
their sole discretion; provided that (i) each Incremental Revolving Lender
providing a commitment to make revolving loans shall be subject to the approval
of the Administrative Agent and, to the extent the same would be required for an
assignment under Section 9.05, the Issuing Bank (which approvals shall not be
unreasonably withheld, conditioned or delayed) and (ii) the aggregate principal
amount of Incremental Term A Loans permitted to be incurred hereunder shall not
exceed $250,000,000. Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments and/or Incremental Revolving Commitments being
requested (which shall be in minimum increments of $5,000,000 and a minimum
amount of $10,000,000, or equal to the remaining Incremental Amount or, in each
case, such lesser amount approved by the Administrative Agent), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving
Commitments are requested to become effective and (iii) whether such Incremental
Facility is an Incremental Term A Facility.
(b)    The Borrower and each Incremental Term Lender and/or Incremental
Revolving Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation (including,
without limitation, amendments to this Agreement) as the Administrative Agent
shall reasonably specify to evidence the Incremental Term Loan Commitment of
such Incremental Term Lender and/or Incremental Revolving Commitment of such
Incremental Revolving Lender. Each Incremental Assumption Agreement shall
specify the terms of the applicable Incremental Term Loans and/or Incremental
Revolving Commitments; provided that:
(i)    any Incremental Revolving Commitments shall have the same terms as the
Revolving Commitments, shall require no scheduled amortization or mandatory
commitment reduction prior to the Revolving Termination Date and shall be on the
same terms and pursuant to the same documentation applicable to the Revolving
Commitments,
(ii)    except with respect to any Escrow Incremental Term Loans until the
assumption by the Borrower thereof, the Incremental Term Loans shall not be
guaranteed by any subsidiaries of the Borrower that do not guarantee the
Obligations and shall be secured on a pari passu basis by the same Collateral
(and no additional Collateral) securing the Obligations,
(iii)    the scheduled final maturity date of any Incremental Term A Facility
shall be no earlier than the Revolving Termination Date and the scheduled final
maturity date of any other Incremental Term Facility shall be no earlier than
the later of (x) 90 days following the Revolving Termination Date and (y) the
scheduled final maturity date of any then outstanding Term Loans (other than an
earlier maturity date for customary bridge financings, which, subject to
customary conditions, would be automatically converted into or required to be
exchanged for permanent financing which does not provide for an earlier maturity
date than the dates specified above),
(iv)    no Incremental Facility (other than the Term B-1 Loans incurred on the
Term B-1 Effective Date and an Incremental Term A Facility) shall require
scheduled amortization payments (excluding the final installment thereof) in
excess of 1.00% per annum of the original aggregate principal amount thereof;
and
(v)    any Incremental Term Facility shall be on terms (other than pricing,
amortization, maturity, prepayment premiums and mandatory prepayments) and
pursuant to documentation substantially similar to the RevolvingTerm B-1
Facility or otherwise reasonably acceptable to the Administrative Agent;
provided that such Incremental Facilities (x) shall have no financial
maintenance covenants of a different type than the financial covenants set forth
in Section 6.10, and no financial maintenance covenants that are more
restrictive than the




-52-



--------------------------------------------------------------------------------





financial covenants set forth in Section 6.106.10, as determined in good faith
by the Borrower and (y) shall not have negative covenants and/or default
provisions that, taken as a whole, are materially more restrictive than those
applicable to the RevolvingTerm B-1 Facility as determined in good faith by the
Borrower unless, in each case of clauses (x) and (y) such terms (I) (if
favorable to all then existing Lenders) are in consultation with the
Administrative Agent, incorporated into this Agreement for the benefit of all
then existing Lenders (unless such terms are of the type customarily applicable
only to term loans in which case they will be incorporated for the benefit of
existing Term Lenders only) (without further amendment requirements); (II)
become applicable only after the Revolving Facility shall have matured or been
terminated and any Term Loans existing at such dateon the date of the initial
incurrence of (or commitment in respect of) such Incremental Term Facility have
been paid in full or (III) apply to Escrow Incremental Term Loans solely until
the Escrow Assumption with respect thereto occurs; provided, however, with
respect to any Incremental Term Loans, the All-in Yield shall be as agreed by
the respective Incremental Term Lenders and the Borrower, except that the All-in
Yield in respect of any such Incremental Term Loans may exceed the All-in Yield
in respect of the Term B-1 Loans by no more than 0.50%, or if it does so exceed
such All-in Yield (such difference, the “Term Yield Differential”) then the
Applicable Rate (or the “LIBOR floor” as provided in the following proviso)
applicable to such Term B-1 Loans shall be increased such that after giving
effect to such increase, the Term Yield Differential shall not exceed 0.50%;
provided, that to the extent any portion of the Term Yield Differential is
attributable to a higher “LIBOR floor” being applicable to such Incremental Term
Loans, such floor shall only be included in the calculation of the Term Yield
Differential to the extent such floor is greater than the Eurocurrency Rate in
effect for an Interest Period of three months’ duration at such time, and, with
respect to such excess, the “LIBOR floor” applicable to the outstanding Term B-1
Loans shall be increased to an amount not to exceed the “LIBOR floor” applicable
to such Incremental Term Loans prior to any increase in the Applicable Rate
applicable to such Term B-1 Loans then outstanding.
(c)    Each party hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement and any other Loan Document
(including any Collateral Document) shall be amended or amended and restated to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Incremental Term Loan Commitments and/or Incremental Revolving
Commitments evidenced thereby as provided for in Section 9.02. Any amendment or
amendment and restatement to this Agreement or any other Loan Document that is
necessary to effect the provisions of this Section 2.02 (including, without
limitation, to provide for the establishment of Incremental Term Loans) and any
such collateral and other documentation shall be deemed “Loan Documents”
hereunder and may be memorialized in writing between the Administrative Agent
and the Borrower and furnished to the other parties hereto.
(d)    The Borrower may, by written notice to the Administrative Agent from time
to time, request Escrow Incremental Term Loans which shall be incurred by an
Escrow Borrower. Such notice shall set forth (i) the amount of the Escrow
Incremental Term Loans being requested (which shall be in minimum increments of
$5,000,000 and a minimum amount of $10,000,000, or equal to the then remaining
Incremental Amount or, in each case, such lesser amount approved by the
Administrative Agent), (ii) the date on which such Escrow Incremental Term Loans
are requested to be borrowed by the Escrow Borrower and (iii) the identity of
the Escrow Borrower. The Escrow Incremental Term Loans shall be incurred by an
Escrow Borrower; provided that:
(i)    prior to the Escrow Assumption thereof, the Escrow Incremental Term Loans
shall be incurred pursuant to and governed by loan documentation and escrow
documentation, if any, separate from this Agreement and the other Loan
Documents, which such loan documentation shall specify (A) the terms of the
Escrow Assumption Agreement, (B) the terms of the Incremental Term Loans
following the Escrow Assumption of such Escrow Incremental Term Loans and (C)
that following the Escrow Assumption, the lenders thereunder shall agree to be
bound by this Agreement and the other Loan Documents as permitted to be amended
by Section 2.02(c) and Section 9.02;
(ii)    unless otherwise agreed by the Administrative Agent, the administrative
agent and escrow agent, if any, for such Escrow Incremental Term Loans shall be
the Administrative Agent; provided that if the Administrative Agent acts as
administrative agent for such Escrow Incremental Term Loans, the Administrative
Agent in its capacity as administrative agent for such Escrow Incremental Term
Loans shall receive (A) documentation and other information requested by the
Lenders that is required by regulatory authorities under applicable “know your




-53-



--------------------------------------------------------------------------------





customer” and anti-money-laundering rules and regulations, including without
limitation, the Act, in each case as requested at least three Business Days
prior to the date on which such Escrow Incremental Term Loans are requested to
become effective and (B) all documents and legal opinions consistent with those
delivered on the Closing Date as to such matters as are reasonably requested by
the Administrative Agent in its capacity as administrative agent for such Escrow
Incremental Term Loans;
(iii)    Escrow Incremental Term Loans shall not be deemed to be outstanding
under this Agreement or any other Loan Document for any purposes hereof
(including, without limitation, for purposes of any financial calculation, the
definition of “Obligations,” the definition of “Required Lenders” or Section
7.01, 9.02 or 9.03 hereof) and the obligations with respect thereto shall not be
recourse to the Borrower or any Restricted Subsidiary, in each case, unless and
until the Escrow Assumption with respect thereto shall have occurred;
(iv)    at the time of the Escrow Assumption (A) the conditions specified in
clauses (b) and (e) of this Section 2.02 (other than the condition in Section
2.02(e)(ii) with respect to complying with 4.02(c)) shall be satisfied as if the
Borrower was borrowing such Escrow Incremental Term Loans on the date of such
Escrow Assumption, (B) the Incremental Term Loan Commitments and/or Incremental
Revolving Commitments plus such Escrow Incremental Term Loans then outstanding
do not exceed the Incremental Amount at such time and (C) the aggregate
principal amount of Incremental Term A Loans outstanding (including, if
applicable, such Escrow Incremental Term Loans) incurred on or prior to such
time do not exceed $250,000,000; and
(v)    following any Escrow Assumption (A) each Escrow Incremental Term Loan
assumed by the Borrower shall be deemed outstanding under this Agreement as an
Incremental Term Loan, (B) each of the lenders of such Escrow Incremental Term
Loan shall be deemed to be Lenders hereunder, (C) Escrow Incremental Term Loans
that were Eurocurrency Loans of a particular Borrowing shall initially be
Eurocurrency Loans of a Borrowing under this Agreement with an initial Interest
Period equal to the then remaining Interest Period for such Borrowing under this
Agreement (and with the same Eurocurrency Rate) and (D) Escrow Incremental Term
Loans assumed by the Borrower that were ABR Loans shall initially be ABR Loans
under this Agreement.
(e)    Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Commitment shall become effective under this Section 2.02
unless (i) no Default or Event of Default shall exist after giving pro forma
effect to such Incremental Term Loan Commitment or Incremental Revolving
Commitment and the incurrence of Indebtedness thereunder and use of proceeds
therefrom; provided, that in the event that any tranche of Incremental
Facilities that are used to finance an acquisition permitted hereunder, to the
extent the Incremental Lenders participating in such Incremental Facility (the
“Incremental Lenders”) agree, the foregoing clause (i) shall be tested at the
time of the execution of the acquisition agreement related to such acquisition
(provided, that such Incremental Lenders shall not be permitted to waive any
Default or Event of Default then existing or existing after giving effect to
such Incremental Facility); (ii) the conditions set forth in Section 4.02 have
been complied with whether or not a Borrowing is made under the Incremental
Facility on such date (other than clause (c) thereof which shall only be
required to be complied with if a Borrowing is made on such date); (iii) after
giving pro forma effect to such Incremental Term Loan Commitment or Incremental
Revolving Commitment and the incurrence of Indebtedness thereunder (assuming
such commitments are fully drawn on such date) and use of proceeds therefrom the
Borrower would be in compliance with Section 6.10 (whether or not the Testing
Condition is satisfied) as of the last day of the most recently ended Test
Period only on the date of the initial incurrence of (or commitment in respect
of) such Indebtedness; and (iv) the Administrative Agent shall have received
documents and legal opinions consistent with those delivered on the Closing Date
as to such matters as are reasonably requested by the Administrative Agent. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Assumption Agreement.
(f)    Upon each increase in the establishment of any Incremental Revolving
Commitments pursuant to this Section 2.02, each Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Incremental Revolving Lender providing a portion of the Incremental
Revolving Commitments in respect of such increase, and each such Incremental
Revolving Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit held by each Lender (including
each such Incremental Revolving Lender) will equal such Lender’s Revolving
Commitment Percentage and if, on the date of such increase, there are any
Revolving Loans outstanding,




-54-



--------------------------------------------------------------------------------





such Revolving Loans shall on or prior to the effectiveness of such Incremental
Revolving Commitments either be prepaid from the proceeds of additional
Revolving Loans made hereunder or assigned to an Incremental Revolving Lender
(in each case, reflecting such Incremental Revolving Commitments, such that
Revolving Loans are held ratably in accordance with each Lender’s pro rata
share, after giving effect to such increase), which prepayment or assignment
shall be accompanied by accrued interest on the Revolving Loans being prepaid.
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence. If there is a new Revolving
Borrowing on such Incremental Revolving Commitment Closing Dateclosing date, the
Revolving Lenders after giving effect to such Incremental Revolving Commitments
shall make such Revolving Loans in accordance with Section 2.01.
SECTION 2.03    Procedure for Borrowing.
(a)    To request a Revolving Borrowing or a Term B-1 Loan Borrowing on any
Business Day, the Borrower shall notify the Administrative Agent of such request
(x) in the case of ABR Loans, by telephone or electronic means (which notice
must be received by the Administrative Agent prior to 12:00 noon, New York City
time on the requested Borrowing Date) or (y) in the case of Eurocurrency Loans,
in writing (which notice must be received by the Administrative Agent prior to
12:00 noon, New York City time not less than (A) three Business Days prior to
the requested Borrowing Date for Dollar Borrowing requests and (B) four Business
Days prior to the requested Borrowing Date for Alternative Currency Revolving
Borrowing requests). Any borrowing request shall be irrevocable (but may be
conditioned on the occurrence of any event if the borrowing request includes a
description of such event; provided that the relevant Lenders shall still be
entitled to the benefits of Section 2.13) and any telephonic borrowing request
shall be confirmed promptly in writing. Each such telephonic and written
borrowing request shall specify the amount, currency and Type of Borrowing to be
borrowed and the requested Borrowing Date. Upon receipt of such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof. For the
avoidance of doubt, subject to Section 2.11, each Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith and all Revolving Loans made in Alternative Currencies shall
be Eurocurrency Loans.
(b)    If no election as to the Type of Borrowing is specified for a Borrowing
in Dollars, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. If no currency is specified for a Revolving Borrowing,
the requested Borrowing shall be in Dollars. In making any determination of the
Dollar Amount for purposes of calculating the amount of Revolving Loans to be
borrowed from the respective Lenders on any date, the Administrative Agent shall
use the relevant Exchange Rate in effect on the date on which the Borrower
delivers a borrowing request for such Revolving Loans pursuant to the provisions
of Section 2.03(a).
SECTION 2.04    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds (x) in the
case of any Loan denominated in Dollars, by 3:00 p.m. New York City time and (y)
in the case of any Loan denominated in an Alternative Currency, by 12:00 noon
local time in the place of settlement for such Alternative Currency, in each
case to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City or to any other account as shall have been
designated by the Borrower in writing to the Administrative Agent in the
applicable borrowing request. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In




-55-



--------------------------------------------------------------------------------





such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation in the relevant currency or
(ii) in the case of the Borrower, the interest rate applicable to such Loans in
the case of a Loan in Dollars or the applicable Eurocurrency Rate in the case of
a Revolving Loan in an Alternative Currency. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
(c)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and to make payments pursuant to Sections
8.09 and 9.04(c) are several and not joint. The failure of any Lender to make
any Loan or to fund any such participation or to make any payment under
SectionsSection 8.09 or 9.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and,
other than pursuant to Section 2.18, no Lender shall be responsible for the
failure of any other Lender to so make its Loan or, to fund its participation or
to make its payment under SectionsSection 8.09 or 9.04(c).
SECTION 2.05    Interest Elections.
(a)    Each Borrowing denominated in Dollars initially shall be of the Type
specified in the applicable borrowing request, and each Eurocurrency Borrowing
in Dollars or an Alternative Currency shall have an initial Interest Period as
specified in such borrowing request. Thereafter, the Borrower may elect to
convert any Borrowing denominated in Dollars to a different Type or to continue
such Borrowing as the same Type and may elect successive Interest Periods for
any Eurocurrency Borrowing in Dollars or, in the case of Revolving Loans, an
Alternative Currency, all as provided in this Section. The Borrower may elect
different Types or Interest Periods, as applicable, with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the relevant Lenders holding the Loans comprising the
relevant portion of such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
request for a Borrowing would be required under Section 2.03, if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly in writing.
(c)    Each telephonic and written Interest Election Request shall specify (i)
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing), (ii) the effective date of the election
made pursuant to such Interest Election Request, which shall be a Business Day,
(iii) in the case of a Borrowing denominated in Dollars, whether the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing, and (iv) if the
resulting Borrowing is a Eurocurrency Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period.” If any such
Interest Election Request requests a Eurocurrency Borrowing but does not specify
an Interest Period, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as such for an
Interest Period of one month. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding




-56-



--------------------------------------------------------------------------------





Borrowing in Dollars may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) each Eurocurrency Borrowing in an Alternative
Currency shall be continued as such for an Interest Period of not more than one
month.
SECTION 2.06    Termination and Reduction of Commitments. The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Commitments of any Class or, from time to
time, to reduce the amount of the Commitments of any Class; provided that no
such termination or reduction of Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans made
on the effective date thereof, the Outstanding Revolving Credits would exceed
the Total Revolving Commitments. Any such reduction shall be in an amount equal
to an integral multiple of $1,000,000 and not less than $5,000,000 and shall
reduce permanently the Commitments of such Class then in effect.
SECTION 2.07    Repayment of Loans; Evidence of Debt.
(a)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender andor its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.05) be represented by one or more promissory
notes in such form payable to the order of thesuch payee named therein (or, if
such promissory note is a registered note, to such payee andor its registered
assigns).
(b)    The Borrower unconditionally promises to pay the then unpaid principal
amount of each Revolving Loan on the Revolving Termination Date.
(c)    The Borrower shall repay the aggregate principal amount of outstanding
Term B-1 Loans on the Term B-1 Maturity Date.
(d)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(e)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the currency and Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the relevant Lenders and each relevant
Lender’s share thereof.
(f)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be conclusive absent manifest error of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
SECTION 2.08    Prepayments.
(a)    The Borrower may at any time and from time to time prepay Loans, in whole
or in part, without premium or penalty (except as specifically provided in the
last sentence of this Section 2.08(a)), upon notice delivered to the
Administrative Agent no later than 12:00 noon, New York City time (or in the
case of an Alternative Currency, 11:00 a.m., London time), not less than three
Business Days prior thereto, in the case of Eurocurrency Loans, no later than
12:00 noon, New York City time, on the date of such notice, in the case of ABR
Loans, which notice shall specify the date and amount of prepayment and the
Loans to be prepaid; provided that, if a Eurocurrency Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.13. Each such




-57-



--------------------------------------------------------------------------------





notice may be conditioned on the occurrence of one or more events (it being
understood that the Administrative Agent and Lenders shall be entitled to assume
that the Loans contemplated by such notice are to be made unless the
Administrative Agent shall have received written notice revoking such notice of
prepayment on or prior to the date of such prepayment). Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with accrued interest
to such date on the amount prepaid. Partial prepayments of Loans shall be in an
aggregate principal amount that is an integral multiple of $1,000,000 and not
less than $5,000,000 (or comparable amounts determined by the Administrative
Agent in the case of Alternative Currency). In the case of each prepayment of
Loans pursuant to this Section 2.08(a), the Borrower may in its sole discretion
select the Loans (of any Class) to be repaid, and such prepayment shall be paid
to the appropriate Lenders in accordance with their respective pro rata share of
such Loans. If any Repricing Event occurs prior to the date occurring 6 months
after the Amendment No. 4 Effective Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Lender with Term B-1 Loans
that are subject to such Repricing Event (including any Lender which is replaced
pursuant to Section 2.16(c) as a result of its refusal to consent to an
amendment giving rise to such Repricing Event), a fee in an amount equal to
1.00% of the aggregate principal amount of the Term B-1 Loans subject to such
Repricing Event. Such fees shall be earned, due and payable upon the date of the
occurrence of such Repricing Event.
(b)    If at any time for any reason the sum of the Dollar Amount of Outstanding
Revolving Credit exceeds the Total Revolving Commitments, the Borrower shall
upon learning thereof, or upon the request of the Administrative Agent,
immediately prepay the Revolving Loans in an aggregate principal amount at least
equal to the amount of such excess; provided that solely with respect to any
excess resulting from currency exchange rate fluctuations, this Section 2.08(b)
shall not apply unless, on the last day of any fiscal quarter of the Borrower,
the Dollar Amount of Outstanding Revolving Credit exceeds the Total Revolving
Commitments by more than 2.5% as a result of such fluctuations.
(c)    Beginning on the Term B-1 Effective Date, the Borrower shall apply (1)
all Net Proceeds (other than Net Proceeds of the kind described in the following
clause (2)) within five (5) Business Days after receipt thereof to prepay Term
Loans in accordance with clauses (e) and (f) below; provided that no such
prepayment shall be required if, on a pro forma basis after giving effect to
such Asset Sale or Recovery Event, the Secured Net Leverage Ratio is less than
1.50 to 1.00 and (2) all Net Proceeds from any issuance or incurrence of
Refinancing Term Loans and Replacement Revolving Facility Commitments, no later
than three (3) Business Days after the date on which such Refinancing Term Loans
and/or Replacement Revolving Facility Commitments are incurred, to prepay Term
Loans and/or Revolving Commitments in accordance with Section 2.20.
Notwithstanding anything to the contrary herein, mandatory prepayments with
respect to Net Proceeds received by a Foreign Subsidiary of the Borrower
pursuant to the preceding clause (c) shall be (x) net of any additional Taxes
paid, or estimated by the Borrower in good faith to be payable, as a result of
the repatriation of such proceeds and (y) not required to the extent that the
Borrower determines in good faith that such repatriation would result in adverse
Tax consequences that are not de minimis or would be prohibited or restricted by
applicable Requirements of Law; provided that, (i) the Borrower shall use
commercially reasonable efforts to eliminate such Tax effects in respect of such
repatriation and (ii) once the repatriation of any such funds is permitted under
the applicable Requirements of Law and no longer results in adverse Tax
consequences that are not de minimis, an amount equal to such Net Proceeds will
be promptly applied (net of additional Taxes payable or reserved against as a
result thereof) to the prepayment of the Term Loans in accordance with this
Section 2.08.
(d)    Not later than five (5) Business Days after the date on which the annual
financial statements are, or are required to be, delivered under Section 5.01(a)
with respect to each Excess Cash Flow Period, the Borrower shall calculate
Excess Cash Flow for such Excess Cash Flow Period and, if and to the extent the
amount of such Excess Cash Flow is greater than $0, the Borrower shall apply an
amount to prepay Term Loans equal to (i) the Required Percentage of such Excess
Cash Flow minus (ii) the sum of (a) to the extent not financed using the
proceeds of funded Indebtedness, the amount of any voluntary payments of Term
Loans and amounts used to repurchase outstanding principal of Term Loans during
such Excess Cash Flow Period (plus, without duplication of any amounts
previously deducted under this clause (ii), the amount of any such voluntary
payments and amounts so used to repurchase principal of Term Loans after the end
of such Excess Cash Flow Period but before the date of prepayment under this
clause (d)) pursuant to Sections 2.08(a) and Section 2.21 (it being understood
that the amount of any such payments pursuant to Section 2.21 shall be
calculated to equal the amount of cash




-58-



--------------------------------------------------------------------------------





used to repay principal and not the principal amount deemed prepaid therewith)
and (b) to the extent not financed using the proceeds of funded Indebtedness,
the amount of any voluntary payments of Revolving Loans to the extent that
Revolving Commitments are terminated or reduced pursuant to Section 2.06 by the
amount of such payments. Such calculation will be set forth in an Officer’s
Certificate delivered to the Administrative Agent setting forth the amount, if
any, of Excess Cash Flow for such Excess Cash Flow Period, the amount of any
required prepayment in respect thereof and the calculation thereof in reasonable
detail.
(e)    Amounts to be applied in connection with prepayments of Term Loans
pursuant to this Section 2.08 shall be applied to the prepayment of the Term
Loans in accordance with Section 2.15(b) until paid in full. In connection with
any mandatory prepayments by the Borrower of the Term Loans pursuant to this
Section 2.08, such prepayments shall be applied on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are ABR Loans or Eurocurrency Loans; provided that with respect to
such mandatory prepayment, the amount of such mandatory prepayment shall be
applied (i) first to Term Loans that are ABR Loans to the full extent thereof
before application to Term Loans that are Eurocurrency Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.13 and (ii) on a pro rata basis with respect to each Class
of Term Loans except to the extent any Incremental Assumption Agreement,
Extension Amendment or Refinancing Amendment provides that the Class of Term
Loans incurred thereunder is to receive less than its pro rata share, in which
case such prepayment shall be allocated to such Class of Term Loans as set forth
in such Incremental Assumption Agreement, Extension Amendment or Refinancing
Amendment and to the other Classes of Term Loans on a pro rata basis. Each
prepayment of the Term Loans under this Section 2.08 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.
(f)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to Section
2.08(c)(1) or 2.08(d) at least four (4) Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Term Lender of the contents of
any such prepayment notice and of such Term Lender’s ratable portion of such
prepayment (based on such Lender’s pro rata share of each relevant Class of the
Term Loans). Any Term Lender (a “Declining Term Lender,” and any Term Lender
which is not a Declining Term Lender, an “Accepting Term Lender”) may elect, by
delivering written notice to the Administrative Agent and the Borrower no later
than 5:00 p.m. one (1) Business Day after the date of such Term Lender’s receipt
of notice from the Administrative Agent regarding such prepayment, that the full
amount of any mandatory prepayment otherwise required to be made with respect to
the Term Loans held by such Term Lender pursuant to Section 2.08(c)(1) or
2.08(d) not be made (the aggregate amount of such prepayments declined by the
Declining Term Lenders, the “Declined Prepayment Amount”). If a Term Lender
fails to deliver notice setting forth such rejection of a prepayment to the
Administrative Agent within the time frame specified above or such notice fails
to specify the principal amount of the Term Loans to be rejected, any such
failure will be deemed an acceptance of the total amount of such mandatory
prepayment of Term Loans. In the event that the Declined Prepayment Amount is
greater than $0, the Administrative Agent will promptly notify each Accepting
Term Lender of the amount of such Declined Prepayment Amount and of any such
Accepting Term Lender’s ratable portion of such Declined Prepayment Amount
(based on such Lender’s pro rata share of the Term Loans (excluding the pro rata
share of Declining Term Lenders)). Any such Accepting Term Lender may elect, by
delivering, no later than 5:00 p.m. one (1) Business Day after the date of such
Accepting Term Lender’s receipt of notice from the Administrative Agent
regarding such additional prepayment, a written notice, that such Accepting Term
Lender’s ratable portion of such Declined Prepayment Amount not be applied to
repay such Accepting Term Lender’s Term Loans, in which case the portion of such
Declined Prepayment Amount which would otherwise have been applied to such Term
Loans of the Declining Term Lenders shall instead be retained by the Borrower.
Each Term Lender’s ratable portion of such Declined Prepayment Amount (unless
declined by the respective Term Lender as described in the preceding sentence)
shall be applied to the respective Term Loans of such Lenders. For the avoidance
of doubt, the Borrower may, at its option, apply any amounts retained in
accordance with the immediately preceding sentence to prepay loans in accordance
with Section 2.08(a).
(g)    Any prepayment of Term Loans of any Class shall be applied (i) in the
case of prepayments made pursuant to Section 2.08(a), to reduce the subsequent
scheduled repayments of the Term Loans of such Class to be made pursuant to
Section 2.07 as directed by the Borrower, or as otherwise provided in any
Extension Amendment, any Incremental




-59-



--------------------------------------------------------------------------------





Assumption AmendmentAgreement or Refinancing Amendment, and (ii) in the case of
prepayments made pursuant to Section 2.08(c) or Section 2.08(d), to reduce the
subsequent scheduled repayments of the Term Loans of such Class to be made
pursuant to this Section in direct order of maturity, or as otherwise provided
in any Extension Amendment, any Incremental Assumption AmendmentAgreement or
Refinancing Amendment.
(h)    The Borrower shall prepay all Existing Term Loans that are not Continuing
Term Loans on the Amendment No. 4 Effective Date.
SECTION 2.09    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee in Dollars for the period from and
including the ClosingAmendment No. 5 Effective Date to the last day of the
Revolving Commitment Period, computed at the applicable Commitment Fee Rate on
the average daily Dollar Amount of the Available Revolving Commitment of such
Revolving Lender during the period for which payment is made, payable quarterly
in arrears on each Revolving Fee Payment Date, commencing on December 31,
2015.2018.
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurocurrency Loans on the
average daily Dollar Amount of such Revolving Lender’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the ClosingAmendment No. 5 Effective Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily Dollar Amount of the LC
Exposure of the Letters of Credit issued by it (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the ClosingAmendment No. 5 Effective Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any such LC Exposure, as well as the fees agreed by the
Issuing Bank and the Borrower with respect to the issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees will be payable in Dollars quarterly in
arrears on each Revolving Fee Payment Date, commencing on December 31, 20152018;
provided that any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 365/366 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
commitment fees, to the Revolvingapplicable Lenders. Fees paid shall not be
refundable under any circumstances. All per annum fees shall be computed on the
basis of a year of 365/366 days for actual days elapsed; provided that
commitment fees shall be computed on the basis of a year of 360 days.
SECTION 2.10    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing in any currency shall
bear interest at the Eurocurrency Rate for such currency for the Interest Period
in effect for such Borrowing plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such




-60-



--------------------------------------------------------------------------------





overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section (in the
case of such other amount in Dollars) or 2% plus the daily weighted average rate
of all Loans in the relevant Alternative Currency (in the case of any such other
amount in such Alternative Currency).
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in addition, in the case of Revolving
Loans, upon termination of the Revolving Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) (A) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate and (B)
interest computed by reference to the Australian Dollar Bank Bill Reference Rate
and the CDOR Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and (ii) interest in respect of Borrowings in Sterling
shall be computed on the basis of 365 days, and in each case of the foregoing
clauses (i) and (ii) shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Eurocurrency Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
SECTION 2.11    Alternate Rate of Interest.
(a)    If at the time that the Administrative Agent shall seek to determine the
Reference Bank Rate less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the Eurocurrency Rate for such
Eurocurrency Borrowing, then (a) the Borrower and the Administrative Agent may
mutually agree in their reasonable discretion to appoint one or more additional
Reference Banks (subject to consent by such Reference Bank(s)) for purposes of
establishing the Reference Bank Rate that shall be the Eurocurrency Rate for
such Interest Period for such Eurocurrency Borrowing, or (b) if no additional
Reference Banks are so appointed or if additional Reference Banks are so
appointed and less than two Reference Banks supply such a rate, then the
Administrative Agent shall be deemed to have determined that adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for such
Eurocurrency Borrowing and Section 2.11(b)(i) shall apply.
(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurocurrency Rate for a Loan in the applicable
currency or for the applicable Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for a Loan in the applicable currency or for the applicable
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof by electronic means or
telephone to the Borrower and the Lenders by telephone or telecopy as promptlyas
soon as practicable thereafter and. If such notice is given, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing in Dollars to, or
continuation of any Borrowing in Dollars as, a Eurocurrency Borrowing shall be
ineffective and the LoansEurocurrency Borrowing denominated in Dollars to be
made the rate of interest applicable to which is based on the Eurocurrency Rate
requested to be made on the first date of such Interest Period shall be
converted to an ABR Borrowing and (ii, (ii) any Loans denominated in Dollars
that were to have been




-61-



--------------------------------------------------------------------------------





converted on the first day of such Interest Period to or continued as
Eurocurrency Loans shall be converted to or continued as ABR Loans and (iii) if
any borrowing request requests a Eurocurrency Borrowing, such Borrowing, if
denominated in Dollars, shall be made as an ABR Borrowing, and if such borrowing
request requests a Borrowing denominated in an Alternative Currency or if any
Interest Election Request requests the continuation of a Eurocurrency Borrowing
in an Alternative Currency, such Borrowing or continuation shall be made or
continued as a Borrowing bearing interest at an interest rate reasonably
determined by the Administrative Agent, after consultation with the Borrower and
the applicable Lenders, to compensate the applicable Lenders for such Borrowing
in such currency for the applicable period plus the Applicable Rate; provided
that if the circumstances giving rise to such notice affect only Borrowings in
one currency, then Borrowings in other currencies will not be affected by the
provisions of this Section.
(c)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (b)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (b)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBOR Screen Rate has made a
public statement that the administrator of the LIBOR Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBOR Screen Rate), (x) the administrator of the LIBOR Screen Rate has made a
public statement identifying a specific date after which the LIBOR Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBOR Screen
Rate), (y) the supervisor for the administrator of the LIBOR Screen Rate has
made a public statement identifying a specific date after which the LIBOR Screen
Rate will permanently or indefinitely cease to be published or (z) the
supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Screen Rate may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the Eurocurrency Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Rate); provided
that if such alternate rate of interest as so determined would be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object in good faith to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(c) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this clause (c), only to the extent the LIBOR Screen Rate for such
Interest Period is not available or published at such time on a current basis),
(x) any Eurocurrency Borrowing denominated in Dollars to be made the rate of
interest applicable to which is based on the Eurocurrency Rate requested to be
made on the first date of such Interest Period shall be converted to an ABR
Borrowing, (y) any Loans denominated in Dollars that were to have been converted
on the first day of such Interest Period to or continued as Eurocurrency Loans
shall be converted to or continued as ABR Loans and (z) if any borrowing request
requests a Eurocurrency Borrowing, such Borrowing, if denominated in Dollars,
shall be made as an ABR Borrowing, and if such borrowing request requests a
Borrowing denominated in an Alternative Currency or if any Interest Election
Request requests the continuation of a Eurocurrency Borrowing in an Alternative
Currency, such Borrowing or continuation shall be made or continued as a
Borrowing bearing interest at an interest rate reasonably determined by the
Administrative Agent, after consultation with the Borrower and the applicable
Lenders, to compensate the applicable Lenders for such Borrowing in such
currency for the applicable period plus the Applicable Rate; provided that if
the circumstances giving rise to such notice affect only Borrowings in one
currency, then Borrowings in other currencies will not be affected by the
provisions of this Section.
SECTION 2.12    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender




-62-



--------------------------------------------------------------------------------





(including any reserve for eurocurrency funding that may be established or
reestablished under Regulation D of the Board);
(ii)    impose on any Lender any Taxes other than (A) Indemnified Taxes or Other
Taxes indemnified under Section 2.14 or (B) Excluded Taxes; or
(iii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to increase the
cost to such Lender or Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 2.13    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.16, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurocurrency
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the relevant currency of a comparable amount and
period from other banks in the eurocurrency market (but not less than the
available Eurocurrency rateRate quoted for the Eurocurrency interest period
equal to the period from the date of such event to the last day of the then
current Interest Period, or if there is no such Eurocurrency interest period,
the lower of the Eurocurrency rates




-63-



--------------------------------------------------------------------------------





quoted for the closest Eurocurrency interest periods that are longer and shorter
than such period). A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
SECTION 2.14    Taxes.
(a)    All payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Taxes unless required by applicable Requirements of
Law; provided that if any applicable withholding agent shall be required by
applicable Requirements of Law to deduct any Taxes in respect of any such
payments, then (i) if such Tax is an Indemnified Tax or Other Tax, the sum
payable shall be increased by the applicable Loan Party as necessary so that
after all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) have been made the applicable Lender (or,
in the case of a payment made to the Administrative Agent for its own account,
the Administrative Agent) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable withholding agent
shall make such deductions and (iii) the applicable withholding agent shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable Requirements of Law.
(b)    In addition, without duplication of any obligation set forth in
subsection (a), the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.
(c)    Without duplication of any obligation set forth in subsection (a) or (b),
the Loan Parties shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document and any Other Taxes
paid by the Administrative Agent or such Lender (including Indemnified Taxes or
Other Taxes imposed onor asserted on or attributable to amounts payable under
this Section 2.14) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. If the Borrower
determines that there is a reasonable basis to contest any Indemnified Tax or
Other Tax for which it is responsible hereunder, without limiting Borrower’s
indemnification obligations hereunder, such Administrative Agent or Lender (as
applicable) shall reasonably cooperate in pursuing such contest (at Borrower’s
expense) so long as pursuing such contest would not, in the sole reasonable
determination of thesuch Administrative Agent or Lender, result in any
additional unreimbursed costs or expenses or be otherwise disadvantageous to the
Administrative Agent or such Lender. This Section shall not be construed to
require the Administrative Agent or Lender to make available its tax returns (or
any other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Loan Party to a Governmental Authority, the Borrower shall deliver
to the Administrative Agent a copy, or if reasonably available to the Borrower a
certified copy, of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    (i) Each Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding Tax or at a reduced rate of
withholding.
(ii)    Without limiting the generality of the foregoing,
(A)    any U.S. Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the




-64-



--------------------------------------------------------------------------------





reasonable request of the Borrower or the Administrative Agent), two properly
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax;
(B)    any Non-U.S. Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such ForeignNon-U.S. Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable to establish
such Non-U.S. Lender’s entitlement to a reduced rate of, or exemption from,
withholding:
(1)    two properly executed originals of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to an income tax treaty to which the United States is a party;
(2)    two properly executed originals of IRS Form W-8ECI;
(3)    (x) two properly executed originals of a certificate substantially in the
form of Exhibit G-1 to the effect that such Non-U.S. Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and that no payments to be received by such Lender
will be effectively connected income (a “U.S. Tax Compliance Certificate”) and
(y) two properly executed originals of IRS Form W-8BEN or W-8BEN-E; or
(4)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or has sold a participation), two properly executed
originals of IRS Form W-8IMY, accompanied by properly executed IRS Form W-8ECI,
IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-23 or Exhibit G-3,4, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Non-U.S. Lender is a partnership (and not a participating Lender), and
one or more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-42 on behalf of
such direct and indirect partner(s); and
(5)    any Non-U.S. Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable
Requirements of Law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Requirements of Law to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.
(iii)    If a payment made to a Lender under this Agreement or the other Loan
Documents would be subject to U.S. Federalfederal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower or
Administrative Agent, at the time or times prescribed by lawapplicable
Requirements of Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable Requirements of Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code)and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower or the Administrative Agent to comply with its obligations under
FATCA, to determine whether such Lender has or has not complied with such
Lender's obligations under FATCA and, as necessary, to determine the amount, if
any, to deduct and withhold from such payment. Solely for purposes of this
Section 2.14(e)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
(iv)    Each Lender agrees that if any documentation it previously delivered
pursuant to this Section 2.14(e) expires or becomes obsolete or inaccurate in
any respect, it shall update such documentation or promptly notify the Borrower
and the Administrative Agent in writing of its legal ineligibility to do so.
Notwithstanding any other provision of this Section




-65-



--------------------------------------------------------------------------------





2.14(e), a Lender shall not be required to deliver any documentation under this
Section 2.14(e) that such Lender is not legally eligible to deliver.
(v)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
2.14(e).
(f)    If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Loan Party or with respect to which the Loan
Party has paid additional amounts pursuant to this Section 2.14, it shall pay
over such refund to the Loan Party (but only to the extent of indemnity payments
made, or additional amounts paid, by the Loan Party under this Section 2.14 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including any Taxes) of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Loan Party agrees to repay the amount paid over to the Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.
(g)    For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 2.14, include any Issuing Bank.
SECTION 2.15    Pro Rata Treatment and Payments.
(a)    Each borrowing of Revolving Loans by the Borrower from the Revolving
Lenders and any reduction of the Revolving Commitments of the Revolving Lenders
shall be made pro rata according to the respective Revolving Commitments then
held by the Revolving Lenders. Each payment by the Borrower on account of any
commitment fee or any letter of credit fee shall be paid ratably to the
Revolving Lenders entitled thereto.
(b)    Each prepayment by the Borrower on account of principal of any Loans of
any Class shall be made pro rata according to the respective outstanding
principal amounts of Loans of such Class then held by the Lenders entitled to
such payment (subject in the case of Term B-1 Loans to Section 2.08(f)). All
repayments of principal of any Loans at stated maturity or upon acceleration
shall be allocated pro rata according to the respective outstanding principal
amounts of the matured or accelerated Loans then held by the relevant Lenders.
All payments of interest in respect of any Loans shall be allocated pro rata
according to the outstanding interest payable then owed to the relevant Lenders.
Notwithstanding the foregoing, (A) any amount payable to a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees or
otherwise but excluding any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 2.16 and Section 9.05) shall, in lieu of
being distributed to such Defaulting Lender, be retained by the Administrative
Agent in a segregated interest-bearing account and, subject to any applicable
Requirements of Law, be applied at such time or times as may be determined by
the Administrative Agent: (1) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent and the Issuing Bank hereunder
(including amounts owed under Section 2.09(b) or 9.04(c)), (2) second, to the
funding of any Loan or LC Disbursement required by this Agreement, as determined
by the Administrative Agent, (3) third, if so determined by the Administrative
Agent and Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (4) fourth, pro rata,
to the payment of any amounts owing to the Borrower or the Lenders as a result
of such Defaulting Lender’s breach of its obligations under this Agreement and
(5) fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction, and (B) if such payment is a prepayment of the principal
amount of Loans, such payment shall be applied solely to prepay the Loans of all
Non-Defaulting Lenders pro rata (based on the amounts owing to each) prior to
being applied to the prepayment of any Loan of any Defaulting Lender.
(c)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 p.m., New




-66-



--------------------------------------------------------------------------------





York City time (or as specified in the next sentence in the case of Loans in an
Alternative Currency), on the date when due. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal and interest on Loans in an Alternative Currency shall be made on the
dates specified herein for the pro rata account of the relevant Lenders to which
such payment is owed, in such Alternative Currency and in immediately available
funds not later than the Applicable Time specified by the Administrative Agent
to the Borrower by the same time at least one Business Day prior to the date
when due. All payments received by the Administrative Agent (i) after 2:00 p.m.,
New York City time, in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest and fees thereon. All such payments shall be made to the
Administrative Agent at its offices at 500 Stanton Christiana Road, Ops Building
2, 3rdNCC5, 1st Floor, Newark, Delaware except that payments pursuant to
Sections 2.12, 2.13, 2.14 and 9.04 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute such payments to the
relevant Lenders promptly upon receipt in like funds as received. If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day. In the case of
any extension of any payment of principal, interest thereon shall be payable at
the then applicable rateApplicable Rate during such extension.
(d)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (subject to the rights of the
Administrative Agent to hold and apply amounts to be paid to a Defaulting Lender
in accordance with Section 2.15(b)) (i) first, towards payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties. To the extent necessary, the Administrative Agent shall enter into
foreign currency exchange transactions on customary terms to effect any such
ratable payment and the payments made by the Administrative Agent following such
transactions shall be deemed to be payments made by or on behalf of the Borrower
hereunder.
(e)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements of a given Class resulting in
such Lender receiving payment of a greater proportion of the aggregate principal
amount of its Loans and participations in LC Disbursements of such Class and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
such Class of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements of such Class; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower or any other Loan Party pursuant to and in
accordance with the express terms of this Agreement and the other Loan Documents
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant.
SECTION 2.16    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. Each Lender may designate a
different lending office for funding or booking its Loans hereunder or assign
its rights and obligations hereunder to another of its offices, branches or




-67-



--------------------------------------------------------------------------------





affiliates; provided that the exercise of this option shall not affect the
obligations of the Borrower to repay the Loan in accordance with the terms of
this Agreement.
(b)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.05), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in unreimbursed LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
(c)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.02 requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) to replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans, and its Revolving Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent, provided that: (a) all amounts owing to such Non-Consenting Lender being
replaced (other than principal and interest) shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (b) the replacement
Lender (each such Lender, a “Replacement Lender”) shall purchase the foregoing
by paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. In connection with any such
assignment the Borrower, Administrative Agent, such Non-Consenting Lender and
the Replacement Lender shall otherwise comply with Section 9.05.
(d)    Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of Section 2.16(c) may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.
SECTION 2.17    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request that standby letters of credit denominated in Dollars or an
Alternative Currency be issued under this Agreement for its own account or the
account of any Restricted Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Commitment Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no later than two Business
Days prior to such date unless otherwise agreed by the Issuing Bank and the
Administrative Agent) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which




-68-



--------------------------------------------------------------------------------





shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount and currency
of such Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if, after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$40,000,000, (ii) the Dollar Amount of the total Outstanding Revolving Credits
shall not exceed the Total Revolving Commitments and (iii, (iii) the Dollar
Amount of the total Outstanding Revolving Credits denominated in an Alternative
Currency shall not exceed the Alternative Currency Revolving Sublimit, (iv) with
respect to such Issuing Bank, the sum of the aggregate face amount of Letters of
Credit issued by such Issuing Bank, when aggregated with the outstanding
Revolving Loans funded by such Issuing Bank, shall not exceed its Revolving
Commitment and (v) with respect to such Issuing Bank, the sum of the aggregate
face amount of Letters of Credit issued by such Issuing Bank, when aggregated
with the outstanding and unreimbursed LC Disbursements funded by such Issuing
Bank, shall not exceed its LC Commitment Amount (unless in the case of this
clause (iii) such Issuing Bank agrees to do so in its sole discretion); provided
that no Issuing Bank shall be obligated to issue any trade or commercial Letters
of Credit unless such Issuing Bank agrees to do so in its sole discretion. If
the Borrower so requests in any applicable letter of credit application, the
Issuing Bank may, in its sole discretion, agree to issue a Letter of Credit that
has automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the Issuing
Bank to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Issuing Bank,
the Borrower shall not be required to make a specific request to the Issuing
Bank for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Revolving Lenders shall be deemed to have authorized (but may not
require) the Issuing Bank to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit expiration date
referenced in clause (c) below; provided, however, that the Issuing Bank shall
not permit any such extension if (A) the Issuing Bank has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof, or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Revolving Lender
or the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the Issuing
Bank not to permit such extension. The Issuing Bank shall not be under any
obligation to issue any Letter of Credit if: (A) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Bank from issuing the Letter of Credit, or any Lawlaw
applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon the Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Issuing Bank in good
faith deems material to it; or (B) the issuance of the Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Termination Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Revolving Commitment Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Revolving Lender’s Revolving Commitment Percentage of
each LC Disbursement made by the Issuing Bank and not




-69-



--------------------------------------------------------------------------------





reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Such payment by the Revolving Lenders shall be made (i) if the
currency of the applicable LC Disbursement or reimbursement payment shall be
Dollars, then in the currency of such LC Disbursement and (ii) subject to clause
(l) of this Section, if the currency of the applicable LC Disbursement or
reimbursement payment shall be an Alternative Currency, in Dollars in an amount
equal to the Dollar Amount of such LC Disbursement or reimbursement payment,
calculated by the Administrative Agent using the Exchange Rate on the applicable
LC Participation Calculation Date. Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in the currency of such LC Disbursement an
amount equal to such LC Disbursement not later than 12:00 noon, New York City
time, on the date that such LC Disbursement is made, if the Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by the Borrower prior to
such time on such date, then not later than 12:00 noon, New York City time, on
the Business Day immediately following the day that the Borrower receives such
notice; provided that if such LC Disbursement is denominated in Dollars and is
not less than $1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing. If the
Borrower fails to make such payment when due, (A) if such payment relates to a
Letter of Credit denominated in an Alternative Currency, automatically and no
further action required, the obligations of the Borrower to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the Dollar Amount, calculated using the Exchange Rate on the
applicable LC Participation Calculation Date, of such LC Disbursement and (B) in
the case of each LC Disbursement, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Revolving Lender’s Revolving Commitment
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Revolving Commitment Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.04 with respect to Loans made by such Revolving Lender (and Section
2.04 shall apply, mutatis mutandis, to such payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Revolving
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of ABR Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Alternative Currency would subject
the Administrative Agent, the Issuing Bank or any Revolving Lender to any stamp
duty, ad valorem charge or similar Tax that would not be payable if such
reimbursement were made or required to be made in Dollars, such Revolving
Borrower shall pay the amount of any such Tax requested by the Administrative
Agent, the Issuing Bank or such Revolving Lender.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal




-70-



--------------------------------------------------------------------------------





or equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder; provided that, subject to the penultimate sentence of
this clause (f), reimbursement obligations of the Borrower with respect to a
Letter of Credit may be subject to avoidance by the Borrower to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower or any Restricted Subsidiary that are caused by
the Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. Neither the Administrative Agent, the Revolving Lenders nor the Issuing
Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptlywithin the
period stipulated by the terms and conditions of the Letter of Credit, following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. TheAfter such examination, the Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date set forth in paragraph (e) of this Section 2.17, the unpaid amount thereof
shall bear interest, for each day from and including the date such LC
Disbursement is required to be reimbursed to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum set forth in
Section 2.10(c)(ii). Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Revolving Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Revolving
Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.09(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such successor and any previous Issuing Bank, or such successor and
all previous Issuing Banks, as the context shall require. After the replacement
of an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.




-71-



--------------------------------------------------------------------------------





(j)    Additional Issuing Banks. From time to time, the Borrower may by notice
to the Administrative Agent designate any Revolving Lender (in addition to the
initial Issuing Bank) which agrees (in its sole discretion) to act in such
capacity and is reasonably satisfactory to the Administrative Agent as an
Issuing Bank. Each such additional Issuing Bank shall execute a counterpart of
this Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes.
(k)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders, an amount in Dollars equal to 102% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that (i) the amount payable in respect of any Letter of Credit or LC
Disbursement shall be payable in the currency of such Letter of Credit or LC
Disbursement, except that LC Disbursements in an Alternative Currency in respect
of which the Borrower’s reimbursement obligations have been converted in Dollars
as provided in paragraph (e) or (l) of this Section and interest accrued thereon
shall be payable in Dollars, and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII.Section 7.01. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement with respect to the Revolving
Facility. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement with respect to the Revolving Facility. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
(l)    Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Section 7.01, all amounts (i) that the Borrower
are at the time or become thereafter required to reimburse or otherwise pay to
the Administrative Agent in respect of LC Disbursements made under any Letter of
Credit denominated in an Alternative Currency, (ii) that the Revolving Lenders
are at the time or become thereafter required to pay to the Administrative Agent
(and the Administrative Agent is at the time or becomes thereafter required to
distribute to the Issuing Bank) pursuant to paragraph (e) of this Section in
respect of unreimbursed LC Disbursements made under any Letter of Credit
denominated in an Alternative Currency and (iii) of each Revolving Lender’s
participation in any Letter of Credit denominated in an Alternative Currency
under which an LC Disbursement has been made shall, automatically and with no
further action required, be converted into the Dollar Amount, calculated using
the Exchange Rate on such date (or in the case of any LC Disbursement made after
such date, on the date such LC Disbursement is made), of such amounts. On and
after such conversion, all amounts accruing and owed to the Administrative
Agent, the Issuing Bank or any Revolving Lender in respect of the obligations
described in this paragraph shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder.
(m)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the Issuing Bank and the Borrower when a Letter of Credit is issued,
the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the Issuing Bank shall not be responsible to the
Borrower for, and the Issuing Bank’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the Issuing Bank or the beneficiary is located,
the practice stated in the ISP, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers




-72-



--------------------------------------------------------------------------------





Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(n)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Letter of Credit or related document, the
terms hereof shall control.
SECTION 2.18    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Fees shall cease to accrue on the Available Revolving Commitment of such
Defaulting Lender pursuant to Section 2.09(a).
(b)    The Commitments, Loans and Outstanding Revolving Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or Required Revolving Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02 or Section 9.03); provided that this Section 2.18(b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification effecting (i) an increase or extension of such
Defaulting Lender’s Revolving Commitment or (ii) the reduction or excuse of
principal amount of, or interest or fees payable on, such Defaulting Lender’s
Loans or the postponement of the scheduled date of payment of such principal
amount, interest or fees to such Defaulting Lender.
(c)    If any Letters of Credit exist at the time such Lender becomes a
Defaulting Lender then:
(i)    Such Defaulting Lender’s LC Exposure shall be reallocated among the
Non-Defaulting Revolving Lenders in accordance with their respective Revolving
Commitment Percentages (but excluding the Revolving Commitments of all the
Defaulting Lenders from both the numerator and the denominator) but only to the
extent (x) the sum of all the Outstanding Revolving Credits owed to all
Non-Defaulting Lenders does not exceed the total of all Non-Defaulting Lenders’
Available Revolving Commitments, (y) the representations and warranties of each
Loan Party set forth in the Loan Documents to which it is a party are true and
correct at such time, except to the extent that any such representation and
warranty relates to an earlier date (in which case such representation and
warranty shall be true and correct as of such earlier date), and (z) no Default
shall have occurred and be continuing at such time;
(ii)    If the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within two Business Days following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Bank such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) for so long as any Letters of
Credit are outstanding;
(iii)    If the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.09(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized by the Borrower;
(iv)    If LC Exposures of the Non-Defaulting Lenders are reallocated pursuant
to clause (i) above, then the fees payable to the Revolving Lenders pursuant to
Section 2.09(a) and Section 2.09(b) shall be adjusted to reflect such
Non-Defaulting Lenders’ LC Exposure as reallocated; and
(v)    If any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to clauses (i) or (ii) above, then, without prejudice to
any rights or remedies of the Issuing Bank or any Revolving Lender hereunder,
all letter of credit fees payable under Section 2.09(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until such
LC Exposure is cash collateralized and/or reallocated.




-73-



--------------------------------------------------------------------------------





(d)    So long as such Defaulting Lender is a Defaulting Lender, the Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related LC Exposure will be 100% covered by the
Available Revolving Commitments of the Non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section
2.18(c)(ii), and the participating interests in any such newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 2.18(c)(i) (and such Defaulting Lender shall not
participate therein).
The rights and remedies against a Defaulting Lender under this Agreement are in
addition to other rights and remedies that Borrower may have against such
Defaulting Lender with respect to any funding default and that the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any funding default. In the event that the Administrative Agent, the
Borrower and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Total Revolving Exposure shall be readjusted to reflect the
inclusion of such Lender’s Available Revolving Commitment and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause such outstanding Revolving Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Revolving Lenders (including such Lender) in accordance with their applicable
percentages, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender and any applicable cash collateral shall be promptly
returned to the Borrower and any LC Exposure of such Lender reallocated pursuant
to the requirements above shall be reallocated back to such Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; provided that, except. Except to the extent otherwise expressly agreed
by the affected parties, and subject to Section 9.19, no changereallocation
hereunder from Defaulting Lender to Non-Defaulting Lender willshall constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lenderagainst a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
SECTION 2.19    Extensions of Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers made from time to time by the Borrower to all Lenders of any
Class of Term Loans and/or Revolving Commitments on a pro rata basis (based, in
the case of an offer to the Lenders under any Class of Term Loans, on the
aggregate outstanding Term Loans of such Class and, in the case of an offer to
the Lenders under any Revolving Facility, on the aggregate outstanding Revolving
Commitments under such Revolving Facility, as applicable), and on the same terms
to each such Lender (“Pro Rata Extension Offers”), the Borrower is hereby
permitted to consummate transactions with individual Lenders that agree to such
transactions from time to time to extend the maturity date of such Lender’s
Loans and/or Commitments of such Class and to otherwise modify the terms of such
Lender’s Loans and/or Commitments of such Class pursuant to the terms of the
relevant Pro Rata Extension Offer (including, without limitation, increasing the
interest rate or fees payable in respect of such Lender’s Loans and/or
Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans). For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such Class
are offered to be extended for the same amount of time and that the interest
rate changes and fees payable with respect to such extension are the same and
(ii) in the case of an offer to the Lenders under any Revolving Facility, that
all of the Revolving Commitments of such Facility are offered to be extended for
the same amount of time and that the interest rate changes and fees payable with
respect to such extension are the same. Any such extension (an “Extension”)
agreed to between the Borrower and any such Lender (an “Extending Lender”) will
be established under this Agreement by implementing a Term Loan for such Lender
if such Lender is extending an existing Term Loan (such extended Term Loan, an
“Extended Term Loan”) or an Extended Revolving Commitment for such Lender if
such Lender is extending an existing Revolving Commitment (such extended
Revolving Commitment, an “Extended Revolving Commitment,” and any Revolving Loan
made pursuant to such Extended Revolving Commitment, an “Extended Revolving
Loan”). Each Pro Rata Extension Offer shall specify the date on which the
Borrower proposes that the Extended Term Loan shall be made or the proposed
Extended Revolving Commitment shall become effective, which shall be a date not
earlier than five (5) Business Days after the date on which the Pro Rata
Extension Offer is




-74-



--------------------------------------------------------------------------------





delivered to the Administrative Agent (or such shorter period agreed to by the
Administrative Agent in its reasonable discretion).
(b)    The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an amendment to this Agreement (an “Extension Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Extended Term Loans and/or Extended Revolving
Commitments of such Extending Lender. Each Extension Amendment shall specify the
terms of the applicable Extended Term Loans and/or Extended Revolving
Commitments; provided, that (i) except as to interest rates, fees and any other
pricing terms, and amortization, final maturity date and participation in
prepayments and commitment reductions (which shall be determined by the Borrower
and set forth in the Pro Rata Extension Offer), the Extended Term Loans shall,
subject to clauses (ii) and (iii) of this proviso, have (x) the same terms as
the existing Class of Term Loans from which they are extended or (y) such other
terms as shall be reasonably satisfactory to the Administrative Agent, (ii) the
final maturity date of any Extended Term Loans shall be no earlier than the
Latest Maturity Date in effect on the date of incurrence, (iii) the Weighted
Average Life to Maturity of any Extended Term Loans shall be no shorter than the
remaining Weighted Average Life to Maturity of the Class of Term Loans to which
such offer relates, (iv) except as to interest rates, fees, any other pricing
terms and final maturity (which shall be determined by the Borrower and set
forth in the Pro Rata Extension Offer), any Extended Revolving Commitment shall
have (x) the same terms as the existing Class of Revolving Commitments from
which they are extended or (y) have such other terms as shall be reasonably
satisfactory to the Administrative Agent and, in respect of any other terms that
would affect the rights or duties of any Issuing Bank, such terms as shall be
reasonably satisfactory to such Issuing Bank, (v) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not a greater
than pro rata basis) than the Term Loans in any mandatory prepayment thereunder
and (vi) such Extended Term Loans shall not have at any time (x) any financial
maintenance covenants of a different type than the financial covenants set forth
in Section 6.10, or any financial maintenance covenants that are more
restrictive than the financial covenants set forth in Section 6.10 or (y)
negative covenants and/or default provisions that, taken as a whole, are
materially more restrictive than those applicable to the RevolvingTerm B-1
Facility as determined in good faith by the Borrower unless, in each case of
clauses (x) and (y) such terms (I) (if favorable to all then existing Lenders)
are in consultation with the Administrative Agent, incorporated into this
Agreement for the benefit of all then existing Lenders (without further
amendment requirements) for so long as any such Extended Term Loans are
outstanding or (II) become applicable only after the Revolving Facility shall
have matured or been terminated and any Loans existing on the date of the
initial incurrence of (or commitment in respect of) such Extended Term Loans
have been paid in full. Upon the effectiveness of any Extension Amendment, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Extended Term Loans and/or Extended
Revolving Commitments evidenced thereby as provided for in Section 9.02(c). Any
such deemed amendment may be memorialized in writing by the Administrative Agent
with the Borrower’s consent (not to be unreasonably withheld) and furnished to
the other parties hereto. If provided in any Extension Amendment with respect to
any Extended Revolving Commitments, and with the consent of each Issuing Bank,
participations in Letters of Credit shall be reallocated to lenders holding such
Extended Revolving Commitments in the manner specified in such Extension
Amendment, including upon effectiveness of such Extended Revolving Commitment or
upon or prior to the maturity date for any Class of Revolving Commitments.
(c)    Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Commitment will be automatically designated an
Extended Revolving Commitment. For purposes of this Agreement and the other Loan
Documents, (i) if such Extending Lender is extending a Term Loan, such Extending
Lender will be deemed to have a Term Loan having the terms of such Extended Term
Loan and (ii) if such Extending Lender is extending a Revolving Commitment, such
Extending Lender will be deemed to have a Revolving Commitment having the terms
of such Extended Revolving Commitment.
(d)    Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document (including without limitation this Section 2.19), (i)
the aggregate amount of Extended Term Loans and Extended Revolving Commitments
will not be included in the calculation of clause (a) of the definition of
Incremental Amount, (ii) no Extended Term Loan or Extended Revolving Commitment
is required to be in any minimum amount or any minimum increment, (iii) any
Extending Lender may extend all or any portion of its Term Loans and/or
Revolving Commitment pursuant to one or




-75-



--------------------------------------------------------------------------------





more Pro Rata Extension Offers (subject to applicable proration in the case of
over participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Commitment), (iv) there shall be no condition to any
Extension of any Loan or Commitment at any time or from time to time other than
notice to the Administrative Agent of such Extension and the terms of the
Extended Term Loan or Extended Revolving Commitment implemented thereby, (v) all
Extended Term Loans, Extended Revolving Commitments and all obligations in
respect thereof shall be Obligations of the relevant Loan Parties under this
Agreement and the other Loan Documents that rank equally and ratably in right of
security with all other Obligations of the Class being extended, (vi) no Issuing
Bank shall be obligated to issue Letters of Credit under such Extended Revolving
Commitments unless it shall have consented thereto and (vii) there shall be no
borrower (other than the Borrower) and no guarantors (other than the Subsidiary
Guarantors) in respect of any such Extended Term Loans or Extended Revolving
Commitments.
(e)    Each Extension shall be consummated pursuant to procedures set forth in
the associated Pro Rata Extension Offer; provided, that the Borrower shall
cooperate with the Administrative Agent prior to making any Pro Rata Extension
Offer to establish reasonable procedures with respect to mechanical provisions
relating to such Extension, including, without limitation, timing, rounding and
other adjustments.
SECTION 2.20    Refinancing Amendments.
(a)    Notwithstanding anything to the contrary in this Agreement, the Borrower
may by written notice to the Administrative Agent establish one or more
additional tranches of term loans under this Agreement (such loans, “Refinancing
Term Loans”) to refinance in whole or in part any Class of Term Loans. Each such
notice shall specify the date (each, a “Refinancing Effective Date”) on which
the Borrower proposes that the Refinancing Term Loans shall be made, which shall
be a date not earlier than five (5) Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter period agreed
to by the Administrative Agent in its sole discretion); provided, that:
(i)    before and after giving effect to the Borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.02 shall be satisfied;
(ii)    the final maturity date of the Refinancing Term Loans shall be no
earlier than the maturity date of the refinanced Term Loans;
(iii)    the Weighted Average Life to Maturity of such Refinancing Term Loans
shall be no shorter than the then-remaining Weighted Average Life to Maturity of
the refinanced Term Loans;
(iv)    the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;
(v)    all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (optional prepayment or mandatory prepayment or
redemption terms shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) taken as a whole shall (as determined by
the Borrower in good faith) be substantially similar to, or no more restrictive
to the Borrower and its Restricted Subsidiaries than, the terms, taken as a
whole, applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the Latest Maturity
Date or are otherwise reasonably acceptable to the Administrative Agent);
(vi)    there shall be no borrower (other than the Borrower) and no guarantors
(other than the Subsidiary Guarantors) in respect of such Refinancing Term
Loans;
(vii)    Refinancing Term Loans shall not be secured by any asset of the
Borrower and its subsidiaries other than the Collateral;
(viii)    Refinancing Term Loans may participate on a pro rata basis or on a
less than pro rata basis (but not on a greater than pro rata basis) in any
mandatory prepayments (other than as provided otherwise in the case of such
prepayments pursuant to Section 2.08(c)) hereunder, as specified in the
applicable Refinancing Amendment;




-76-



--------------------------------------------------------------------------------





(ix)    Refinancing Term Loans shall not at any time have (x) any financial
maintenance covenants of a different type than the financial covenants set forth
in Section 6.10, or any financial maintenance covenants that are more
restrictive than the financial covenants set forth in Section 6.10 or (y)
negative covenants and/or default provisions that, taken as a whole, are
materially more restrictive than those applicable to the Revolving Term B-1
Facility as determined in good faith by the Borrower unless, in each case of
clauses (x) and (y) such terms (I) (if favorable to all then existing Lenders)
are in consultation with the Administrative Agent, incorporated into this
Agreement for the benefit of all then existing Lenders (without further
amendment requirements) for so long as any such Refinancing Term Loans are
outstanding or (II) become applicable only after the Revolving Facility shall
have matured or been terminated and any Loans existing on the date of the
initial incurrence of (or commitment in respect of) such Refinancing Term Loans
have been paid in full; and
(x)    the Net Proceeds, if any, of such Refinancing Term Loans shall be applied
in accordance with Section 2.08(c).
(b)    The Borrower may approach any Lender or any other person that would be a
permitted assignee pursuant to Section 9.05 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Refinancing Amendment governing such Refinancing Term Loans, be designated as an
increase in any previously established Class of Term Loans made to the Borrower.
(c)    Notwithstanding anything to the contrary in this Agreement, the Borrower
may by written notice to the Administrative Agent establish one or more
additional Facilities (“Replacement Revolving Facilities”) providing for
revolving commitments (“Replacement Revolving Facility Commitments” and the
revolving loans thereunder, “Replacement Revolving Loans”), which replace in
whole or in part any Class of Revolving Commitments under this Agreement. Each
such notice shall specify the date (each, a “Replacement Revolving Facility
Effective Date”) on which the Borrower proposes that the Replacement Revolving
Facility Commitments shall become effective, which shall be a date not less than
five (5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided, that:
(i)    before and after giving effect to the establishment of such Replacement
Revolving Facility Commitments on the Replacement Revolving Facility Effective
Date, each of the conditions set forth in Section 4.02 shall be satisfied;
(ii)    after giving effect to the establishment of any Replacement Revolving
Facility Commitments and any concurrent reduction in the aggregate amount of any
other Revolving Commitments, the aggregate amount of Revolving Commitments shall
not exceed the aggregate amount of the Revolving Commitments outstanding
immediately prior to the applicable Replacement Revolving Facility Effective
Date plus amounts used to pay fees, premiums, costs and expenses (including
original issue discount) and accrued interest associated therewith;
(iii)    no Replacement Revolving Facility Commitments shall have a final
maturity date (or require commitment reductions or amortizations) prior to the
Revolving Termination Date for the Revolving Commitments being replaced;
(iv)    all other terms applicable to such Replacement Revolving Facility (other
than provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Facility Commitments and (y) the amount of any letter of credit
sublimit under such Replacement Revolving Facility, which shall be as agreed
between the Borrower, the Lenders providing such Replacement Revolving Facility
Commitments, the Administrative Agent and the replacement issuing bank, if any,
under such Replacement Revolving Facility Commitments) taken as a whole shall
(as determined by the Borrower in good faith) be substantially similar to, or no
more restrictive to the Borrower and its Restricted Subsidiaries than, those,
taken as a whole, applicable to the Revolving Commitments so replaced (except to
the extent such covenants and other terms apply solely to any period after the
Revolving Termination Date or are otherwise reasonably acceptable to the
Administrative Agent);




-77-



--------------------------------------------------------------------------------





(v)    there shall be no borrower (other than the Borrower) and no guarantors
(other than the Subsidiary Guarantors) in respect of such Replacement Revolving
Facility; and
(vi)    Replacement Revolving Facility Commitments and extensions of credit
thereunder shall not be secured by any asset of the Borrower and its
subsidiaries other than the Collateral.
In addition, the Borrower may establish Replacement Revolving Facility
Commitments to refinance and/or replace all or any portion of a Term Loan
hereunder (regardless of whether such Term Loan is repaid with the proceeds of
Replacement Revolving Loans or otherwise), so long as the aggregate amount of
such Replacement Revolving Facility Commitments does not exceed the aggregate
amount of Term Loans repaid at the time of establishment thereof plus amounts
used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith (it being understood that
such Replacement Revolving Facility Commitment may be provided by the Lenders
holding the Term Loans being repaid and/or by any other person that would be a
permitted assignee hereunder) so long as:
(i)before and after giving effect to the establishment of such Replacement
Revolving Facility Commitments on the Replacement Revolving Facility Effective
Date each of the conditions set forth in Section 4.02 shall be satisfied to the
extent required by the relevant agreement governing such Replacement Revolving
Facility Commitments,
(ii)the remaining life to termination of such Replacement Revolving Facility
Commitments shall be no shorter than the Weighted Average Life to Maturity then
applicable to the refinanced Term Loans,
(iii)    the final termination date of the Replacement Revolving Facility
Commitments shall be no earlier than the scheduled final maturity date of the
refinanced Term Loans,
(iv)    there shall be no borrower (other than the Borrower) and no guarantors
(other than the Subsidiary Guarantors) in respect of such Replacement Revolving
Facility; and
(v)    all other terms applicable to such Replacement Revolving Facility (other
than provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Facility Commitments and (y) the amount of any letter of credit
sublimit and swingline commitment under such Replacement Revolving Facility,
which shall be as agreed between the Borrower, the Lenders providing such
Replacement Revolving Facility Commitments, the Administrative Agent and the
replacement issuing bank, if any, under such Replacement Revolving Facility
Commitments) taken as a whole shall (as determined by the Borrower in good
faith) be substantially similar to, or no more restrictive to the Borrower and
its Restricted Subsidiaries than, those, taken as a whole, applicable to the
Term Loans being refinanced (except to the extent such covenants and other terms
apply solely to any period after the latest scheduled final maturity date of any
Loans then outstanding or are otherwise reasonably acceptable to the
Administrative Agent).
Solely to the extent that an Issuing Bank is not a replacement issuing bank, as
the case may be, under a Replacement Revolving Facility, it is understood and
agreed that such Issuing Bank shall not be required to issue any letters of
credit under such Replacement Revolving Facility and, to the extent it is
necessary for such Issuing Bank to withdraw as an Issuing Bank, as the case may
be, at the time of the establishment of such Replacement Revolving Facility,
such withdrawal shall be on terms and conditions reasonably satisfactory to such
Issuing Bank, as the case may be, in its sole discretion. The Borrower agrees to
reimburse each Issuing Bank, as the case may be, in full upon demand, for any
reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.
(d)    The Borrower may approach any Lender or any other person that would be a
permitted assignee of a Revolving Commitment pursuant to Section 9.05 to provide
all or a portion of the Replacement Revolving Facility Commitments; provided,
that any Lender offered or approached to provide all or a portion of the
Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Commitments for all purposes of this Agreement; provided, that any Replacement
Revolving Facility Commitments may, to the extent provided in the applicable
Refinancing Amendment, be designated as an increase in any previously
established Class of Revolving Commitments.




-78-



--------------------------------------------------------------------------------





(e)    The Borrower and each Lender providing the applicable Refinancing Term
Loans or Replacement Revolving Facility Commitments, as applicable, shall
execute and deliver to the Administrative Agent an amendment to this Agreement
(a “Refinancing Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Refinancing Term Loans and/or
Replacement Revolving Facility Commitments. For purposes of this Agreement and
the other Loan Documents, (A) if a Lender is providing a Refinancing Term Loan,
such Lender will be deemed to have a Term Loan having the terms of such
Refinancing Term Loan and (B) if a Lender is providing a Replacement Revolving
Facility Commitment, such Lender will be deemed to have a Revolving Commitment
having the terms of such Replacement Revolving Facility Commitment.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.20), (i) the
aggregate amount of Refinancing Term Loans and Replacement Revolving Facility
Commitments will not be included in the calculation of clause (a) of the
definition of Incremental Amount, (ii) no Refinancing Term Loan or Replacement
Revolving Facility Commitment is required to be in any minimum amount or any
minimum increment, (iii) there shall be no condition to any incurrence of any
Refinancing Term Loan or Replacement Revolving Facility Commitment at any time
or from time to time other than those set forth in clause (a) or (c) above, as
applicable and (iv) all Refinancing Term Loans, Replacement Revolving Facility
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that rank equally and ratably in
right of security with the Term Loans and other Obligations.
(f)    Each party hereto hereby agrees that, upon the Refinancing Effective Date
of any Refinancing Term Loans or Replacement Revolving Facility Commitments,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Refinancing Term Loans or Replacement
Revolving Facility Commitments evidenced thereby as provided for in Section
9.02. Any amendment to this Agreement or any other Loan Document that is
necessary to effect the provisions of this Section 2.20 (including, without
limitation, to provide for the establishment of Incremental Term Loans) and any
such collateral and other documentation shall be deemed “Loan Documents”
hereunder and may be memorialized in writing between the Administrative Agent
and the Borrower and furnished to the other parties hereto.
(g)    No term loan established and outstanding under this Agreement pursuant to
(i) any of Sections 2.02, 2.19 or 2.20 or (ii) an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders shall at
any time have (x) any financial maintenance covenants of a different type than
the financial covenants set forth in Section 6.10, or any financial maintenance
covenants that are more restrictive than the financial covenants set forth in
Section 6.10 or (y) have negative covenants and/or default provisions that,
taken as a whole, are materially more restrictive than those applicable to the
RevolvingTerm B-1 Facility as determined in good faith by the Borrower unless,
in each case of clauses (x) and (y) such terms (I) (if favorable to all then
existing Lenders) are in consultation with the Administrative Agent,
incorporated into this Agreement for the benefit of all then existing Lenders
(without further amendment requirements) for so long as any such term loans are
outstanding or (II) become applicable only after the Revolving Facility shall
have matured or been terminated and any Loans existing on the date of the
initial incurrence of (or commitment in respect of) such term loan have been
paid in full. This Section 2.20(g) shall not be waived, amended, amended and
restated or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Revolving Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Revolving
Lenders.
SECTION 2.21    Loan Repurchases.
(a)    Subject to the terms and conditions set forth or referred to below, the
Borrower may from time to time, at its discretion, conduct modified Dutch
auctions in order to purchase its Term Loans of one or more Classes (as
determined by the Borrower) (each, a “Purchase Offer”), each such Purchase Offer
to be managed exclusively by the Administrative Agent (or such other financial
institution chosen by the Borrower and reasonably acceptable to the
Administrative Agent) (in such capacity, the “Auction Manager”), so long as the
following conditions are satisfied:
(i)    each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.21 and the Auction Procedures;




-79-



--------------------------------------------------------------------------------





(ii)    no Default or Event of Default shall have occurred and be continuing on
the date of the delivery of each notice of an auction and at the time of (and
immediately after giving effect to) the purchase of any Term Loans in connection
with any Purchase Offer;
(iii)    the principal amount (calculated on the face amount thereof) of each
and all Classes of Term Loans that the Borrower offers to purchase in any such
Purchase Offer shall be no less than $25,000,000 (unless another amount is
agreed to by the Administrative Agent) (across all such Classes);
(iv)    the aggregate principal amount (calculated on the face amount thereof)
of all Term Loans of the applicable Class or Classes so purchased by the
Borrower shall automatically be cancelled and retired by the Borrower on the
settlement date of the relevant purchase (and may not be resold) (without any
increase to Consolidated EBITDA as a result of any gains associated with
cancellation of debt), and in no event shall the Borrower be entitled to any
vote hereunder in connection with such Term Loans;
(v)    no more than one Purchase Offer with respect to any Class may be ongoing
at any one time;
(vi)    the Borrower represents and warrants that no Loan Party shall have any
material non-public information with respect to the Loan Parties or their
subsidiaries, or with respect to the Loans or the securities of any such person,
that (A) has not been previously disclosed in writing to the Administrative
Agent and the Lenders (other than because such Lender does not wish to receive
such material non-public information) prior to such time and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to participate in the Purchase Offer;
(vii)    at the time of each purchase of Term Loans through a Purchase Offer,
the Borrower shall have delivered to the Auction Manager an officer’s
certificate of an officer certifying as to compliance with the preceding clause
(vi);
(viii)    any Purchase Offer with respect to any Class shall be offered to all
Term Lenders holding Term Loans of such Class on a pro rata basis;
(ix)    no purchase of any Term Loans shall be made from the proceeds of any
Revolving Facility Loan; and
(x)    the Borrower is in pro forma compliance with the financial covenants set
forth in Section 6.10.6.10 (whether or not the Testing Condition is satisfied).
(b)    The Borrower must terminate any Purchase Offer if it fails to satisfy one
or more of the conditions set forth above which are required to be met at the
time which otherwise would have been the time of purchase of Term Loans pursuant
to such Purchase Offer. If the Borrower commences any Purchase Offer (and all
relevant requirements set forth above which are required to be satisfied at the
time of the commencement of such Purchase Offer have in fact been satisfied),
and if at such time of commencement the Borrower reasonably believes that all
required conditions set forth above which are required to be satisfied at the
time of the consummation of such Purchase Offer shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of such
Purchase Offer as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of consummation of such Purchase Offer, and
any such failure shall not result in any Default or Event of Default hereunder.
With respect to all purchases of Term Loans of any Class or Classes made by the
Borrower pursuant to this Section 2.21, (x) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans of the applicable Class or Classes up to the settlement
date of such purchase and (y) such purchases (and the payments made by the
Borrower and the cancellation of the purchased Loans, in each case in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 2.08 hereof.
(c)    The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.21; provided, that notwithstanding anything to the
contrary contained herein, no Lender shall have an obligation to participate in
any such Purchase Offer. For the avoidance of doubt, it is understood and agreed
that the provisions of Sections 2.13, 2.15 and 9.05 will not apply to the
purchases of Term




-80-



--------------------------------------------------------------------------------





Loans pursuant to Purchase Offers made pursuant to and in accordance with the
provisions of this Section 2.21. The Auction Manager acting in its capacity as
such hereunder shall be entitled to the benefits of the provisions of Article
VIII and Section 9.04 to the same extent as if each reference therein to the
“Agents” were a reference to the Auction Manager, and the Administrative Agent
shall cooperate with the Auction Manager as reasonably requested by the Auction
Manager in order to enable it to perform its responsibilities and duties in
connection with each Purchase Offer.
ARTICLE III

Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01    Organization; Powers.Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and, if applicable, in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except, in each case, where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.02    Authorization; Enforceability. The Transactions (excluding use
of proceeds) are within the corporate or other organizational powers of the Loan
Parties and have been duly authorized by all necessary corporate or other
organizational action. This Agreement has been and each other Loan Document will
be duly executed and delivered by each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document when executed and delivered will
constitute a legal, valid and binding obligation of each Loan Party party
thereto, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights or remedies generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions
(excluding use of proceeds) (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect
or those which the failure to obtain would not be reasonably expected to result
in a Material Adverse Effect and (ii) the filings referred to in Section 3.12,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any other Loan Party or any
order of any Governmental Authority except where any such violation would not
reasonably expected to result in a Material Adverse Effect, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower or any other Loan Party or its assets except as would
not reasonably expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Material Subsidiaries (other than any Permitted Lien).
SECTION 3.04    Financial Position. The Borrower has heretofore furnished to the
Lenders its (a) consolidated balance sheet and consolidated and combined
statements of income, stockholdersoperations, shareholders’ equity and cash
flows as of and for (a) the fiscal years ended December 31, 20142017 and
20132016 reported on by Ernst & Young LLP, independent public accountants and
(b) consolidated balance sheet, statements of operations, shareholders’ equity
and cash flows for the six months ended June 30, 2015.2017. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (b) above.
SECTION 3.05    Properties.
(a)    Each of the Borrower and its Material Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title and Permitted Liens that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes or as, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.




-81-



--------------------------------------------------------------------------------





(b)    Each of the Borrower and its Material Subsidiaries owns, or is
validityvalidly licensed to use, all Intellectual Property used or held for use
by such entities or necessary to operate their respective businessbusinesses as
currently conducted and contemplated to be conducted, and the operation of their
respective businesses by the Borrower and its Material Subsidiaries does not
infringe upon or otherwise violate the rights of any other Person, except for
any such Intellectual Property or infringements or violations that, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.
SECTION 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Borrower or any of its Restricted
Subsidiaries (i) that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) on the Closing Date, that involve this Agreement or the
Transactions (excluding use of proceeds).
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Restricted Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis reasonably
likely to result in Environmental Liability.
SECTION 3.07    Compliance with Laws and Agreements. Each of the Borrower and
its Material Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
SECTION 3.08    Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.
SECTION 3.09    Taxes. Each of the Borrower and its Material Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Material Subsidiary,
as applicable, has set aside on its books adequate reserves in accordance with
GAAP or (b) to the extent that the failure to do so would not reasonably be
expected to, individually or in the aggregate, result in a Material Adverse
Effect.
SECTION 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87Codification Topic 715) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan by an amount
which, if it were to become due, would cause a Material Adverse Effect.
SECTION 3.11    Disclosure. ToAs of the Amendment No. 5 Effective Date, to the
best of the Borrower’s knowledge, neither the Lender Presentations, the CIM,
Presentation nor any of the other reports, financial statements, certificates or
other written information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken as a whole, contained any material misstatement
of fact or omitted to state any material fact




-82-



--------------------------------------------------------------------------------





necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading as of the date furnished; provided
that with respect to projected financial information and other forward-looking
information and information of a general economic nature, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
SECTION 3.12    Pledge Agreement. The Pledge Agreement will (to the extent
required thereby) create in favor of the Collateral Agent, for the benefit of
the Lenders, a security interest in the Collateral described therein (subject to
any limitations specified therein). In the case of the certificated pledged
stock constituting securities described in Section 5.09(a) as of the Closing
Date, when stock certificates representing such pledged stock are delivered to
the Collateral Agent (together with a properly completed and signed stock power
or endorsement), and in the case of the other Collateral described in the Pledge
Agreement as of the Closing Date, when financing statements specified on
Schedule 3.12 in appropriate form are filed in the offices specified on Schedule
3.12, the Collateral Agent shall have a perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral
(subject to any limitations specified therein) to the extent perfection of such
security interest can be perfected by control of securities or the filing of a
financing statement, as security for the Obligations, in each case prior and
superior in right to any other Person (except Permitted Liens).
SECTION 3.13    No Change. Since December 31, 2014, there has been no event that
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
SECTION 3.14    Guarantors. Set forth on Schedule 3.14 is a list of all
Subsidiary Guarantors on the Term B-1 Effective Date, together with the
jurisdiction of organization, and ownership and ownership percentages of Equity
Interests held by each such Subsidiary Guarantor in each direct subsidiary of
such Subsidiary Guarantor as of the Term B-1 Effective Date.
SECTION 3.15    Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date, including the making of each Loan to be made on
the Closing Date and the application of the proceeds of such Loans, and after
giving effect to the rights of subrogation and contribution under the Guarantee
Agreement, (a) the fair value of the assets of the Borrower and its subsidiaries
on a consolidated basis will exceed their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the assets of
the Borrower and its subsidiaries on a consolidated basis will be greater than
the amount that will be required to pay the probable liability on their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) the Borrower and its
subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Borrower and its
subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which they are engaged, as such business
is now conducted and is proposed to be conducted following the Closing Date.
SECTION 3.16    No Default. No Default or Event of Default has occurred and is
continuing.
SECTION 3.17    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions, and the Borrower
and its subsidiaries and to their knowledge their respective officers, directors
and employees are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower or any subsidiary
or (b) to the knowledge of the Borrower, any director, officer or employee of
the Borrower or any subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person.
No proceeds of the Loans and no Letter of Credit shall be used by the Borrower
in violation of any Anti-Corruption Law or applicable Sanctions. No
representation is made under this Section 3.17 with respect to any of the
end-user individuals of the internet services provided by the Borrower or any of
its subsidiaries.
ARTICLE IV

Conditions




-83-



--------------------------------------------------------------------------------





SECTION 4.01    Closing Date. The obligations of the Lenders to make the initial
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received (including
by telecopy or email transmission) from each Loan Party party to the relevant
Loan Document, a counterpart of such Loan Document signed on behalf of such Loan
Party.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders as of the Closing Date
and dated the Closing Date) of (i) Wachtell, Lipton, Rosen & Katz, counsel for
the Borrower and certain of the Loan Parties and (ii) local counsel in each
jurisdiction in which a Loan Party is organized and the laws of which are not
covered by the opinion referred to in clause (i) above, in each case in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions (excluding use of proceeds) and any other
legal matters relating to the Loan Parties, this Agreement or the Transactions
(excluding use of proceeds), including a certificate of each Loan Party
substantially in the form of Exhibit E, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the Chief Executive Officer, a Vice President, a
Financial Officer of the Borrower or any other executive officer of the Borrower
who has specific knowledge of the Borrower’s financial matters and is
satisfactory to the Administrative Agent, confirming that (a) the
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct as of the Closing Date and (b) as of the Closing
Date, no Default has occurred and is continuing.
(e)    There shall have been delivered to the Administrative Agent an executed
Perfection Certificate.
(f)    The Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit I, dated the Closing Date and signed by the
chief financial officer of the Borrower.
(g)    The Administrative Agent, the Lead Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including fees of legal counsel to the Administrative
Agent, the Lead Arrangers and the Lenders) required to be reimbursed or paid by
the Borrower hereunder.
(h)    Since December 31, 2014, there shall have been no event that has had or
would reasonably be expected to have a Material Adverse Effect.
(i)    The Administrative Agent shall have received the results of a recent Lien
search with respect to each Loan Party, and such search shall reveal no Liens on
any of the assets of the Loan Parties except for Liens permitted by Section 6.02
or discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.
(j)    Other than the items set forth on Schedule 5.10, the Collateral Agent
shall have received the certificates representing the certificated Equity
Interests pledged pursuant to the Pledge Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof.
(k)    Each Uniform Commercial Code financing statement or other filing required
by the Pledge Agreement shall be in proper form for filing.
(l)    Each Loan Party shall have provided the documentation and other
information requested by the Lenders that is required by regulatory authorities
under applicable “know your customer” and anti-money-




-84-



--------------------------------------------------------------------------------





laundering rules and regulations, including without limitation, the Act, in each
case as requested at least three Business Days prior to the Closing Date.
(m)    The Administrative Agent shall have received an executed promissory note
payable to the order of each Lender that requested such promissory note at least
one Business Day prior to the Closing Date (or, if requested by such Lender, to
such Lender and its registered assigns) and in a form approved by the
Administrative Agent.
(n)    The Borrower shall have paid as of the Closing Date immediately after
giving effect thereto to the Administrative Agent for the account of each of the
Revolving Lenders, an upfront fee as separately agreed.
(o)    The Administrative Agent shall have received copies of the UCC-3s set
forth on Schedule 4.01.
(p)    The entry into and effectiveness of the IAC Credit Agreement shall have
occurred substantially concurrently with the effectiveness of this Agreement.
The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. It is understood
that the Closing Date has occurred.
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than a continuation or conversion of an
existing Borrowing) and the obligation of the Issuing Bank to issue any Letter
of Credit is subject to the satisfaction of the following conditions:
(a)    The representations and warranties of each Loan Party set forth in this
Agreement shall be true and correct in all material respects (except to the
extent that any such representation and warranty is qualified by materiality or
Material Adverse Effect, in which case such representation and warranty shall be
true and correct in all respects) on and as of the date of such Borrowing,
except to the extent that any such representation and warranty relates to an
earlier date (in which case such representation and warranty shall have been
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of such earlier date); provided that in the case of any
Incremental Term Facility used to finance an acquisition permitted hereunder, to
the extent the Lenders participating in such Incremental Term Facility agree,
this Section 4.02(a) shall require only customary “specified representations”
and “acquisition agreement representations” (i.e., those representations of the
seller or the target (as applicable) in the applicable acquisition agreement
that are material to the interests of the Lenders and only to the extent that
the Borrower or its applicable subsidiary has the right to terminate its
obligations under the applicable acquisition agreement as a result of the
failure of such representations to be accurate) be true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects).
(b)    At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.
(c)    The Administrative Agent or Issuing Bank shall have received a borrowing
notice in accordance with Section 2.03 or a Letter of Credit request in
accordance with Section 2.17(b), as applicable.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower or other applicable Loan Party on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.
ARTICLE V

Affirmative Covenants




-85-



--------------------------------------------------------------------------------





Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit have expired or been cash
collateralized, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit except as to the effectiveness of internal control over financial
reporting with respect to any subsidiary acquired during such fiscal year in
accordance with Regulation S-X under the Exchange Act, as interpreted by the
implementation guidance of the U.S. Securities Exchange Commission) to the
effect that such consolidated financial statements present fairly in all
material respects the financial position and results of operations of the
Borrower and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP consistently applied (except as approved by such accountants and
disclosed therein), and a schedule eliminating Unrestricted Subsidiaries and
reconciling to the financial statements in reasonable detail, as determined by
the Borrower if requested by the Administrative Agent (on its own behalf or at
the request of any Lender);
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statement of operations as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year and the statements of stockholders’
equity and cash flows for the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial position and results of
operations of the Borrower and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied (except as approved by such
officer and disclosed therein), subject to normal year-end audit adjustments and
the absence of footnotes, and a schedule eliminating Unrestricted Subsidiaries
and reconciling to the financial statements in reasonable detail as determined
by the Borrower if requested by the Administrative Agent (on its own behalf or
at the request of any Lender);
(c)    within 90 days after the end of each fiscal year of the Borrower,
forecasts of the cash and cash equivalents and long-term debt line items on the
consolidated balance sheets and forecasts of the statements of operations and
cash flows, in each case of the Borrower and the Restricted Subsidiaries on a
quarterly basis for the then current fiscal year, in each case prepared by
management of Borrower and substantially in the form as the forecasts delivered
by the Borrower to the Lead Arrangers prior to the Closing Date;
(d)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.10,6.10 (whether or not the Testing
Condition is satisfied), (iii) stating whether any change in GAAP or in the
application thereof that materially affects such financial statements has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate, (iv) setting
forth a description of any change in the jurisdiction of organization of the
Borrower or any Material Domestic Subsidiary since the date of the most recent
certificate delivered pursuant to this paragraph (d) (or, in the case of the
first such certificate so delivered, since the Closing Date) and (v) setting
forth a calculation in reasonable detail indicating which Domestic Subsidiaries
are Material Domestic Subsidiaries;
(e)    concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the




-86-



--------------------------------------------------------------------------------





course of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines and may be limited to accounting matters and disclaim responsibility
for legal interpretations);
(f)    at any time the Borrower or any ERISA Affiliate participates in any
Multiemployer Plan, promptly following receipt thereof, copies of any documents
described in Section 101(k) or 101(l) of ERISA that the Borrower or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided that if
the Borrower and/or any ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan
then, upon reasonable request of the Administrative Agent, the Borrower and/or
its ERISA Affiliates shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent (on behalf of each requesting
Lender) promptly after receipt thereof; and
(g)    promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial position of
the Borrower or any Restricted Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent (on its own behalf or at the request of
any Lender) may reasonably request.
Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to the consolidated financial
information of the Borrower by furnishing the consolidated financial information
of any parent of the Borrower that, directly or indirectly, holds all of the
Equity Interests of the Borrower that would be required by clauses (a) and (b)
of this Section 5.01 with all references to the “Borrower” therein being deemed
to refer to such parent and all references to “Financial Officer” therein being
deemed to refer to a comparable officer of such parent; provided that such
financial statements are accompanied by a schedule (the “Reconciliation”)
eliminating (A) such parent of the Borrower and any of such parent’s
subsidiaries other than the Borrower and its subsidiaries and (B) Unrestricted
Subsidiaries and reconciling to the financial statements in reasonable detail as
determined by the Borrower if requested by the Administrative Agent (on its own
behalf or at the request of any Lender).
Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information (including, in the case of
certifications required pursuant to clause (b) above, the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on IntraLinks or a similar site to which the Lenders have been granted access or
shall be available on the website of the SEC at http://www.sec.gov; provided
that the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e. soft copies)
of such documents. Information required to be delivered pursuant to this Section
5.01 may also be delivered by electronic communications pursuant to procedures
approved by the Administrative Agent. In the event any financial statements
delivered under clause (a) or (b) above shall be restated, the Borrower shall
deliver, promptly after such restated financial statements become available,
revised completed certificates with respect to the periods covered thereby that
give effect to such restatement, signed by a Financial Officer.
The Borrower acknowledges and agrees that all financial statements furnished
pursuant to paragraphs (a) and (b) above (but not any Reconciliation unless it
is marked “PUBLIC” by the Borrower) are hereby deemed to be Borrower Materials
suitable for distribution, and to be made available, to Public Lenders as
contemplated by Section 9.18 and may be treated by the Administrative Agent and
the Lenders as if the same had been marked “PUBLIC” in accordance with such
paragraph (unless the Borrower otherwise notifies the Administrative Agent in
writing on or prior to delivery thereof).
SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent for delivery to each Lender prompt written notice of the
following:
(a)    the occurrence of any Default;




-87-



--------------------------------------------------------------------------------





(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Borrower or any Restricted
Subsidiary thereof as to which there is a reasonable likelihood of an adverse
determination that would reasonably be expected to result in a Material Adverse
Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower or its Restricted Subsidiaries in an amount which
would constitute a Material Adverse Effect; and
(d)    any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except in each case (i) where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect or
(ii) as such action is not prohibited under SectionsSection 6.03, 6.04 or 6.05.
SECTION 5.04    Payment of Obligations. The Borrower will, and will cause each
of its Restricted Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest would not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect.
SECTION 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Restricted Subsidiaries to (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, (b) maintain, with financially sound
and reputable insurance companies or in accordance with acceptable self
-insurance practices, insurance in such amounts and against such risks as are
customarily maintained by companies of similar size engaged in the same or
similar businesses operating in the same or similar locations, and (c) and use
commercially reasonable efforts to maintain, prosecute and enforce its material
Intellectual Property, in each case except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.
SECTION 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which full, true and correct entries in all material respects are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants all at such reasonable
times and as often as reasonably requested, provided that such visits,
inspections, examinations and discussions shall, so long as no Default or Event
of Default has occurred and is continuing, take place no more often than one
time per fiscal year on a date to be determined by, and shall be coordinated by,
the Borrower and the Administrative Agent.
SECTION 5.07    Compliance with Laws. The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.




-88-



--------------------------------------------------------------------------------





SECTION 5.08    Use of Proceeds. TheOn and after the Amendment No. 5 Effective
Date, the proceeds of the Loans will be used only to finance the working capital
needs and for general corporate purposes of the Borrower and its Restricted
Subsidiariessubsidiaries, including to fund dividends and other distributions to
IAC.
SECTION 5.09    Subsidiary Guarantors and Collateral.
(a)    On the Closing Date (or such longer period as the Collateral Agent may
agree in its sole discretion) each Restricted Subsidiary (other than an Excluded
Subsidiary) will (A) become a party to the Guarantee Agreement and (B) become a
party to the Pledge Agreement and pledge all of the Equity Interests of any
Restricted Subsidiary (other than Excluded Equity Interests) directly owned by
such Restricted Subsidiary and any other shares, stock certificates, options,
interests or rights of any nature whatsoever in respect of the Equity Interests
of any Restricted Subsidiary (other than Excluded Equity Interests) that may be
issued or granted to, or held by, such Restricted Subsidiary while this
Agreement is in effect; provided that such Restricted Subsidiary shall not be
required to take any action (including entry into any foreign pledge agreement
or similar document) other than those actions expressly set forth in this clause
(B) and deliver to the Collateral Agent any and all certificates representing
such Equity Interests (to the extent certificated), accompanied by undated stock
powers or other appropriate instruments of transfer executed in blank.
(b)    With respect to any Person that becomes a Restricted Subsidiary (other
than an Excluded Subsidiary) after the Closing Date, or any Excluded Subsidiary
that ceases to constitute an Excluded Subsidiary after the Closing Date, the
Borrower will, within 3060 days thereafter (or such longer period as the
Collateral Agent may agree in its sole discretion) (i) cause such Restricted
Subsidiary to (A) become a party to the Guarantee Agreement, (B) become a party
to the Pledge Agreement or such other Collateral Document as may be reasonably
requested by the Collateral Agent, (C) pledge all of the Equity Interests of any
Restricted Subsidiary (other than Excluded Equity Interests) directly owned by
such Restricted Subsidiary and any other shares, stock certificates, options,
interests or rights of any nature whatsoever in respect of the Equity Interests
of any Restricted Subsidiary (other than Excluded Equity Interests) that may be
issued or granted to, or held by, such Restricted Subsidiary while this
Agreement is in effect, (D) deliver to the Collateral Agent any and all
certificates representing such Equity Interests (to the extent certificated),
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and (E) deliver to the Administrative Agent a certificate of
such Restricted Subsidiary substantially in the form of Exhibit E, with
appropriate insertions and attachments, and (ii) if requested by the
Administrative Agent, deliver to the Administrative Agent one or more legal
opinions relating to the matters described above, which shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
SECTION 5.10    Post-Closing Delivery of Certificated Equity Interests. Within
30 days of the Closing Date (or such later date as the Administrative Agent may
reasonably agree), to the extent not previously delivered, the Borrower agrees
that it will deliver to the Collateral Agent the certificates representing the
certificated Equity Interests pledged pursuant to the Pledge Agreement listed on
Schedule 5.10, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof.
SECTION 5.11    Further Assurances. Promptly upon the reasonable request by the
Administrative Agent, or any Lender through the Administrative Agent, the
Borrower shall, shall cause the Subsidiary Guarantors to (a) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Loan Document, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s Equity Interests to the
Liens granted by the Pledge Agreement to the extent required thereunder and
(iii) perfect and maintain the validity, effectiveness and priority of the
Pledge Agreement and any of the Liens created thereunder.
SECTION 5.12    Ratings. The Borrower shall use commercially reasonable efforts
to obtain and to maintain public ratings from Moody’s and Standard & Poor’s for
the Term B-1 Loans; provided, however, that the Borrower shall not be required
to obtain or maintain any specific rating.




-89-



--------------------------------------------------------------------------------





ARTICLE VI

Negative Covenants
Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or have been cash collateralized, the
Borrower covenants and agrees with the Lenders that:
SECTION 6.01    Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness incurred under the Loan Documents;
(b)    Indebtedness in respect of the Senior Notes and Permitted Ratio Debt and
any Refinancing Indebtedness thereof;
(c)    (i) Indebtedness of the Borrower or any other subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets (provided that such
Indebtedness is incurred or assumed prior to or within 90 days after such
acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets) in an aggregate amount
under this clause (c) not to exceed the greater of $50,000,000 and 2.0% of Total
Assets as of the time of incurrence; provided that (x) no Default shall have
occurred and be continuing and (y) the Borrower shall be in pro forma compliance
with Section 6.10 (whether or not the Testing Condition is satisfied) and (ii)
any Refinancing Indebtedness thereof;
(d)    (i) Indebtedness of Foreign Subsidiaries in an aggregate principal amount
at any time outstanding under this clause (d) not to exceed the multiple of (x)
$50,000,00085,000,000 and (y) the sum of 100% plus the percentage (which shall
not be less than 0%) by which Consolidated EBITDA of the Borrower for the most
recently ended Test Period exceeds Consolidated EBITDA of the Borrower for the
most recent Test Period on the Closing Date$348,933,000 and (ii) any Refinancing
Indebtedness thereof;
(e)    (i) Indebtedness of any Non-Loan Party in an aggregate principal amount
at any time outstanding not to exceed $25,000,000not to exceed the greater of
$25,000,000 and 1.0% of Total Assets as of the time of incurrence and (ii) any
Refinancing Indebtedness thereof;
(f)    Guarantees of any Indebtedness permitted pursuant to this Section 6.01
and any Refinancing Indebtedness thereof, so long as in the case of clause (b),
the Loans are guaranteed by such Restricted Subsidiary to at least the same
extent and, in the case of any Guarantees of Permitted Unsecured Ratio Debt or
the Senior Notes, such Guarantees are by their terms subordinated in right of
payment to the Obligations;
(g)    IAC/Match Intercompany Debt;
(h)    (x) Indebtedness of the Borrower owed to any Restricted Subsidiary or of
a Restricted Subsidiary owed to any other Restricted Subsidiary or the Borrower
and (y) guaranteesGuarantees by any Restricted Subsidiary or the Borrower of any
Indebtedness of the Borrower or any other Restricted Subsidiary; provided,
however, that upon any such Indebtedness being owed to any Person other than the
Borrower or a Restricted Subsidiary or any such guarantee being of Indebtedness
of any Person other than the Borrower or a Restricted Subsidiary, as applicable,
the Borrower or such Restricted Subsidiary, as applicable, shall be deemed to
have incurred Indebtedness not permitted by this clause (h);
(i)    Indebtedness outstanding on the Closing Date and set forth on Schedule
6.01 and any Refinancing Indebtedness thereof;




-90-



--------------------------------------------------------------------------------





(j)    (i) Indebtedness of any Person whichthat becomes a Restricted Subsidiary
after the Closing Date or is merged with or into or consolidated or amalgamated
with the Borrower or any Restricted Subsidiary after the Closing Date and
Indebtedness expressly assumed in connection with the acquisition of an asset or
assets from any other Person; provided that (A) such Indebtedness existed at the
time such Person became a Restricted Subsidiary or of such merger,
consolidation, amalgamation or acquisition and was not created in anticipation
thereof and (B) immediately after such Person becomes a Restricted Subsidiary or
such merger, consolidation, amalgamation or acquisition, (x) no Default shall
have occurred and be continuing, and (y) the Borrower shall be in pro forma
compliance with Section 6.10 (whether or not the Testing Condition is satisfied)
and (ii) any Refinancing Indebtedness of such Indebtedness described in clause
(i);
(k)    Indebtedness constituting Investments not prohibited under Section 6.11
(other than Section 6.11(g));
(l)    Indebtedness in respect of bid, performance, surety bonds or completion
bonds issued for the account of the Borrower or any Restricted Subsidiary in the
ordinary course of business, including guarantees or obligations of the Borrower
or any Restricted Subsidiary with respect to letters of credit supporting such
bid, performance, surety or completion obligations;
(m)    Indebtedness owed to any officers or employees of the Borrower or any
Restricted Subsidiary; provided that the aggregate principal amount of all such
Indebtedness shall not exceed $5,000,00015,000,000 at any time outstanding;
(n)    Indebtedness arising or incurred as a result of or from the adjudication
or settlement of any litigation or from any arbitration or mediation award or
settlement, in any case involving the Borrower or any Restricted Subsidiary,
provided that the judgment, award(s) and/or settlements to which such
Indebtedness relates would not constitute an Event of Default under Section
7.01(j);
(o)    indemnification, adjustment of purchase price, deferred purchase price,
contingent consideration or other compensation or similar obligations, in each
case, incurred or assumed in connection with the acquisition or disposition of
any business or assets of the Borrower or any Restricted Subsidiary or Equity
Interests of a Restricted Subsidiary, other than Guarantees of Indebtedness
incurred by any Person acquiring all or any portion of such business, assets or
Equity Interests for the purpose of financing or in contemplation of any such
acquisition; provided that, in the case of a disposition, the maximum aggregate
liability in respect of all such obligations incurred or assumed in connection
with such disposition outstanding under this clause (o) shall at no time exceed
the gross proceeds (including Fair Market Value of noncash proceeds measured at
the time such noncash proceeds are received) actually received by the Borrower
and the Restricted Subsidiaries in connection with such disposition;
(p)    unsecured Indebtedness in respect of obligations of the Borrower or any
of its Restricted Subsidiaries to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms (which require that all such
payments be made within 60 days after the incurrence of the related obligations)
in the ordinary course of business and not in connection with the borrowing of
money;
(q)    letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Indebtedness) in the ordinary
course of business;
(r)    Indebtedness arising (A) from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of incurrence or, (B)
under any customary cash pooling or cash management agreement with a bank or
other financial institution in the ordinary course of business or (C) from Cash
Management Obligations;
(s)    Indebtedness representing deferred compensation incurred in the ordinary
course of business;




-91-



--------------------------------------------------------------------------------





(t)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(u)    Indebtedness supported by a letter of credit, bank guarantee or similar
instrument, in principal amount not in excess of the stated amount of such
letter of credit, bank guarantee or similar instrument;
(v)    the disposition of accounts receivable in connection with receivables
factoring arrangements in the ordinary course of business;
(w)    Indebtedness of the Borrower consisting of obligations for the payment of
letters of credit in commitment amounts under this clause (w) not to exceed
$10,000,00030,000,000 in the aggregate at any onethe time outstandingof
incurrence, excluding any commitment amounts for letters of credit issued
pursuant to Indebtedness incurred under any other clause of this Section 6.01;
(x)    any guarantee by the Borrower or any of its Restricted Subsidiaries, in
the ordinary course of business, of obligations of suppliers, customers,
franchisees and licensees of the Borrower or any of its Restricted Subsidiaries;
(y)    [reserved];
(z)    unsecured intercompany Indebtedness owed by a member of the Match Group
to a member of the IAC Group that is by its terms subordinated in right of
payment to the Obligations (the “IAC Subordinated Debt Facility”), so long as,
(I) in respect of each borrowing, on a pro forma basis after giving effect
thereto and the use of proceeds thereof the Consolidated Net Leverage Ratio is
equal to or less than 4.50 to 1.00 (excluding any cash constituting proceeds of
such Indebtedness), (II) no Default or Event of Default shall have occurred and
be continuing or would exist after giving effect thereto, (III) the Borrower
shall be in compliance with Section 6.10 (whether or not the Testing Condition
is satisfied) on a pro forma basis after giving effect to the incurrence of any
such borrowing and the use of proceeds thereof, (IV) such Indebtedness has a
scheduled final maturity date of at least 90 days after the Revolving
Termination Date and any then outstanding Incremental Facility and such
indebtednessIndebtedness shall not require any mandatory prepayments other than
in connection with a change of control, (V) such indebtednessIndebtedness (x)
shall not require scheduled amortization payments, (y) shall have no financial
maintenance covenants of a different type than the financial covenants set forth
in Section 6.10, and no financial maintenance covenants that are more
restrictive than the financial covenants set forth in Section 6.10, and (z) does
not have negative covenants and/or default provisions that are, taken as a
whole, materially more restrictive than those applicable to the Senior Secured
Credit Facilitiesthis Agreement as determined in good faith by the Borrower, and
(VI) such Indebtedness shall not be guaranteed by any subsidiaries of the
Borrower other than guaranteesGuarantees by the Subsidiary Guarantors that by
their terms are subordinated in right of payment to the obligations under the
Senior Secured Credit Facilitiesthis Agreement;
(aa)    (i) Indebtedness of Loan Parties in an aggregate principal amount at any
time outstanding not to exceed $25,000,000under this clause (aa) not to exceed
the greater of $50,000,000 and 2.0% of Total Assets as of the time of incurrence
and (ii) any Refinancing Indebtedness thereof;
(bb)    any Pre-IPO Notes; and
(cc)    to the extent constituting Indebtedness, the Match Transactions.
Further, for purposes of determining compliance with this Section 6.01 and
Section 6.02, at the option of the Borrower by written notice to the
Administrative Agent, any Indebtedness and/or Lien incurred to finance a Limited
Condition Acquisition permitted hereunder shall be deemed to have been incurred
on the date the definitive acquisition agreement relating to such Limited
Condition Acquisition was entered into (and not at the time such Limited
Condition Acquisition is consummated) and the Secured Net Leverage Ratio and/or
the Consolidated Net Leverage Ratio shall be tested (x) in connection with such
incurrence, as of the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into, giving pro forma effect to such
Limited Condition Acquisition, to any such Indebtedness or Lien, and to all
transactions in connection therewith and (y) in connection with any other
incurrence after the date the




-92-



--------------------------------------------------------------------------------





definitive acquisition agreement relating to such Limited Condition Acquisition
was entered into and prior to the earlier of the consummation of such Limited
Condition Acquisition or the termination of such definitive agreement prior to
the incurrence (but not, for the avoidance of doubt, for purposes of determining
the Applicable Rate or actual compliance with the financial covenants set forth
in Section 6.10), both (i) on the basis set forth in clause (x) above and (ii)
without giving effect to such acquisition or the incurrence of any such
Indebtedness or Liens or the other transactions in connection therewith
Accrual of interest, the accretion of accreted value and the payment of interest
in the form of additional Indebtedness will not be deemed to be an incurrence of
Indebtedness for purposes of this Section 6.01.
For purposes of determining compliance with this Section 6.01, (i) Indebtedness
need not be incurred solely by reference to one category of described in this
Section 6.01 but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category) and (ii) in the event that Indebtedness incurred pursuant to this
Section 6.01 meets the criteria of more than one of the types of Indebtedness
described in this Section 6.01, the Borrower, in its sole discretion, shall
classify, or later divide, classify or reclassify (as if incurred at such later
time) such item of Indebtedness and may include the amount and type of such
Indebtedness in one or more of the clauses this Section 6.01 (including in part
under one such clause and in part under another such clause); provided that if
at any time any applicable ratio or financial test for any category based on an
Incurrence Based Amounts permits any Indebtedness outstanding under a category
based on a Fixed Amount, such Indebtedness shall be deemed to have been
automatically reclassified as incurred or existing under such category based on
an Incurrence Based Amount.
SECTION 6.02    Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of the Borrower or any Restricted
Subsidiary (or any improvements or accession thereto or proceeds therefrom)
existing on the Closing Date and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Borrower or any
Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the Closing Date and any Refinancing Indebtedness in respect
thereof;
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary after the Closing
Date prior to the time such Person becomes a Restricted Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and any Refinancing
Indebtedness in respect thereof;
(d)    Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 6.01(c); provided that (i) such Liens are incurred
prior to or within 90 days after such acquisition or the completion of such
construction and improvement with the acquisition of such fixed or capital
assets, and (ii) such Liens do not at any time encumber any of its existing
property other than the property financed by such Indebtedness;
(e)    deposits, reserves and other Liens securing credit card operations of the
Borrower and its Restricted Subsidiaries;
(f)    Liens created by the Collateral Documents or otherwise securing the
Obligations;
(g)    Liens on the Collateral securing Permitted Secured Ratio Debt;




-93-



--------------------------------------------------------------------------------





(h)    [reserved];Liens securing Indebtedness or other obligations of the
Borrower or any Restricted Subsidiary in an aggregate principal amount not to
exceed the greater of $50,000,000 and 2.5% of Total Assets as of the time of
incurrence;
(i)    Liens securing Guarantees of Permitted Secured Ratio Debt and
Indebtedness permitted pursuant to Section 6.01(a); provided that, with respect
to any such Liens securing Guarantees of Permitted Secured Ratio Debt an
intercreditor agreement reasonably satisfactory to the Administrative Agent with
respect to such Liens is in effect at such time;
(j)    Liens that do not secure Indebtedness and do not interfere with the
material operations of the Borrower and the Restricted Subsidiaries and do not
individually or in the aggregate materially impair the value of the assets of
the Borrower and the Restricted Subsidiaries;
(k)    Liens deemed to secure Capital Lease Obligations incurred in connection
with any sale and leaseback transaction permitted by Section 6.08;
(l)    licenses, sublicenses, leases or subleases that do not interfere in any
material respect with the business of the Borrower or any Restricted Subsidiary;
(m)    any interest or title of a lessor or sublessor under, and Liens arising
from Uniform Commercial Code financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases and
subleases permitted hereunder;
(n)    normal and customary rights of setoff upon deposits of cash or other
Liens originating solely by virtue of any statutory or common law provision
relating to bankers liens, rights of setoff or similar rights in favor of banks
or other depository institutions and not securing any Indebtedness;
(o)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(p)    Liens solely on any cash earnest money deposits made by the Borrower or
any Restricted Subsidiary in connection with any letter of intent or purchase
agreement in respect of any acquisition or other investment by the Borrower or
any Restricted Subsidiary;
(q)    Liens on assets of Non-Loan Parties securing Indebtedness permitted
pursuant to Sections 6.01(d) and (e);
(r)    any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (b), (c),
(d), (g), (without refreshing the availability of such clause) (h), (i) or (q);
provided that with respect to (b), (c), (d) and (dh), (x) the obligations
secured thereby shall be limited to the obligations secured by the Lien so
extended, renewed or replaced (and, to the extent provided in such clauses,
extensions, renewals and replacements thereof) plus, in the case of clause (h),
the amount of accrued and unpaid interest on the Indebtedness or other
obligations being refinanced, any premium paid to the holders of the
Indebtedness or other obligations being refinanced and other costs and expenses
(including fees and underwriting discounts) incurred in connection with the
incurrence of the Indebtedness or other obligations being refinanced and (y)
such Lien shall be limited to all or a part of the assets that secured the Lien
so extended, renewed or replaced;
(s)    Liens encumbering deposits made to secure obligations arising from common
law, statutory, regulatory, contractual or warranty requirements of the Borrower
or any Restricted Subsidiary, including rights of offset and setoff;
(t)    Liens securing Hedging Obligations entered into for bona fide hedging
purposes of the Borrower or any Restricted Subsidiary not for the purpose of
speculation;
(u)    Liens in favor of a Loan Party;




-94-



--------------------------------------------------------------------------------





(v)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods and Liens in the ordinary course of business in favor of issuers of
performance and surety bonds or bid bonds or with respect to health, safety and
environmental regulations (other than for borrowed money) or letters of credit
or bank guarantees issued to support such bonds or requirements pursuant to the
request of and for the account of such Person in the ordinary course of
business;
(w)    Interests of vendors in inventory arising out of such inventory being
subject to a “sale or return” arrangement with such vendor or any consignment by
any third party of any inventory;
(x)    Liens securing Indebtedness owed by (a) a Restricted Subsidiary to the
Borrower or to any other Restricted Subsidiary that is a Subsidiary Guarantor or
(b) the Borrower to a Subsidiary Guarantor;
(y)    Liens securing obligations pursuant to cash management agreements and
treasury transactions; and
(z)    Liens arising under any retention of title, hire purchase or conditional
sale arrangement or arrangements having similar effect in respect of goods
supplied to the Borrower and its Restricted Subsidiaries in the ordinary course
of trading and on the supplier’s standard or usual terms.
provided that, at any time, no voluntary Lien shall be created, incurred,
assumed or permitted to exist on any Equity Interests of any Restricted
Subsidiary required to be pledged to secure the Obligations hereunder other than
(i) Permitted Encumbrances described in clauses (a), (b) and (e) of the
definition of “Permitted Encumbrances,” (ii) Liens securing the Obligations and
(iii) Liens securing Permitted Secured Ratio Debt (and Liens securing Guarantees
thereof permitted by Section 6.01(f)).
For purposes of determining compliance with this Section 6.02, (i) any Lien need
not be incurred solely by reference to one category of described in this Section
6.02 but may be incurred under any combination of such categories (including in
part under one such category and in part under any other such category) and (ii)
in the event that any Lien incurred pursuant to this Section 6.02 meets the
criteria of more than one of the types of Lien described in this Section 6.02,
the Borrower, in its sole discretion, shall classify, or later divide, classify
or reclassify (as if incurred at such later time), such Lien and may include the
amount and type of such Lien in one or more of the clauses this Section 6.02
(including in part under one such clause and in part under another such clause);
provided that if at any time any applicable ratio or financial test for any
category based on an Incurrence Based Amounts permits any Indebtedness
outstanding under a category based on a Fixed Amount, such Lien shall be deemed
to have been automatically reclassified as incurred or existing under such
category based on an Incurrence Based Amount.
SECTION 6.03    Fundamental Changes. The Borrower will not, and will not permit
any Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or otherwise
Dispose of (in one transaction or in a series of related transactions) all or
substantially all of its assets, or all or substantially all of the stock of any
of its Restricted Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:
(i)    any Person may merge or be consolidated with or into the Borrower in a
transaction in which the Borrower is the continuing or surviving Person;
(ii)    any Person (other than the Borrower) may merge or consolidate with or
into any Restricted Subsidiary in a transaction in which the surviving entity is
or becomes a Restricted Subsidiary; provided that, if such Person is a
Subsidiary Guarantor, the surviving entity is the Borrower or is or
substantially concurrently becomes a Subsidiary Guarantor;
(iii)    any merger, consolidation, Disposition, liquidation or dissolution not
prohibited by Sections 6.04, 6.05 and 6.11 shall be permitted;




-95-



--------------------------------------------------------------------------------





(iv)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets, and the Borrower or any Restricted Subsidiary may Dispose of any stock
of anyor all or substantially all of the stock of its Restricted Subsidiaries,
in each case to the Borrower or to another Restricted Subsidiary; and or to any
Person who becomes a Restricted Subsidiary in connection with such Disposition,
and the Borrower may Dispose of substantially all of its assets, or
substantially all of the stock of its Restricted Subsidiaries, in each case to
any Restricted Subsidiary or to any Person who becomes a Restricted Subsidiary
in connection with such Disposition;
(v)    any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
and
(vi)    the Borrower may (x) merge into or consolidate with any other Person, or
(y) Dispose of substantially all (as determined by the Borrower) of its assets,
or substantially all (as determined by the Borrower) of the stock of its direct
subsidiaries to, any Restricted Subsidiary; provided, in each case, that the
Person formed by or surviving such consolidation or merger or to which such
Disposition is made (such Person, the “Successor Borrower”) is an entity
organized and existing under the laws of any State of the United States of
America or the District of Columbia, and the Successor Borrower expressly
assumes, by a Joinder and Reaffirmation Agreement, all of the obligations of the
Borrower under this Agreement and each other Loan Document to which the Borrower
is a party and takes all actions required by the Collateral Documents to perfect
the Liens on the Collateral owned by the Successor Borrower; provided, further,
that as of the date of such assumption pursuant this clause (vi),
(A)    the Successor Borrower shall be in compliance with Section 6.10 (whether
or not the Testing Condition is satisfied) on a pro forma basis after giving
effect to such assumption,
(B)    each other Loan Party shall have reaffirmed such Loan Party’s obligations
under the Loan Documents to which it is a party by executing and delivering a
Joinder and Reaffirmation Agreement,
(C)    the Administrative Agent shall have received a certificate, dated the
date of such assumption and signed by the Chief Executive Officer, a Vice
President, a Financial Officer of the Successor Borrower or any other executive
officer of the Successor Borrower who has specific knowledge of the Successor
Borrower’s financial matters and is reasonably satisfactory to the
Administrative Agent, confirming that (x) after giving effect to such
assumption, no Default or Event of Default has occurred and is continuing, (y)
after giving effect to such assumption, the representations and warranties of
each Loan Party set forth in the Credit Agreement and the Collateral Documents
are true and correct in all material respects (except to the extent that any
such representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of the date of such assumption, except to the extent that
any such representation and warranty relates to an earlier date (in which case
such representation and warranty shall have been true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects) as
of such earlier date and (z) such merger, consolidation or Disposition complies
with this Agreement,
(D)    the Administrative Agent shall have received (x) a certificate of the
Successor Borrower substantially in the form of Exhibit E, including all
annexes, exhibits and other attachments thereto and (y) if requested by the
Administrative Agent, an opinion of counsel covering such matters, and in a
form, substantially the same as previously provided to the Administrative Agent
under Section 4.01(b) to the extent applicable,
(E)    the Borrower shall have provided any documentation and other information
about the Successor Borrower as shall have been reasonably requested in writing
by any Lender through the Administrative Agent that such Lender shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
Title III of the Act and the Beneficial Ownership Regulation, and




-96-



--------------------------------------------------------------------------------





(F)    in the case of a Disposition under clause (y) of this clause (vi), any
assets of the Borrower that are not transferred to the Successor Borrower shall
be deemed to be a Restricted Payment by the Successor Borrower, and such
Restricted Payment shall be subject to compliance with Section 6.05.
This Section 6.03(vi) shall not apply to a Disposition pursuant to clause (y)
above unless the Borrower notifies the Administrative Agent that it has elected
to rely on this Section 6.03(vi) to transfer the obligations of the “Borrower”
hereunder and the other Loan Documents to a Successor Borrower. Upon any
consolidation, merger or Disposition with respect to which this Section 6.03(vi)
applies, the Successor Borrower shall succeed to, and be substituted for, and
may exercise every right and power of, the Borrower under this Agreement and the
other Loan Documents, with the same effect as if such Successor Borrower had
been named as the Borrower herein and therein, and with respect to any such
Disposition the entity succeeded as Borrower shall be released from the
obligation to pay the principal of and interest on the Loans and all of the
Borrower’s other obligations and covenants under this Agreement and the other
Loan Documents.
SECTION 6.04    Disposition of Property. The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, consummate any
Asset Sale unless at the time of such transaction and after giving effect
thereto and to the use of proceeds thereof, (i) no Default shall have occurred
and be continuing and (ii) the Borrower or such Restricted Subsidiary, as the
case may be, receives consideration at least equal to the Fair Market Value of
the assets sold or otherwise disposedDisposed of, and (iii) in the case of an
Asset Sale other than an Asset Swap if after giving pro forma effect to such
Asset Sale (x) prior to the Term B-1 Loan Repayment Date, the Secured Net
Leverage Ratio is greater than 1.50 to 1.00 and (y) on or after the Term B-1
Loan Repayment Date, the Consolidated Net Leverage Ratio is greater than 4.50 to
1.00, at least 75% of the consideration therefor received by the Borrower or
such Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents; provided that the amount of:
(i)    any liabilities (as reflected in the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the footnotes thereto, or if
incurred or accrued subsequent to the date of such balance sheet, such
liabilities that would have been shown on the Borrower’s or such Restricted
Subsidiary’s balance sheet or in the footnotes thereto if such incurrence or
accrual had taken place on the date of such balance sheet) of the Borrower or
such Restricted Subsidiary other than liabilities that are by their terms
subordinated in right of payment to the Loans, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,
(ii)    any securities, notes or other similar obligations received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to
the extent so converted) within 180 days following the closing of such Asset
Sale, and
(iii)    any Designated Noncash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Noncash Consideration received pursuant
to this clause (iii) that is at that time outstanding, not to exceed an amount
equal to the greater of $75,000,000 and 3.0% of Total Assets at the time of the
receipt of such Designated Noncash Consideration, with the Fair Market Value of
each item of Designated Noncash Consideration being measured at the time
received and without giving effect to subsequent changes in value,
shall be deemed to be cash or Cash Equivalents for purposes of this provision
and for no other purpose.
SECTION 6.05    Restricted Payments. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, declare or make, directly or indirectly,
any Restricted Payment, except:
(i)    the payment by the Borrower or any Restricted Subsidiary of any dividend
or the consummation of any irrevocable redemption within 60 days after the date
of declaration thereof or giving the notice of the redemption, if on the date of
declaration or notice the payment would have complied with the provisions of
this Agreement (assuming, in the case of redemption, the giving of the notice
would have been deemed to be a Restricted Payment at such time and such deemed
Restricted Payment would have been permitted at such time);




-97-



--------------------------------------------------------------------------------





(ii)    the Borrower may declare or make a Restricted Payment with respect to
its Equity Interest payable solely in Qualified Equity Interests or redeem any
of its Equity Interests in exchange for, or out of the proceeds of the
substantially concurrent issuance and sale of, Qualified Equity Interests or
through accretion or accumulation of such dividends on such Equity Interests;
provided that the issuance of such Equity Interests are not included in any
determination of the Retained Excess Cash Flow Amount;
(iii)    repurchase, redemption or other acquisition for value by the Borrower
of, Equity Interests of the Borrower held by officers, directors or employees or
former officers, directors or employees of the Borrower and any Restricted
Subsidiary (or their transferees, estates or beneficiaries under their estates),
upon their death, disability, retirement, severance or termination of employment
or service; provided that the aggregate cash consideration paid for all such
redemptions shall not exceed $10,000,000 during any twelve consecutive months
(with unused amounts in any period being carried over to succeeding periods);
provided, further, that cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary from any current or former officer, director or
employee (or any permitted transferees thereof) of the Borrower or any of its
Restricted Subsidiaries (or any direct or indirect parent company thereof), in
connection with a repurchase of Equity Interests of the Borrower from such
Persons will not be deemed to constitute a Restricted Payment for purposes of
this covenant or any other provisions of this Agreement;
(iv)    repurchases of Equity Interests (a) deemed to occur (a) upon the
exercise of stock options, warrants, or similar rights if the Equity Interests
represent all or a portion of the exercise price thereof or, (b) in connection
with the satisfaction of any withholding Tax obligations incurred relating to
the vesting or exercise of stock options, warrants, restricted stock units or
similar rights or (c) solely to offset the dilution of the IAC Group’s Equity
Interests in the Borrower as a result of the exercise of stock options,
warrants, restricted stock units or similar rights and for the purpose of
maintaining tax consolidation with the IAC Group (as determined by the
Borrower); provided that, with respect to this clause (c), immediately prior to
and after giving effect to any such repurchase, the IAC Group shall own not less
than 80% by vote and value and not greater than 82% by value of the Equity
Interests of the Borrower that are treated as “stock” for purposes of Section
1504(a)(2) of the Code;
(v)    any Restricted Payment made out of the net cash proceeds of the
substantially concurrent sale of, or made by exchange for, Qualified Equity
Interests of the Borrower (other than Qualified Equity Interests issued or sold
to a Restricted Subsidiary of the Borrower or an employee stock ownership plan
or to a trust established by the Borrower or any of its Restricted Subsidiaries
for the benefit of their employees) or a substantially concurrent cash capital
contribution received by the Borrower from its stockholders; provided that such
net cash proceeds are not included in any determination of the Retained Excess
Cash Flow Amount;
(vi)    payments or distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger or
transfer of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries that complies with the provisions of Section 6.03;
(vii)    any Restricted Subsidiary may declare or make a Restricted Payment with
respect to the Equity Interests of such Restricted Subsidiary to the Borrower or
any other Restricted Subsidiary (and, in the case of a Restricted Subsidiary
that is not a Wholly Owned Subsidiary, to each owner of Equity Interests of such
Restricted Subsidiary such that the Borrower or Restricted Subsidiary receives
at least its pro rata share of such dividend or distribution);
(viii)    Restricted Payments in an aggregate amount not to exceed in any fiscal
year the greater of (x) $50,000,000 and (y) 10.0% of Consolidated EBITDA for the
then most recently ended Test Period less any Investments made under this clause
pursuant to Section 6.11(t); provided that after giving effect thereto on a pro
forma basis (i) no Default shall have occurred and be continuing and (ii) the
Consolidated Net Leverage Ratio is equal to or less than 4.50 to 1.00;
(ix)    Restricted Payments up to an aggregate amount not to exceed $100,000,000
less any Investments made under this clause pursuant to Section 6.11(t);
(x)    Restricted Payments so long as after giving effect thereto on a pro forma
basis, (i)(x) prior to the Term B-1 Loan Repayment Date, the Secured Net
Leverage Ratio is equal to or less than 2.00 to 1.00 and (y) on or




-98-



--------------------------------------------------------------------------------





after the Term B-1 Loan Repayment Date, the Consolidated Net Leverage Ratio is
equal to or less than 3.504.00 to 1.00 and (ii) no Default shall have occurred
and be continuing;
(xi)    the Borrower and its Restricted Subsidiaries may make Restricted
Payments to any member of the IAC Group that is a direct or indirect parent of
the Borrower:
(A)    the proceeds of which will be used to pay the consolidated, combined or
similar income tax liability of such parent’s income tax group that is
attributable to the income of the Borrower or its subsidiaries; provided that
(x) no such payments with respect to any taxable year shall exceed the amount of
such income tax liability that would have been imposed on the Borrower and/or
the applicable Subsidiariessubsidiaries had such entity(ies) filed on a
stand-alone basis and (y) any such payments attributable to an Unrestricted
Subsidiary shall be limited to the amount of any cash paid by such Unrestricted
Subsidiary to the Borrower or any Restricted Subsidiary for such purpose;
(B)    the proceeds of which shall be used to pay such equity holder’s operating
costs and expenses, other overhead costs and expenses and fees, in each case,
which are directly attributable to the ownership or operations of the Borrower
and its subsidiaries; or
(C)    the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to, and indemnities provided on behalf of, officers and
employees of any direct or indirect parent of the Borrower to the extent such
salaries, bonuses, other benefits and indemnities are directly attributable to
the ownership or operation of the Borrower and its Restricted Subsidiaries;
(xii)    any Junior Debt Restricted Payments; provided that, at the time of, and
after giving effect thereto on a pro forma basis (x) no Default shall have
occurred and be continuing and (y) the Borrower shall be in compliance with
Section 6.10 (whether or not the Testing Condition is satisfied) as of the end
of the most recently ended Test Period;
(xiii)    Restricted Payments in connection with the Match Transactions; and
(xiv)    prior to the Term B-1 Loan Repayment Date, Restricted Payments in an
amount not to exceed the portion of the Retained Excess Cash Flow Amount on the
date of such election that the Borrower elects to apply to this Section
6.05(xiv) in a written notice of a Responsible Officer thereof, which notice
shall set forth the Retained Excess Cash Flow Amount (and the calculation
thereof in reasonable detail) immediately prior to such election and the amount
thereof elected to be so applied; provided that after giving effect thereto on a
pro forma basis (i) no Default shall have occurred and be continuing and (ii)
the Consolidated Net Leverage Ratio is equal to or less than 4.50 to 1.00.
For purposes of determining compliance with this Section 6.05, any Restricted
Payment need not be made solely by reference to one category of described in
this Section 6.05 but may be made under any combination of such categories
(including in part under one such category and in part under any other such
category).
SECTION 6.06    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions
(including amendments or modifications to prior or existing transactions) with,
any of its Affiliates involving payment or consideration in excess of
$5,000,000, except:
(a)    for transactions at prices and on terms and conditions not less favorable
to the Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, as determined by the Borrower;
(b)    transactions between or among the Borrower and its Restricted
Subsidiaries not involving any other Affiliate;




-99-



--------------------------------------------------------------------------------





(c)    pursuant to, as determined by the Borrower, reasonable director, officer
and employee compensation (including bonuses) and other benefits (including
retirement, health, and stock compensation plans) and indemnification
arrangements and performance of such arrangements;
(d)    any Restricted Payment permitted by Section 6.05;
(e)    ordinary course overhead arrangements in which any Restricted Subsidiary
or Unrestricted Subsidiary participates;
(f)    any Investment permitted by Section 6.11;
(g)    (x) any agreement or arrangement in effect on the ClosingAmendment No. 5
Effective Date and any amendment or replacement thereof that is not more
disadvantageous to the Lenders in any material respect than the agreement or
arrangement in effect on the Closing Date; orAmendment No. 5 Effective Date, as
determined in good faith by the Borrower; (y) any agreement or arrangement
between the Borrower or any of its Restricted Subsidiaries on the one hand and a
member of the IAC Group on the other hand of a type that is customarily entered
into by a publicly traded entity or its subsidiaries and a publicly traded
parent of such entity (or a subsidiary of such publicly traded parent), as
determined in good faith by the Borrower, or (z) any transaction pursuant to any
agreement or arrangement referred to in the immediately preceding clause (x). or
clause (y);
(h)    any transaction with a joint venture or similar entity which would be
subject to this Section 6.06 solely because the Borrower or a Restricted
Subsidiary owns an equity interest in or otherwise controls such joint venture
or similar entity;
(i)    any transaction entered into by a Person prior to the time such Person
becomes a Restricted Subsidiary or is merged or consolidated with or into the
Borrower or a Restricted Subsidiary;
(j)    any transaction with an Affiliate where the only consideration paid by
the Borrower or any Restricted Subsidiary is Qualified Equity Interests;
(k)    the issuance or sale of any Qualified Equity Interests;
(l)    any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise, in each case pursuant to, or the funding of, employment
arrangements, stock options and stock ownership plans in the ordinary course of
business;
(m)    any employment agreements entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business and the transactions
pursuant thereto;
(n)    transactions between any one or more members of the IAC Group and any one
or more members of the Match Group in connection with the Match Transactions;
and
(o)    transactions with an Escrow Borrower, including any Escrow Assumption and
the entrance into any agreements related thereto so long as no Default or Event
of Default shall have occurred and be continuing or would result therefrom.
SECTION 6.07    Changes in Fiscal Periods. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, change its fiscal year to end on a
day other than December 31 or change its method of determining fiscal quarters.
SECTION 6.08    Sales and Leasebacks. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any arrangement with any
Person (other than the Borrower or a Restricted Subsidiary) providing for the
leasing by the Borrower or any Restricted Subsidiary of real or personal
property that has been or is to be sold or transferred by the Borrower or any
Restricted Subsidiary to such Person or to any other Person to whom funds have
been or are to be advanced by such Person on the security of such property or
rental obligations of the Borrower or any Restricted Subsidiary unless (i) the
lease in such arrangement is a capital lease and such capital lease may be
entered into at such time




-100-



--------------------------------------------------------------------------------





pursuant to Sections 6.01 and 6.02 or (ii) the lease in such arrangement is not
a capital lease and the aggregate proceeds from such arrangement and other such
arrangements since the ClosingAmendment No. 5 Effective Date do not exceed the
greater of $15,000,00025,000,000 and 3.0% of Consolidated EBITDA after giving
effect thereto on a pro forma basis for the then most recently ended Test Period
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b).
SECTION 6.09    Clauses Restricting Subsidiary Distributions. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to (a)
pay dividends or make any other distributions on or in respect of its Equity
Interests held by the Borrower or a Restricted Subsidiary, (b) make loans or
advances or pay any Indebtedness or other obligation owed to the Borrower or any
Subsidiary Guarantor or (c) transfer any of its assets to the Borrower or any
Subsidiary Guarantor, except for such encumbrances or restrictions existing
under or by reason of:
(i)    any encumbrances or restrictions existing under this Agreement and the
other Loan Documents;
(ii)    encumbrances or restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition of all or substantially all of the capital stock or assets of
such Restricted Subsidiary;
(iii)    encumbrances or restrictions under any agreement governing Capital
Lease Obligations secured by Liens permitted by Section 6.02, so long as such
restrictions apply only to the assets subject to such Liens or relating to such
Capital Lease Obligations, as the case may be;
(iv)    encumbrances or restrictions under any agreement listed on Schedule 6.09
as in effect on the Closing Date;
(v)    encumbrances or restrictions under any agreement of any Person that
becomes a Restricted Subsidiary after the Closing Date that existed prior to the
time such Person became a Restricted Subsidiary; provided that such restrictions
are not created in contemplation of or in connection with such acquisition;
(vi)    any other instrument or agreement entered into after the Closing Date
that contains encumbrances and restrictions that, as determined by the Borrower,
will not materially adversely affect the Borrower’s ability to make payments on
the Loans;
(vii)    encumbrances or restrictions existing under or by reason of applicable
law, regulation or order;
(viii)    non-assignment provisions of any contract or lease entered into in the
ordinary course of business;
(ix)    encumbrances or restrictions imposed under any agreement to sell assets,
including Qualified Equity Interests of such Restricted Subsidiary, permitted
under this Agreement to any Person pending the closing of such sale;
(x)    encumbrances or restrictions relating to any Lien permitted under this
Agreement imposed by the holder of such Lien that limit the right of the
relevant obligor to transfer assets that are subject to such Lien;
(xi)    encumbrances or restrictions relating to any Lien on any asset or
property at the time of acquisition of such asset or property by the Borrower or
any Restricted Subsidiary;
(xii)    customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements,
shareholder agreements and other similar agreements that restrict the transfer
of ownership interests in such partnership, limited liability company, joint
venture, corporation or similar Person;
(xiii)    encumbrances or restrictions on cash or other deposits or net worth
imposed by suppliers, customers or landlords under contracts entered into in the
ordinary course of business;
(xiv)    Indebtedness incurred in compliance with Section 6.01(c) that imposes
restrictions of the nature described in clause (c) above on the assets acquired;




-101-



--------------------------------------------------------------------------------





(xv)    with respect to clause (c) only, any encumbrance or restriction
consisting of customary nonassignment provisions in leases governing leasehold
interests, licenses, joint venture agreements and agreements similar to any of
the foregoing to the extent such provisions restrict the transfer of the
property subject to such leases, licenses, joint venture agreements or similar
agreements;
(xvi)    with respect to clause (c) only, any encumbrance or restriction
contained in security agreements or mortgages securing Indebtedness of a
Restricted Subsidiary to the extent such encumbrance or restriction restricts
the transfer of the property subject to such security agreements or mortgages;
(xvii)any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, agreements, instruments or obligations referred
to in this Section 6.09; provided that, as determined by the Borrower, such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings (a) are not materially more restrictive
with respect to such encumbrances and restrictions than those prior to such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings or (b) will not materially adversely
affect the Borrower’s ability to make payments on the Loans;
(xviii)encumbrances or restrictions imposed by the Senior Notes; and
(xix)    encumbrances or restrictions imposed on any member of the Match Group
in connection with the Match Transactions.
SECTION 6.10    Consolidated Net Leverage Ratio; Interest Coverage Ratio. For so
long as Revolving Commitments, Revolving Loans or LC Exposure remain
outstanding, with respect to the Revolving Facility only,As of the last day of
any Test Period, if the Testing Condition is satisfied, then the Borrower will
not permit (x) the Consolidated Net Leverage Ratio as of the last day of anysuch
Test Period to be more than 5.00 to 1.00. For so long as Revolving Commitments,
Revolving Loans or LC Exposure remain outstanding, with respect to the Revolving
Facility only, the Borrower will not permitexceed 5.00 to 1.00 or (y) the
Interest Coverage Ratio as of the last day of anysuch Test Period to be less
than 2.502.00 to 1.001.00.
SECTION 6.11    Investments. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, make any advance, loan, extension of credit (by
way of Guarantee or otherwise) or capital contribution to, or purchase any
Equity Interests, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or incur any Unrestricted Subsidiary
Support Obligations with respect to, any other Person (all of the foregoing,
“Investments”) except:
(a)    extensions of trade credit and credit to customers in the ordinary course
of business;
(b)    Investments in cash and Cash Equivalents and Investments that were Cash
Equivalents when made;
(c)    loans and advances to directors, employees and officers of the Borrower
or any Restricted Subsidiary in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate principal amount
for the Borrower and its Restricted Subsidiaries not to exceed $10,000,000 at
any one time outstanding;
(d)    Investments made by the Borrower or any Restricted Subsidiary in the
Borrower, or any Restricted Subsidiary or aany Person that will, upon the making
of such Investment becomewho becomes a Restricted Subsidiary in connection with
such Investment;
(e)    Investments (other than Investments directly or indirectly in
Unrestricted Subsidiaries) made at any time if, after giving pro forma effect
thereto, (i) the Consolidated Net Leverage Ratio is equal to or less than 4.50
to 1.00 and (ii) no Default shall have occurred and be continuing;
(f)    any Investment existing on, or made pursuant to binding commitments
existing on, the Closing Date and disclosed to the Lenders in writing on the
Closing Date;




-102-



--------------------------------------------------------------------------------





(g)    Investments not prohibited by Section 6.05;
(h)    Investments in Unrestricted Subsidiaries in an aggregate amount not to
exceed (I) $150,000,000 plus (II) (x) prior to the Term B-1 Loan Repayment Date,
$50,000,000 (commencing with the fiscal year ending December 31, 2019) and (y)
on or after the Term B-1 Loan Repayment Date, $150,000,000, in each case, in any
fiscal year (with unused amounts in any fiscal year beingpursuant to clauses (I)
and (II) collectively permitted to be carried over to succeeding fiscal years up
to an aggregate total amount in any fiscal year not to exceed (i) prior to the
Term B-1 Loan Repayment Date, $150,000,000 and (ii) on or after the Term B-1
Loan Repayment Date, $450,000,000, in each case, in any one fiscal year),
determined net of any cash recoveries actually received in respect of such
Investments (it being understood that, if an Unrestricted Subsidiary becomes a
Restricted Subsidiary, there will be deemed to have occurred a cash recovery of
all Investments made in such subsidiary on or after the Closing
Date450,000,000); provided that after giving pro forma effect to each such
Investment, no Default shall have occurred and be continuing;
(i)    Guarantees not prohibited by Section 6.01;
(j)    Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower; provided that the issuance of such
Equity Interests are not included in any determination of the Retained Excess
Cash Flow Amount;
(k)    accounts, chattel paper and notes receivable arising from the sale or
lease of goods or the performance of services in the ordinary course of
business;
(l)    Investments received in connection with the bankruptcy or reorganization
of suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, suppliers and customers arising in the ordinary course of
business;
(m)    Investments, including in joint ventures of the Borrower or any
Restricted Subsidiary, in an amount not to exceed at any one time outstanding
the greater of $50,000,00075,000,000 or 2.003.50% of Total Assets;
(n)    Investments arising out of the receipt by the Borrower or a Restricted
Subsidiary of noncash consideration for the sale of assets permitted under
Section 6.04;
(o)    Guarantees by the Borrower or any Restricted Subsidiary of operating
leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into by the Borrower or
Restricted Subsidiary in the ordinary course of business;
(p)    lease, utility and other similar deposits in the ordinary course of
business;
(q)    to the extent constituting Investments, the Match Transactions;
(r)    Investments by the Borrower and its Restricted Subsidiaries in any Escrow
Borrower for purposes of funding original issue discount, upfront fees,
redemption or repayment premium and interest with respect to any Escrow
Permitted Ratio Debt or Escrow Incremental Term Loans, in each case, to the
extent such Escrow Permitted Ratio Debt and/or such Escrow Incremental Term
Loans are incurred in connection with the Match Transactions; provided that
after giving pro forma effect to such Investment, no Default shall have occurred
and be continuing;
(s)    prior to the Term B-1 Loan Repayment Date, (s)    Investments in an
amount not to exceed the portion of the Retained Excess Cash Flow Amount on the
date of such election that the Borrower elects to apply to this Section 6.11(s)
in a written notice of a Responsible Officer thereof, which notice shall set
forth the Retained Excess Cash Flow Amount (and the calculation thereof in
reasonable detail) immediately prior to such election and the amount thereof
elected to be so applied; provided that after giving effect thereto on a pro
forma basis (i) no Default shall have occurred and be continuing and (ii) the
Consolidated Net Leverage Ratio is equal to or less than 4.50 to 1.00; and




-103-



--------------------------------------------------------------------------------





(t)(t)    prior to the Term B-1 Loan Repayment Date, Investments by the Borrower
and its Restricted Subsidiaries, if the Borrower or any Restricted Subsidiary
would otherwise be permitted to make a Restricted Payment under Section
6.05(viii), or (ix) or (x) in such amount; provided that the amount of any such
Investment shall be deemed to be a Restricted Payment under the applicable
clause for all purposes under this Agreement).;
(u)    Investments in Unrestricted Subsidiaries (i) arising in the ordinary
course of business related to cash management, payroll, accounts payable,
insurance and other similar expenses, which in the Borrower’s good faith
determination will be promptly reimbursed by such Unrestricted Subsidiary or
(ii) consisting of the Equity Interests or assets of an Unrestricted Subsidiary;
provided that any such Investment made in reliance on this clause (ii) shall not
increase availability under Section 6.11(h) or (m) if the original Investment in
such Unrestricted Subsidiary was made in reliance on Section 6.11(h) or (m); and
(v)    Investments (including Investments in Unrestricted Subsidiaries) made at
any time if, after giving pro forma effect thereto, (i) prior to the Term B-1
Loan Repayment Date, the Secured Net Leverage Ratio is equal to or less than
2.00 to 1.00, and (ii) on or after the Term B-1 Loan Repayment Date, the
Consolidated Net Leverage Ratio is equal to or less than 4.00 to 1.00 and (ii)
no Default shall have occurred and be continuing.
For purposes of determining compliance with this Section 6.11, any Investment
need not be made solely by reference to one category of described in this
Section 6.11 but may be made under any combination of such categories (including
in part under one such category and in part under any other such category). The
amount of any Investment outstanding at any time shall be the original cost of
such Investment, reduced (at the Borrower’s option, but not below zero) by any
dividend, distribution, interest payment, return of capital, repayment or other
amount or value received in respect of such Investment.
SECTION 6.12    Activities of Match Group, Inc. Match Group, Inc. (i) shall not
engage in any material operational activity other than (1) the ownership of
Equity Interests in its subsidiaries or entities that become its subsidiaries
(or, indirectly through its subsidiaries, other Equity Interests in accordance
with clause (ii) below) and activities incidental thereto, including making
Investments in its subsidiaries or entities that become its subsidiaries and
owing Indebtedness to its subsidiaries, (2) activities in connection with the
Transactions and the Match Transactions, (3) corporate maintenance activities
and incurring fees, costs and expenses relating to overhead and general
operating including professional fees for legal, tax and accounting issues and
paying taxes, (4) the performance of its obligations and rights under and in
connection with the Loan Documents and Transactions, any documentation governing
any Indebtedness or Guarantee and the other agreements contemplated hereby, (5)
entering into and performing employment, severance and similar arrangements
with, and providing indemnification to, officers, employees and members of the
Board of Directors of the Borrower and boards of directors and officers and
employees of its subsidiaries, (6) the performing of activities in preparation
for and consummating any public offering of its common stock or any other
issuance or sale of its Equity Interests, (7) activities that arise as a result
of its status as a public company and a SEC registrant, (8) repurchases of
Indebtedness through open market purchases or Dutch auctions permitted under
this Agreement and (9) activities otherwise permitted pursuant to this Section
6.12 and (ii) shall not own or acquire any material assets (other than Equity
Interests of its subsidiaries, Indebtedness through open market purchases or
Dutch auctions permitted hereunder and cash and Cash Equivalents), except in
connection with activities otherwise permitted pursuant to this Section 6.12.
Notwithstanding anything to the contrary in this Section 6.12, Match Group, Inc.
(i) may engage in financing activities, including the incurrence of
Indebtedness, entry into and performance of Swap Agreements, issuance of equity,
payment of Restricted Payments, contribution to the capital of its subsidiaries
and guarantee the obligations of its subsidiaries in each case as otherwise not
prohibited hereunder, (ii) may engage in and contract for tax, accounting, human
resources, information technology, internal restructurings and other
administrative activities as a member of the Match Group and as a subsidiary of
IAC, (iii) may engage in any activities required by law, rule or regulation (or
any activities in connection with, or that arise as part of, any litigation) and
(iv) may engage in activities or own and acquire assets incidental or reasonably
related to the foregoing.
ARTICLE VII

Events of Default




-104-



--------------------------------------------------------------------------------





SECTION 7.01    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section
7.01) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in this Agreement or any other Loan Document or
any amendment, modification or waiver in respect thereof, or in any certificate
furnished pursuant to this Agreement or any other Loan Document or any
amendment, modification or waiver in respect thereof, shall prove to have been
incorrect in any material respect when made or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI; provided that unless any Incremental Term
Facility expressly provides otherwise, the Borrower’s failure to perform or
observe the covenants set forth in Section 6.10 shall not constitute an Event of
Default for purposes of any Term Facilities unless and until the Required
Revolving Lenders have actually declared all such obligations to be immediately
due and payable in accordance with the Loan Documents and such declaration has
not been rescinded on or before the date on which the Lenders in respect of the
Incremental Term Facilities declare an Event of Default in connection therewith
(the “Term Loan Standstill Period”);
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document to which it
is a party (other than those specified in clause (a), (b), (c) or (d) of this
Section 7.01), and such failure shall continue unremedied for a period of 30
days after written notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);
(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
any applicable grace period therefor;
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice) the holder or holders of any Material Indebtedness
or any trustee or agent on its or their behalf to cause any Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material




-105-



--------------------------------------------------------------------------------





allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not adequately covered by insurance) shall
be rendered against the Borrower, any Material Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed;
(k)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;
(l)    at any time, the Pledge Agreement shall cease, for any reason, to be in
full force and effect, or any Loan Party shall so assert in writing, or any
material Lien created by the Pledge Agreement shall cease to be enforceable and
of the same effect and priority purported to be created thereby (except, in each
case, as permitted under the Loan Documents);
(m)    this Agreement or the Guarantee Agreement shall cease, for any reason, to
be in full force and effect, or any Loan Party shall so assert in writing,
except as permitted under the Loan Documents; or
(n)    Change of Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders (or, unless any Incremental Term Facility
provides otherwise, to the extent such Event of Default solely comprises an
Event of Default arising from the Borrower’s failure to perform or observe the
covenants set forth in Section 6.10, prior to the expiration of the Term Loan
Standstill Period, at the request of the Required Revolving Lenders only, and in
such case only with respect to the Revolving Commitments, Revolving Loans and
any Letters of Credit) shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate the Revolving
Commitments, and thereupon the Revolving Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable during the continuation
of such event) by the Borrower, and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind (other than notice from the Administrative Agent), all of which are
hereby waived by the Borrower and (iii) require all outstanding Letters of
Credit to be cash collateralized in accordance with Section 2.17(k); and in case
of any event with respect to the Borrower described in clause (h) or (i) of this
Section 7.01, the Revolving Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII

The Administrative Agent
SECTION 8.01    Appointment and Authorization. Each of the Lenders hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
SECTION 8.02    Administrative Agent and Affiliates. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Restricted Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder.




-106-



--------------------------------------------------------------------------------





SECTION 8.03    Action by Administrative Agent. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
the other Loan Documents. Without limiting the generality of the foregoing, (a)
the Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02 or 9.03), and (c) except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Restricted Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02 or 9.03) or otherwise, in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered under or in
connection with this Agreement or any other Loan Document, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, the other Loan
Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein or in
any other Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
SECTION 8.04    Consultation with Experts. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
SECTION 8.05    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
SECTION 8.06    Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this paragraph,
the Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article VIII and Section 9.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.




-107-



--------------------------------------------------------------------------------





SECTION 8.07    Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Lead
Arranger or any other Lender or any of their respective Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Lead Arranger or any other Lender or any of their
respective Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder. Each Lender further acknowledges and agrees that the extensions of
credit made hereunder are commercial loans and letters of credit and not
investments in a business enterprise or securities.
SECTION 8.08    Lead Arrangers; Co-Syndication AgentAgents; Co-Documentation
Agents. Notwithstanding anything to the contrary herein, none of the Lead
Arrangers, the Co-Syndication AgentAgents or Co-Documentation Agents shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, if applicable, as the Administrative
Agent, the Collateral Agent, a Lender or an Issuing Bank. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lead
Arrangers, the Co-Syndication AgentAgents or the Co-Documentation Agents in
deciding to enter into this Agreement or any other Loan Document or in taking or
not taking any action hereunder or thereunder.
SECTION 8.09    Tax Indemnification by the Lenders. To the extent required by
any applicable Requirements of Law, the Administrative Agent may withhold from
any payment to any Lender an amount equivalent to any applicable withholding
Tax. Without limiting or expanding the provisions of Section 2.14, each Lender
shall indemnify and hold harmless the Administrative Agent against, and shall
make payable in respect thereof within 10 days after demand therefor, any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from any amounts paid to or
for the account of such Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective). A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 8.09. The agreements in this Section 8.09 shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender, the termination of the
commitments and the repayment, satisfaction or discharge of all other
Obligations.
SECTION 8.10    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Commitments or this Agreement;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into,




-108-



--------------------------------------------------------------------------------





participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Revolving Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Revolving Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
ARTICLE IX

Miscellaneous
SECTION 9.01    Notices.
(a)    All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy) (unless
otherwise specifically permitted in this Agreement), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy or telephone notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaireAdministrative Questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:
Borrower:
Match Group, Inc.
8750 North Central Expressway, Suite 1400
Dallas, TX 75231
Chief Financial Officer
Telephone: (214) 576-9352
Fax: (972) 892-9577

With a copy to:
Match Group, Inc.
8750 North Central Expressway, Suite 1400
Dallas, TX 75231
General Counsel






-109-



--------------------------------------------------------------------------------





Telephone: (214) 576-9352
Fax: (972) 892-9577
Administrative Agent:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
Ops Building 2, 3rdNCC 5, 1st Floor
Newark, DE 19713-2107
Christopher JacksonMary Crews
Telephone: (302) 634-1198 5758
Fax: (302) 634-1417

and

J.P. Morgan Europe Limited
Loans Agency, 6th floor
25 Bank Street, Canary Wharf
London E145JP
United Kingdom
Attention: Loans Agency
Telephone: +44 20 7134 8188
Fax: +44 20 7777 2360
With a copy to:
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York 10179
Attention: Donatus AnusionwuMatthew Cheung
Telephone: (212) 622-0531 270-5282
Fax: (212) 270-51273279

(b)    Notices, financial statements and similar deliveries and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent (including by posting on IntraLinks); provided that the foregoing shall
not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
SECTION 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended,
amended and restated or modified except as provided in Sections 2.02, 2.19 and
2.20 or pursuant to an agreement or agreements in writing entered




-110-



--------------------------------------------------------------------------------





into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan, or
any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly affected
thereby (it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of Term Loans shall not constitute a postponement of
any date scheduled for the payment of principal or interest), (iv) change
Section 2.15 in a manner that would alter the pro rata distribution or sharing
of payments required thereby or any provision requiring the pro rata funding of
Loans, without the written consent of each Lender, (v) except as provided in
Section 9.16, release all or substantially all of the Collateral securing the
Obligations or all or substantially all of the value of the Guarantees provided
by the Subsidiary Guarantors taken as a whole without the written consent of
each Lender, (vi) change any of the provisions of this Section or the definition
of “Required Lenders,” “Required Revolving Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided that such
provisions may be amended or amended and restated pursuant to the establishment
of Incremental Term Loans pursuant to Section 2.02 in order to restrict
affiliated lenders and other persons from being included in such definitions, or
(vii) change the definition of “Alternative Currency,” without the written
consent of each Lender; provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
any Issuing Bank hereunder without the prior written consent of the
Administrative Agent or such Issuing Bank, as the case may be.
(c)    Notwithstanding the foregoing, technical and conforming modifications to
the Loan Documents may be made (including by amendment and restatement) with the
consent of the Borrower and the Administrative Agent (but without the consent of
any Lender) to the extent necessary (A) to effectuate any Incremental
Facilities, Refinancing Term Loans, Replacement Revolving Facility Commitments,
Replacement Revolving Loans, Extended Revolving Commitments and Extended
Revolving Loans in a manner consistent with Sections 2.02, 2.19 and 2.20 and as
may be necessary to establish such Incremental Facilities, Refinancing Term
Loans, Extended Revolving Commitments, Term Loans, Replacement Revolving
Facility Commitments, Replacement Revolving Loans or Extended Revolving Loans as
a separate Class or tranche from any existingExisting Term Loans, Revolving
Commitments or Revolving Loans, as applicable, and, in the case of Extended Term
Loans, to reduce the amortization schedule of the related existing Class of Term
Loans proportionately or (B) to cure any ambiguity, omission, error, defect or
inconsistency and, in each case under this clause (B), such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within ten Business Days following receipt of notice thereof.
(d)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, unless otherwise set forth in any Incremental Assumption
Agreement, Extension Amendment or Refinancing Amendment with respect to the
Class of Loans and Commitments established thereby, only the consent of the
Required Revolving Lenders shall be necessary to (1) waive or consent to a
waiver of an Event of Default under Section 7.01(d) (solely with respect to
Section 6.10) or (2) modify or amend Section 6.10 (including, in each case, the
component definitions thereof, solely to the extent such definitions are used in
such Section (but not otherwise)) or this clause (d).
SECTION 9.03    Waivers; Amendments to Other Loan Documents.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power under the Guarantee Agreement or the Pledge
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders under the Guarantee Agreement and the
Pledge Agreement are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of the Guarantee
Agreement or the Pledge Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.




-111-



--------------------------------------------------------------------------------





(b)    Neither the Guarantee Agreement, the Pledge Agreement nor any provision
thereof may be waived, amended., amended and restated or modified except
pursuant to an agreement or agreements in writing entered into by each affected
Loan Party and, except as provided in Section 2.02, 2.19, 2.20, 9.02 or in the
case of amendments to the Pledge Agreement described in Section 7.1(b) thereof,
the Required Lenders or by the affected Loan Party and the Administrative Agent
with the consent of the Required Lenders; provided that no such agreement shall
(i) release all or substantially all of the Collateral (except as provided in
Section 9.16), (ii) modify the “waterfall” provisions set forth in Section 5.3
of the Pledge Agreement, (iii) release all or substantially all of the Material
Domestic Subsidiaries as Subsidiary Guarantors (except as provided in Section
9.16) or (iv) change any of the provisions of this Section, in each case without
the written consent of each Lender; provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the Collateral
Agent under the Guarantee Agreement or the Pledge Agreement without the prior
written consent of the Collateral Agent.
(c)    Without the consent of any Lender, the Loan Parties and the
Administrative Agent and the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, amendment and restatement, modification, supplement or waiver of
any Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, and to give effect to any intercreditor
agreement reasonably satisfactory to the Administrative Agent associated
therewith, or as required by local law to give effect to, or protect, any
security interest for the benefit of the Secured Parties in any property or so
that the security interests therein comply with applicable law or this Agreement
or in each case to otherwise enhance the rights or benefits of any Lender under
any Loan Document.
SECTION 9.04    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, the Lead Arrangers and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and the Lead Arrangers, in connection with the syndication
of the Revolving FacilityFacilities and the preparation, execution, delivery and
administration of this Agreement or any other Loan Document or any amendments,
modifications or waivers of the provisions hereof or thereof and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and the
Lenders, including the fees, charges and disbursements of one firm of counsel
for the Administrative Agent and the Lenders taken as a whole (and in the case
of an actual or perceived conflict of interest, one additional counsel to all
such affected Persons, taken as a whole), and to the extent required, one firm
of local counsel in each relevant jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) and one firm of regulatory
counsel, in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including their
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
(b)    The Borrower shall indemnify the Administrative Agent, the Lead Arrangers
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented or invoiced out-of-pocket
fees, expenses, disbursements and other charges of one firm of counsel for all
Indemnitees, taken as a whole (and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict notifies the
Borrower of any existence of such conflict and in connection with the
investigating or defending any of the foregoing has retained its own counsel, of
another firm of counsel for such affected Indemnitee), and to the extent
required, one firm or local counsel in each relevant jurisdiction) and one firm
of regulatory counsel of any such Indemnitee, arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties to this Agreement or any other Loan
Document of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Restricted Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Restricted Subsidiaries, (iv) any civil penalty or fine assessed by OFAC
against, and all reasonable costs and expenses (including




-112-



--------------------------------------------------------------------------------





counsel fees and disbursements) incurred in connection with defense thereof, by
the Administrative Agent or any Lender as a result of conduct of the Borrower
that violates a sanction enforced by OFAC or (v) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto or whether or not such action, claim,
litigation or proceeding was brought by the Borrower, its equity holders,
affiliates or creditors or any other third person; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (i) are determined by a court
of competent jurisdiction in a final and nonappealable judgment to have resulted
from the gross negligence, willful misconduct or bad faith of such Indemnitee
(or that of any of its respective subsidiaries or any of their respective
officers, directors, employees or members), (ii) are determined by a court of
competent jurisdiction in a final and nonappealable judgment to have resulted
from a material breach of this Agreement by such Indemnitee or (iii) do not
involve or arise from an act or omission by the Borrower or its subsidiaries or
any of their respective affiliates, partners, directors, officers, employees,
agents, advisors or other representatives and is brought by an Indemnitee solely
against one or more other Indemnitees (other than claims against the
Administrative Agent or any Lead Arranger in its capacity as such or in its
fulfilling such role). Each Indemnitee shall give prompt notice to the Borrower
of any claim that may give rise to a claim against the Borrower hereunder and
shall consult with the Borrower in the conduct of such Indemnitee’s legal
defense of such claim; provided, however, than an Indemnitee’s failure to give
such prompt notice to the Borrower or to seek such consultation with the
Borrower shall not constitute a defense to any claim for indemnification by such
Indemnitee unless, and only to the extent that, such failure materially
prejudices the Borrower.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Total Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(d)    To the extent permitted by applicable law, the parties shall not assert,
and each hereby waives, any claim against any other party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof; provided that nothing
in this clause (d) is intended to relieve the Borrower of any obligation it may
otherwise have to indemnify any Indemnitee against any special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.
(e)    All amounts due under this Section shall be payable within ten (10)
Business Days after written demand therefor.
(f)    This Section 9.04 shall not apply to any Taxes other than Taxes that
represent losses, claims, damages, liabilities and expenses resulting from a
non-Tax claim.
SECTION 9.05    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.




-113-



--------------------------------------------------------------------------------





(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“assignee” or “assignees”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitments and the Loans at the time owing to it) with
the prior written consent of:
(A)    the Borrower (such consent not to be unreasonably withheld or delayed,
except for any bona fide competitors of the Borrower and its subsidiaries);
provided that no consent of the Borrower shall be required for an assignment (i)
of a Term Loan Commitment or a Term Loan to a Lender, an Affiliate of a Lender,
an Approved Fund, (ii) of a Revolving Commitment or Revolving Loans to a
Revolving Lender, an Affiliate of a Revolving Lender or Approved Fund with
respect to a Revolving Lender or (iii) if an Event of Default has occurred and
is continuing, any other assignee (except for any bona fide competitor of the
Borrower and its subsidiaries); provided, further, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice of the proposed assignment;
(B)    the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment of any Revolving Commitment or Loan to an assignee that is a Lender,
an Affiliate of a Lender or an Approved Fund; and
(C)    each Issuing Bank; provided that the consent of any Issuing Bank shall
not be required (i) for any assignment of all or any portion of a Term Loan or
(ii) for an assignment of any Revolving Commitment or Loan to an assignee that
is an Affiliate of a Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans of any Class, the amount of the Revolving
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 (or in the case of a Loan in an Alternative Currency, an appropriate
corresponding amount as shall be consented to by the Administrative Agent (such
consent not be unreasonable withheld)), unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default under clause (a), (b), (h) or
(i) of Article VIISection 7.01 has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of its Revolving Commitments or Revolving Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee is hereby waived for any assignment to
which J.P. MorganJPMorgan Chase Bank, N.A. or any of its Affiliates is a party);
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
(E)    on the date of such assignment, the assignee of a Revolving Commitment
must be able to fund Revolving Loans in all Alternative Currencies; and
(F)    the assignee shall not be (i) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries except in accordance with Section 2.21 and clause (e)
below or (ii) a natural Person.
For the purposes of this Section 9.05(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent




-114-



--------------------------------------------------------------------------------





of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 9.04). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.05
shall be null and void.
(iv)    The Administrative Agent, acting for this purpose as ana non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and related interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (with respect to such
Lender’s own interests only), at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption with
respect to a permitted assignment executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section (unless waived), and any
written consent to such assignment required by paragraph (b) of this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks, institutions or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) or the first proviso to Section 9.03(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations of such Sections; provided that any
documentation required to be provided pursuant to Section 2.14(e) shall be
provided solely to the participating Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and related interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary in connection with
a Tax audit or other proceeding or other governmental inquiry to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and the parties hereto shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.




-115-



--------------------------------------------------------------------------------





(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other applicable central bank that
governs or regulates the activities of such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(e)    Any Lender may, at any time, assign all or a portion of its rights and
obligations with respect to Loans to an Affiliated Lender, subject to the
following limitations:
(i)    notwithstanding anything herein or in any of the other Loan Documents to
the contrary, with respect to any acquisition of Loans, (1) under no
circumstances, whether or not any Loan Party is subject to a bankruptcy or other
insolvency proceeding, shall such Affiliated Lender be permitted to exercise any
voting rights or any right to direct the Administrative Agent or the Collateral
Agent to undertake any action (or refrain from taking any action) with respect
to any Loans and any Loans that are assigned to such Affiliated Lender shall
have no voting rights or any right to direct the Administrative Agent or the
Collateral Agent to undertake any action (or refrain from taking any action)
under this Agreement and the other Loan Documents (and shall not object to any
actions taken by the non-Affiliated Lenders, Administrative Agent or Collateral
Agent in a bankruptcy or insolvency proceeding) and will be deemed to have voted
in the same proportion as non-Affiliated Lenders voting on such matter, unless
the action or vote in question adversely affects such Affiliated Lender (solely
in its capacity as a Lender) in any material respect as compared to the other
Lenders, (2) such Affiliated Lender shall not receive information provided
solely to Lenders by the Administrative Agent or any Lender and shall not be
permitted to attend or participate in meetings attended solely by Lenders and
the Administrative Agent and their advisors and (3) the Affiliated Lender must
provide a representation and warranty that it is not in possession of any
material non-public information with respect to the Loan Parties or their
subsidiaries, or with respect to the Loans or the securities of any such person,
that (A) has not been previously disclosed in writing to the assigning Lender or
the Lenders generally (other than because such Lender does not wish to receive
such material non-public information) prior to such time and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, the assigning Lender’s decision to make such assignment;
(ii)    at the time any Affiliated Lender is making purchases of Loans it shall
enter into an Affiliated Lender Assignment and Assumption;
(iii)    at the time of such assignment, no Default or Event of Default shall
have occurred and be continuing or would result therefrom;
(iv)    each Affiliated Lender agrees to waive any right to bring any action in
connection with the Loans against the Administrative Agent and Collateral Agent,
in their capacities as such; and
(v)    Affiliated Lenders may not hold more than 25% of the total amount of
Loans and Commitments of any Class hereunder.
SECTION 9.06    Survival. All covenants, agreements, representations and
warranties made by any Loan Parties herein, in the other Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or the other Loan Documents shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Revolving Commitments have not expired or terminated.
The provisions of Sections 2.12, 2.13, 2.14 and 9.04 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments, any assignment of rights by or replacement of
a Lender or the termination of this Agreement or any provision hereof.




-116-



--------------------------------------------------------------------------------





SECTION 9.07    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the Lead Arranger constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective as provided in
Section 4.01, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by email or telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 9.08    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.09    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender agrees to notify the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
SECTION 9.10    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by and construed
in accordance with the law of the State of New York.
(b)    The Borrower and each other Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof, and each of the parties hereto irrevocably
and unconditionally submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Lender or any Issuing Bank may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower or any other Loan Party or their respective
properties in the courts of any jurisdiction.
(c)    The Borrower and each other Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.




-117-



--------------------------------------------------------------------------------





(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED TO IT, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.12    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.13    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory or self-regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or an agreement described in clause (f)
hereof or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or (i) on a
confidential basis to (x) any rating agency in connection with rating the
Borrower or any of its subsidiaries or the Loans hereunder, (y) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the facilities or (z) market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent in connection with the administration and
management of this Agreement and the other Loan Documents. For the purposes of
this Section, “Information” means all information received from the Borrower or
its Affiliates relating to the Borrower, its subsidiaries or their businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or its
Affiliates. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would reasonably
accord to its own confidential information.
Subject to Section 9.18, each Lender acknowledges that information furnished to
it pursuant to this Agreement or the other Loan Documents may include material
non-public information concerning the Borrower and its Affiliates and their
related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
Subject to Section 9.18, all information, including requests for waivers and
amendments, furnished by the Borrower or the Administrative Agent pursuant to,
or in the course of administering, this Agreement or the other Loan Documents
will




-118-



--------------------------------------------------------------------------------





be syndicate-level information, which may contain material non-public
information about the Borrower and its Affiliates and their related parties or
their respective securities. Accordingly, each Lender represents to the Borrower
and the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
SECTION 9.14    Judgment Currency. If, for the purposes of obtaining judgment or
filing a claim in any court, it is necessary to convert a sum due hereunder or
claim in one currency into another currency, the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).
SECTION 9.15    USA PATRIOT Act and Beneficial Ownership Regulation. Each Lender
subject to the Act hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) and the Beneficial Ownership Regulation, it
is hereby required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Act and the Beneficial Ownership Regulation and the Borrower
agrees to provide to any Lender for the purposes of complying therewith such
information as reasonably requested from time to time by such Lender.
SECTION 9.16    Collateral and Guarantee Matters.
(a)    The Lenders irrevocably authorize the Administrative Agent to enter into
any customary intercreditor agreement or arrangement in form and substance
reasonably satisfactory to the Administrative Agent with the holders of any
Permitted Secured Ratio Debt (or any agent thereof) permitted under this
Agreement that in the good faith determination of the Administrative Agent is
necessary to effectuate the incurrence of such Indebtedness.
(b)    Any Lien on any property granted to or held by the Administrative Agent
under any Loan Document shall automatically be released (i) upon all of the
Obligations (other than (x) (A) Cash Management Obligations and (B) Obligations
under Specified Swap Agreements not yet due and payable, and (y) contingent
obligations not yet accrued and payable) having been paid in full, all Letters
of Credit having been cash collateralized or otherwise back-stopped (including
by “grandfathering” into any future credit facilities), in each case, on terms
reasonably satisfactory to the relevant Issuing Bank in its sole discretion, or
having expired or having been terminated, and the Total Revolving Commitments
having expired or having been terminated, (ii) on such property that is Disposed
of or to be Disposed of as part of or in connection with any Disposition (other
than a lease or a license) not prohibited hereunder or under any other Loan
Document to any Person other than a Loan Party, (iii) subject to Section 9.02,
if approved, authorized or ratified in writing by the Required Lenders, (iv) on
such property owned by a Subsidiary Guarantor upon (or substantially
simultaneously with) release of such Subsidiary Guarantor from its obligations
under its Guarantee Agreement pursuant to clause (c) below, or (v) as expressly
provided in the Collateral Documents.
(c)    Any Subsidiary Guarantor shall automatically be released from its
obligations under the Guarantee Agreement (A) in the event of dissolution of
such Person, (B) if such Person is designated as an Unrestricted Subsidiary or




-119-



--------------------------------------------------------------------------------





otherwise ceases to be a Restricted Subsidiary, in each case in accordance with
the provisions of this Agreement, upon (or substantially simultaneously with)
effectiveness of such designation or when it first ceases to be a Restricted
Subsidiary, respectively, (C) if the obligations under this Agreement are
discharged in accordance with the terms of this Agreement or (D) as otherwise
expressly provided in the Guarantee Agreement; provided that no such release
shall occur with respect to an entity that ceases to be a Restricted Subsidiary
if such Subsidiary Guarantor continues to be a guarantor in respect of any
Permitted Ratio Debt unless and until such guarantor is (or is being
substantially simultaneously) released from its guarantee with respect to such
Permitted Ratio Debt.
(d)    Each IAC Guarantor has been automatically be released from its
obligations under the Guarantee Agreement and was automatically released upon
receipt of an Officer’s Certificate of the Borrower on the Separation Date
stating that the Borrower will be designated as unrestricted subsidiary under
the IAC Credit Agreement and IAC Senior Notes, as applicable, on such date.
(e)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
its interest in particular types or items of property, release any Subsidiary
Guarantor from its obligations under the Guarantee Agreement, or enter into an
intercreditor agreement pursuant to this Section 9.16. In each case as specified
in this Section 9.16, the Administrative Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Subsidiary Guarantor from its
obligations under the Guarantee Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 9.16.
SECTION 9.17    No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees for itself and on behalf of the Loan Parties that (i) the Revolving
FacilityFacilities provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Loan Parties, on the one hand,
and the Agent Parties and the Lenders, on the other hand, and the Loan Parties
are capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Agent Parties and the Lenders is and has been acting solely as a
principal and is not the agent or fiduciary for the Loan Parties; (iii) the Lead
Arrangers, Agent Parties and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the Lead
Arrangers or the Agent Parties has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (iv)
the Agent Parties and the Lenders have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.
SECTION 9.18    Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Lead Arrangers will make available
to the Lenders and the Issuing Bank materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Intralinks or another similar electronic
system (the “Platform”), and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or their respective Subsidiaries or any
of their respective securities) (each, a “Public Lender”). The Borrower hereby
agrees that it will identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof, (ii)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers, the Issuing Bank and
the Lenders to treat such Borrower Materials as solely containing information
that is either (A) publicly available information or (B) not material (although
it may be sensitive and proprietary) with respect to the Borrower or the
Subsidiaries or any of their respective securities for purposes of United States
Federal securities laws (provided, however, that such Borrower Materials shall
be treated as set forth in Section 9.13, to the extent such




-120-



--------------------------------------------------------------------------------





Borrower Materials constitute information subject to the terms thereof), (iii)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE ADMINISTRATIVE AGENT, ITS
RELATED PARTIES AND THE LEAD ARRANGERS DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR ANY LEAD ARRANGER IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
SECTION 9.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a) (a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and
(b) (b)    the effects of any Bail-In Action on any such liability, including,
if applicable:
(i)    (i)    a reduction in full or in part or cancellation of any such
liability;
(ii)    (ii)    a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    (iii)    the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.






-121-



--------------------------------------------------------------------------------






[signature pages intentionally omitted]







